

Exhibit 10.13












CHICAGO BRIDGE & IRON SAVINGS PLAN
As amended and restated as of January 1, 2014























































--------------------------------------------------------------------------------

TABLE OF CONTENTS
        
        



 
 
PAGE
 
 
 
Article I
Adoption
1
1.01


Adoption, Amendment and Restatement
1
 
 
 
Article II
 Definitions
2
2.01


“Account”
2
2.02


“Account Balance”
2
2.03


“Active Account”
2
2.04


“Active Participant”
3
2.05


“Authorized Leave of Absence”
4
2.06


“Beneficiary”
4
2.07


“Board”
4
2.08


“Code”
4
2.09


“Company”
4
2.10


“Company Contributions”
4
2.11


“Company Stock”
4
2.12


“Company Stock Fund”
4
2.13


“Compensation”
5
2.14


“Compensation Limit”
7
2.15


“Disability” or “Disabled”
7
2.16


“Dollar Limit”
7
2.17


“Effective Date”
7
2.18


“Elective Deferrals”
7
2.19


“Eligible Employee”
7
2.20


“Employee”
9
2.21


“Employer” or “Employers”
9
2.22


“Employer Stock”
9
2.23


“ERISA"
9
2.24


“Forfeiture”
9
2.25


“Former Plan”
9
2.26


“Hardship”
9
2.27


“Highly Compensated Employee”
10
2.28


“Hour of Service”
11
2.29


“Hourly Plan”
12
2.30


“Inactive Account”
12
2.31


“Investment Committee”
12
2.32


“Investment Fund”
12
2.33


“Investment Manager”
12
2.34


“Matching Contributions”
13
2.35


“Maternity or Paternity Leave”
13
2.36


“Normal Retirement Date”
13





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
PAGE
 
 
 
2.37


“Participant”
13
2.38


“Period of Severance”
13
2.39


“Plan”
13
2.40


“Plan Administrator”
13
2.41


“Plan Year”
13
2.42


“QMAC”
14
2.43


“Qualified Military Leave”
14
2.44


“QNEC”
14
2.45


“Reduction-in-Force Termination”
14
2.46


“Related Company”
14
2.47


“Related Plan”
15
2.48


“Required Distribution Date”
15
2.49


“Restricted Account”
15
2.50


“Retirement”
15
2.51


“Rollover Contribution”
15
2.52


“Roth Contribution”
15
2.53


“Safe Harbor Matching Contribution”
16
2.54


“Safe Harbor Notice”
16
2.55


“Salary Reduction Agreement”
16
2.56


“Service”
16
2.57


“Termination of Employment”
17
2.58


“Transferor Plan”
17
2.59


“True-Up Contributions”
17
2.60


“Trust”
17
2.61


“Trust Agreement”
17
2.62


“Trust Fund”
17
2.63


“Trustee”
17
2.64


“Valuation Date”
18


 
 
Article III
 Participation
19
3.01


Participation
19
3.02


Duration of Participation
19
3.03


Participation Upon Re-Employment
20
3.04


Participation Forms
20


 
 
Article IV
Contributions and Vesting
21
4.01


Elective Deferrals
21
4.02


Matching Contributions
23
4.03


Company Contributions
25
4.04


Rollover Contributions into the Plan
25







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
PAGE
 
 
 
4.05


Special Contributions; QNECs and QMACs
26
4.06


Crediting of Contributions
28
4.07


Determination and Amount of Employer Contributions
28
4.08


Condition on Company Contributions
28
4.09


Form of Company Contributions
28
4.10


Vesting
29
4.11


Catch-Up Deferrals
31
4.12


Military Service
33
 
 
 
Article V
Limitations on Contributions
34
5.01


Excess Deferrals
34
5.02


Excess Contributions:  The ADP Test
34
5.03


Excess Aggregate Contributions:  The ACP Test
37
5.04


Order of Application of Limitations
40
5.05


Allocation of Income or Loss
40
5.06


Section 415 Limitation on Contributions
41


 
 
Article VI
Trustee and Trust Fund
43
6.01


Trust Agreement
43
6.02


Selection of Trustee
43
6.03


Plan and Trust Expenses
43
6.04


Trust Fund
43
6.05


Separate Accounts
43
6.06


Investment Committee
44
6.07


Investment Funds
44
6.08


Investment of Participants’ Accounts
45
6.09


Shareholder Rights in Company Stock
46
6.10


Trust Income
47
6.11


Correction of Error
48
6.12


Right of the Employers to Trust Assets
48
6.13


Group Trust
48


 
 
Article VII
Loans and Withdrawals
49
7.01


Participant Withdrawals
49
7.02


Participant Loans
51
7.03


Request for Distribution
53
 
 
 
Article VIII
Benefits
54
8.01


Payment of Benefits in General
54
8.02


Payment on Termination of Employment
54







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
PAGE
 
 
 
8.03


Time of Payment
54
8.04


Lump Sum Payment Without Election
55
8.05


Payment Upon Death
55
8.06


Minimum Distribution Requirements
58
8.07


Facility of Payment
61
8.08


Form of Payment
61
8.09


Direct Rollover to Another Plan
61
8.10


Deduction of Taxes from Amounts Payable
63
 
 
 
Article IX
Administration
64
9.01


Sponsor Rights and Duties
64
9.02


Plan Administrator Rights and Duties
64
9.03


Plan Administrator Bonding and Expenses
65
9.04


Information To Be Supplied by Participants
65
9.05


Information To Be Supplied by Employers
65
9.06


Records
65
9.07


Electronic Media
65
9.08


Plan Administrator Decisions Final
66


 
 
Article X
Claims Procedure
67
10.01


Initial Claim for Benefits
67
10.02


Review of Claim Denial
67
 
 
 
Article XI
Amendment, Merger and Termination of the Plan
69
11.01


Amendments
69
11.02


Plan Merger
69
11.03


Plan Termination
70
11.04


Payment Upon Termination
70
11.05


Withdrawal from the Plan by an Employer
70
 
 
 
Article XII
Top Heavy Provisions
72
12.01


Application
72
12.02


Special Top Heavy Definitions
72
12.03


Special Top Heavy Provisions
77


 
 
Article XIII
Miscellaneous Provisions
80
13.01


Employer Joinder
80
13.02


Non-Alienation of Benefits
80
13.03


Qualified Domestic Relations Order
81
13.04


Unclaimed Amounts
82







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
PAGE
 
 
 
13.05


No Contract of Employment
82
13.06


Recoupment of or Reduction for Overpayment
82
13.07


Employees’ Trust
83
13.08


Source of Benefits
83
13.09


Interest of Participants
83
13.10


Indemnification
83
13.11


Company Action
83
13.12


Company Merger
83
13.13


Multiple Capacity
84
13.14


Gender and Number
84
13.15


Headings
84
13.16


Uniform and Non-Discriminatory Application of Provisions
84
13.17


Invalidity of Certain Provisions
84
13.18


Law Governing
84


 
 
APPENDIX A
85




 
 
SCHEDULE 1
88











--------------------------------------------------------------------------------




CHICAGO BRIDGE & IRON SAVINGS PLAN


ARTICLE I
Adoption


1.01    Adoption, Amendment and Restatement. The Chicago Bridge & Iron Savings
Plan was originally established by the Company’s corporate predecessor effective
June 16, 1964. Chicago Bridge & Iron Company, a Delaware corporation, became the
sponsor of the Plan effective March 18, 1997. The Company merged the CBI Hourly
Employees’ Saving Plan into this Plan and amended and restated the Plan
effective January 1, 1997. The Company further merged the Howe-Baker Engineers,
Inc. Employees’ Profit-Sharing 401(k) Plan, the Matrix Engineering, Inc. Savings
Plan, the A&B Builders, Inc. Savings Plan, and the Callidus Technologies 401(k)
Savings Plan, into this Plan effective December 31, 2000. The Company previously
amended and restated the Plan effective January 1, 2008 and effective January 1,
2013. The Company now amends and restates the Plan effective January 1, 2014
(except as otherwise provided in this document) to read as set forth in this
document. The Plan is intended to be a qualified profit sharing plan described
in Section 401(a) of the Code with a qualified cash or deferred arrangement
described in Section 401(k) of the Code.
 




--------------------------------------------------------------------------------




ARTICLE II
Definitions


The following terms, whenever used in the following capitalized form, shall have
the meanings set forth below, unless the context clearly indicates otherwise:


2.01    “Account” means an Active Account or an Inactive Account, each
comprising a record of a Participant’s undivided share in the Trust plus income
and gains thereon, and less expenses, losses and distributions therefrom: The
Plan Administrator may maintain (or cause the Trustee to maintain) such
subaccounts within any Account as the Plan Administrator deems necessary or
desirable for purposes of this Plan. If assets and liabilities of a Transferor
Plan or portion thereof are transferred to this Plan pursuant to Section 11.02,
the Plan Administrator may establish additional Inactive Accounts for such
assets and liabilities, or may allocate such assets and liabilities to an
existing Active or Inactive Account, all as the Plan Administrator in its
discretion determines is necessary or desirable for the purposes of this Plan.


2.02    “Account Balance” means a Participant’s total interest in the Trust
composed of the aggregate balance of all such Participant’s Accounts. The value
of an Account Balance at any time during any Plan Year shall be its value as
adjusted on the coinciding or immediately preceding Valuation Date.


2.03    “Active Account” means any one or more of the following seven (7)
separate Accounts to which Elective Deferrals, Company Matching Contributions,
Company Contributions and Rollover Contributions, if any, may currently be
allocated:


(a)    “Employee 401(k) Account” credited with pre-tax Elective Deferrals made
in accordance with Section 4.01(a).


(b)    “Company Matching Account” credited with Matching Contributions made in
accordance with Section 4.02. Effective January 1, 2001, Company Matching
Accounts for pre-2001 Matching Contributions are Inactive Accounts, and new
Company Matching Accounts were established as of January 1, 2001. Effective
January 1, 2014, the Company Matching Account shall include discretionary
Matching Contributions which are in addition to Safe Harbor Matching
Contributions.


(c)    “Company Contribution Account” credited with Company Contributions, if
any, made in accordance with Section 4.03. To the extent necessary to comply
with Section 411(c) (relating to vesting), the Plan Administrator shall maintain
separate subaccounts within a Participant’s Company Contribution Account for (i)
Company Contributions for Plan Years beginning before January 1, 2007 (and
earnings thereon); and (2) Company Contributions for Plan Years beginning after
December 31, 2006 (and earnings thereon).
(d)    “Prior Plan and Rollovers Account” credited with Rollover Contributions,
if any, made in accordance with Section 4.04, other than Rollover Contributions
derived from Roth accounts under any other qualified cash or deferred
arrangement.



2





--------------------------------------------------------------------------------




(e)    "Roth Contribution Account" credited with Roth Contributions (including
Catch-Up Deferrals designated as Roth Contributions), if any, that are made on
behalf of the Participant pursuant to a Participant's election under Section
4.01(b).


(f)    "Roth Rollover Account" credited with Rollover Contributions, if any,
made in accordance with Section 4.04 that are derived from Roth accounts under
another qualified cash or deferred arrangement.


(g)    "Safe Harbor Matching Account" credited with Safe Harbor Matching
Contributions made in accordance with Section 4.02 for Plan Years beginning on
or after January 1, 2014.


2.04    “Active Participant” for a Plan Year means a Participant who is employed
by an Employer as an Eligible Employee for any portion of the Plan Year;
provided, however that


(a)    for purposes of making Elective Deferrals under Section 4.01 (including
Roth Contributions under Section 4.0l(b)), an Active Participant for the Plan
Year is a Participant who has Compensation in that Plan Year;


(b)    for purposes of Matching Contributions under Section 4.02, an Active
Participant for the Plan Year is a Participant who makes Elective Deferrals in
that Plan Year;
 
(c)    for purposes of Company Contributions under Section 4.03, an Active
Participant for the Plan Year:


(i)
Prior to January 1, 1014, is a Participant who:



(A)    is an Employee on the last day of the Plan Year, and


(B)    has completed 1,000 or more Hours of Service during the Plan Year;


(C)    had a Termination of Employment during the Plan Year by reason of
Retirement, Disability, death, or a Reduction-in-Force Termination;


(D)    transferred employment during that Plan Year to The Shaw Group, Inc. or
any entity which has adopted The Shaw Group, Inc. 401(k) Plan, and (A) is
employed by such entity on the last day of the Plan Year, and (B) during the
Plan Year completed a combined total of 1,000 or more Hours of Service with the
Employer and The Shaw Group, Inc. (or any entity which has adopted The Shaw
Group, Inc. 401(k) Plan); or



3





--------------------------------------------------------------------------------




(E)    transferred employment during that Plan Year to work outside of the
United States on a non-U.S. based payroll, and (A) is employed by an affiliated
non-U.S. entity on the last day of the Plan Year, and (B) during the Plan Year
completed a combined total of 1,000 or more Hours of Service with the Employer
and its non-U.S. affiliate.


(ii)
Effective January 1, 1014, is a Participant who is an Employee on the last day
of the Plan Year.



(d)    for purposes of any minimum contributions required under Article XII, an
Active Participant for the Plan Year is a Participant who is an Employee on the
last day of the Plan Year.


2.05    “Authorized Leave of Absence” means an absence with or without pay,
authorized by an Employer on a non-discriminatory basis, for Disability,
accident, jury duty, military duty, or other reasons.


2.06    “Beneficiary” means any person affirmatively designated by a Participant
pursuant to Section 8.05 to receive death benefits under the Plan (a “Designated
Beneficiary”) or if there is no Designated Beneficiary or the designation is
ineffective under Section 8.05, the person or persons entitled to receive death
benefits under the Plan by default under Section 8.05.


2.07    “Board” means the Board of Directors of the Company.


2.08    “Code” means the Internal Revenue Code of 1986, as amended, or any
succeeding Internal Revenue Code. References to sections of the Code shall be
include any such sections as amended, modified or renumbered.


2.09    “Company” means (a) before March 18, 1997, Chi Bridge Holdings, Inc., a
Delaware corporation, and (b) on and after March 18, 1997, Chicago Bridge & Iron
Company, a Delaware corporation, a wholly-owned subsidiary of Chicago Bridge &
Iron Company N.V., a Netherlands corporation; or any successor corporation, by
merger, consolidation, purchase or otherwise, which elects to adopt the Plan and
the Trust.


2.10    “Company Contributions” means the contributions made from time to time
by an Employer to the Trustee in accordance with Section 4.03.


2.11    “Company Stock” means the publicly traded common shares of the Company’s
parent corporation, Chicago Bridge & Iron Company N.V., a Netherlands
corporation.


2.12    “Company Stock Fund” means an Investment Fund designated for investment
in Company Stock. Up to one hundred percent (100%) of the assets of the Company
Stock Fund may be invested in Company Stock.



4





--------------------------------------------------------------------------------




2.13    “Compensation” means the amounts below:


(a)    Compensation. Except as provided in subsection (b), Compensation means
the total cash salary and wages paid by the Employer through the U.S. payroll
system of an Employer to a Participant while an Eligible Employee, or paid by
the Employer through its payroll system for U.S. expatriate employees to a
Participant while an Eligible Employee (i) including short-term disability
payments made directly from the assets of the Employer, overtime, and cash
bonuses under any annual or other short-term incentive pay or bonus plan, (ii)
excluding long-term incentives, stock options, restricted stock, similar
non-cash benefits, contributions or benefits under any employee benefit plan and
special allowances provided to U.S. Expatriate Employees for the purpose of
equalizing their salary and wages, reimbursements or other expense allowances,
fringe benefits (cash and non­ cash), moving expenses, deferred compensation and
welfare benefits; and (iii) increased by the amount of any Elective Deferrals
under this Plan and any other elective contributions or deferrals made by an
Employer on behalf of an Employee that are excluded from the Participant’s
income by Section 125, Section 132(f), Section 402(e)(3), Section 402(h)(1)(B),
Section 403(b), Section 408(p)(2)(A)(i) or Section 457 of the Code, and (iv)
excluding all compensation in excess of the Compensation Limit. Compensation for
a Plan Year shall also include compensation paid by the later of two and
one-half (2-1/2) months after a Participant’s Termination of Employment or the
end of the Plan Year that includes the Participant’s Termination of Employment,
if:


(1)    the payment is regular compensation for services during the Participant’s
regular working hours, or compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments, and, absent a Termination of Employment, the
payments would have been paid to the Participant while the Participant continued
in employment with the Employer; or


(2)    the payment is for unused accrued bona fide sick, vacation, or other
leave that the Participant would have been able to use if employment had
continued.


Any payments not described above shall not be considered Compensation if paid
after Termination of Employment, even if they are paid by the later of two and
one-half (2-1/2) months after the date of Termination of Employment or the end
of the Plan Year that includes the date of Termination of Employment.


Back pay, within the meaning of Treasury Regulation Section 1.401(c)-2(g)(8),
shall be treated as Compensation for the Plan Year in which the back pay is
actually paid to the Participant, to the extent the back pay represents wages
and compensation that would otherwise be included under this definition.


(b)    Statutory Compensation. For purposes of applying the limitations of
Article V (including the identification of Highly Compensated Employees), and
applying the requirements of Article XII (including the identification of Key
Employees), subject to the

5





--------------------------------------------------------------------------------




exceptions below, Statutory Compensation means compensation as defined for
purposes of Section 415(c)(3) and Treasury Regulations Sections
1.415-2(d)(11)(i) thereunder, including wages within the meaning of Section
3401(a) of the Code and all other payments of compensation to an employee by his
employer (in the course of the employer’s trade or business) for which the
employer is required to furnish the employee a written statement under sections
6041(d), 6051(a)(3), and 6052 of the Code, determined without regard to any
rules under section 3401(a) that limit the remuneration included in wages based
on the nature or location of the employment or the services performed (such as
the exception for agricultural labor in section 3401(a)(2)). Notwithstanding the
foregoing:


(1)    For purposes of the identification of Highly Compensated Employees under
Section 2.27 for Plan Years beginning before January 1, 1998, Statutory
Compensation means compensation as defined for purposes of Section 415(c)(3) of
the Code and Treasury Regulations Sections 1.415-2(d)(2), (3) and (10)
thereunder, (i) including wages, salaries, fees for professional services, and
other amounts received (without regard to whether or not an amount is paid in
cash) for personal services actually rendered in the course of employment with
the Employer or any Related Company to the extent that the amounts are included
in gross income (including, but not limited to, commissions paid salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits and reimbursements or
other expense allowances under a nonaccountable plan), but (ii) excluding
contributions of the Employer or a Related Company to (unless includible in the
gross income of the Employee for the taxable year when contributed), or
distributions from, a plan of deferred compensation (other than an unfunded
nonqualified plan), amounts realized from the exercise of a non-qualified stock
option or when restricted stock (or property) held by an Employee either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture
(as determined under Section 83 of the Code), amounts realized from the sale,
exchange or other disposition of stock acquired under an incentive stock option,
and other amounts which receive special tax benefits.


(2)    In applying Statutory Compensation for purposes of determining whether an
Employee is a Highly Compensated Employee under Section 2.27 or a Key Employee
under Section 12.02(d), for purposes of determining the Actual Deferral
Percentage under Section 5.02 and the Actual Contribution Percentage under
Section 5.03, and for purposes of determining for Plan Years beginning on or
after January 1, 1998 the limitations under Section 5.06 and Minimum Employer
Contributions under Section 12.03(a), Statutory Compensation under this
subsection shall be increased by the amount of Elective Deferrals under this
Plan and any other elective contributions or deferrals made by an Employer or
Related Company on behalf of an Employee that excluded from the Participant’s
income by Section 125, Section 132(f), Section 402(e)(3), Section 402(h)(1)(B),
Section 403(b), Section 408(p)(2)(A)(i) or Section 457 of the Code.



6





--------------------------------------------------------------------------------




(3)    Except for purposes of determining Highly Compensated Employees under
Section 2.27, Key Employees under Section 12.02(d), and the limitations under
Section 5.06, Statutory Compensation will not exceed the Compensation Limit.


2.14    “Compensation Limit” means two hundred sixty thousand dollars ($260,000)
(for 2014), as adjusted for increases in the cost-of-living in accordance with
Section 401(a)(17)(B) of the Code. The cost-of-living adjustment in effect for a
calendar year applies to any determination period beginning in such calendar
year. If a determination period consists of fewer than twelve (12) months, the
annual Compensation Limit is an amount equal to the otherwise applicable annual
Compensation Limit multiplied by a fraction, the numerator of which is the
number of months in the short determination period, and the denominator of which
is twelve (12).


2.15    “Disability” or “Disabled” means a Participant’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous or indefinite period of at least twelve (12) months, and which
is substantiated by proof of disability satisfactory to the Plan Administrator
(which proof shall include a written statement of licensed physician or other
appropriate medical care provider appointed or approved by the Employer).


2.16    “Dollar Limit” has the meaning defined for such term in Section 5.01.


2.17    “Effective Date” means January 1, 2014, the effective date of this
amendment and restatement. The original effective date of the Plan was June 16,
1964.


2.18    “Elective Deferrals” means the contributions made by an Employer to the
Trustee on behalf of an Active Participant attributable to reductions in the
Participant’s Compensation pursuant to a Salary Reduction Agreement in
accordance with Section 4.01.


2.19    “Eligible Employee” means any Employee who is employed by an Employer
and paid through the U.S. payroll system of the Employer, including an Employee
transferred from the United States to work outside the United States but
retained on the U.S. payroll system of the Employer, but excluding:


(a)    Union Employees. Any Employee who is a member of a collective bargaining
unit of employees represented by a collective bargaining agent with which an
Employer or a Related Company has a bargaining agreement, unless that agreement
requires inclusion of the Employee in this Plan.


(b)    Nonresident Aliens. Any Employee who (i) (A) is neither a citizen nor
resident of the United States or (B) is first employed by an Employer or Related
Company outside the United States other than as a U.S. Expatriate Employee, and
(ii) receives no earned income (within the meaning at Section 911(d)(2) of the
Code) from the Employer or a Related Company from sources within the United
States (within the meaning of Section 861(a)(3) of the Code).



7





--------------------------------------------------------------------------------




(c)    Leased Employees. Any individual who is (or who would be at the
expiration of the 1-year period described in clause (2) below) classified by a
recipient Employer at the relevant time as a Leased Employee (defined below),
even if such person is subsequently determined to be, or to have been, a
common-law employee of that Employer. For this purpose “Leased Employee” means a
person who is not an employee of a recipient and who provides services to the
recipient if:


(1)    such services are provided pursuant to an agreement between the recipient
and any other person,


(2)    such person has performed such services for the recipient (or for the
recipient and related persons) on a substantially full-time basis for a period
of a least one (1) year, and


(3)    such services are performed under the primary direction and control of
the recipient.


Notwithstanding the above, an Employee of an Employer (or Related Company) who
performs services for a recipient that is another Employer (or Related Company)
shall not be excluded as a Leased Employee.


(d)    Independent Contractors. Any individual who is classified by the Employer
at the relevant time as an independent contractor, even if such person is
subsequently determined to be, or to have been, a common-law employee of an
Employer.


(e)    Field Employees. Any Employee of an Employer or a Related Company, who is
paid on an hourly basis from the “field payroll”, and whose duties consist of
transient construction or related services performed on-site in the field and
not at a permanent office, manufacturing or warehouse facility of the Employer
or a Related Company.


(f)    Other Workers. The following Employees are not Eligible Employees:
temporary employees, co-ops, interns, benefit ineligible employees and employees
who are in the United States on an F1 Visa. Notwithstanding any other Plan
provision, an ineligible Employee listed in this subsection (f) who subsequently
becomes an Eligible Employee shall be credited with Hours of Service performed
during his service as an ineligible Employee.


(g)    Payroll Determinative. For purposes of this Plan, an Employee shall be
treated as the Employee of (and only of) the Employer (or Related Company)
through whose payroll his or her salary or wages are paid.



8





--------------------------------------------------------------------------------




(h)    Lutech Employees. Any individual who is an employee of Lutech Resources,
Inc.


2.20    “Employee” means any common law employee of an Employer or a Related
Company, and any leased employee (within the meaning of Section 414(n)(2) of the
Code) of an Employer or any Related Company.


2.21    “Employer” or “Employers” means the Company and any Related Company
which has adopted the Plan pursuant to Section 13.01.


2.22    “Employer Stock” means Company Stock, and stock of a Participant’s
former employer accumulated in an account for the Participant under a Transferor
Plan that is maintained as an Inactive Account under this Plan.


2.23    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


2.24    “Forfeiture” means the portion of a Participant’s Account Balance that
is forfeited as provided in Sections 4.11, 5.01, 5.02(c), or 13.04.


2.25    “Former Plan” means this Plan (formerly known as the CBI 401(k) Pay
Deferral Plan), as in effect immediately before the Effective Date of this
amendment and restatement and including, to the extent relevant for
administering this Plan, the Hourly Plan.


2.26    “Hardship” means an immediate and heavy financial need of the
Participant on account of:


(a)    Medical Expenses. Expenses for medical care described in Section 213(d)
of the Code previously incurred by the Participant, the Participant’s Spouse,
any dependents of the Participant (as defined in Section 152 of the Code), or
the Participant’s Beneficiary or amounts necessary for these persons to obtain
medical care described in Section 213(d) of the Code.


(b)    Home Purchase. Costs directly related to the purchase of a principal
residence for the Participant (excluding mortgage payments).


(c)    Educational Expenses. Payment of tuition, related educational fees and
room and board expenses for the next twelve (12) months of post-secondary
education for the Participant, the Participant’s Spouse, the Participant’s
children, any dependents of the Participant (as defined in Section 152 of the
Code), or the Participant’s Beneficiary.


(d)    Prevention of Eviction or Foreclosure. Payments necessary to prevent the
eviction of the Participant from his or her principal residence or foreclosure
on the mortgage of the Participant’s principal residence.



9





--------------------------------------------------------------------------------




(e)    Home Damage Repair. Repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Section 165 of the
Code (determined without regard to whether the loss exceeds ten percent (10%) of
adjusted gross income), to the extent creating an immediate and heavy financial
need on the basis of all the relevant facts and circumstances.


(f)    Funeral. Payments for burial or funeral expenses for the Participant’s
deceased parents, spouse, children, dependents (as defined in Section 152 of the
Code, without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B) of the Code),
or the Participant’s deceased Beneficiary.


(g)    Other Deemed Hardship Events Designated by the Internal Revenue Service.
Such other events, if any, that are designated by the Internal Revenue Service
as constituting deemed immediate and heavy financial needs in regulations,
revenue rulings, notices, or other documents of general applicability.


2.27    “Highly Compensated Employee” means, for any Plan Year, any individual
who is an Employee described in subsection (a) or (b) below, or who is a former
Employee described in subsection (c) below:


(a)    An Employee who at any time during the current Plan Year or the preceding
Plan Year is a more than five percent (5%) owner (or is considered as owning
more than five percent (5%) within the meaning of Section 318 of the Code) of
the Employer or a Related Company (“5% Owner”).


(b)    An Employee who received Statutory Compensation during the preceding Plan
Year in excess of one hundred fifteen thousand dollars ($115,000) (as adjusted
in accordance with regulations and rulings under Section 414(q) of the Code),
and is in the group consisting of the top twenty percent (20%) of the total
number of persons employed by the Employer and Related Companies when ranked on
the basis of Statutory Compensation paid during the preceding Plan Year,
provided, however, that, for purposes of determining the total number of persons
employed by the Employer and Related Companies, the following Employees shall be
excluded:
(i)    Employees who have not completed an aggregate of six (6) months of
service during the preceding Plan Year,
(ii)    Employees who work less than seventeen and one-half (17-1/2) hours per
week for fifty percent (50%) or more of the total weeks worked by such employees
during the preceding Plan Year,
(iii)    Employees who normally work not more than six (6) months during any
year,
(iv)    Employees who have not attained age twenty-one (21) by the end of the
preceding Plan Year,

10





--------------------------------------------------------------------------------




(v)    Employees who are nonresident aliens and who receive no earned income
(within the meaning of Section 911(d)(2) of the Code) from the Employer or
Related Companies which constitutes income during the preceding Plan Year from
sources within the United States (within the meaning of Section 861(a)(3) of the
Code), and


(vi)    Except to the extent provided in regulations prescribed by the Secretary
of the Treasury, Employees who are members of a collective bargaining unit
represented by a collective bargaining agent with which an Employer or Related
Company has or has had a bargaining agreement.


(c)    A former Employee of an Employer or any Related Company if such former
Employee was a Highly Compensated Employee at the time he or she had a
Termination of Employment, or at any time after he or she attains age fifty-five
(55). For purposes of this subsection, (i) an Employee who performs no services
for the Employer or a Related Company during a Plan Year (for example, an
Employee who is on an Authorized Leave of Absence throughout the Plan Year)
shall be treated as having had a Termination of Employment in the Plan Year in
which he last performed services for the Employer or a Related Company and (ii)
an Employee who performs services for the Employer or a Related Company during a
Plan Year shall nevertheless be deemed to have had a Termination of Employment
(solely for purposes of determining whether such Employee is a Highly
Compensated Employee for any period after he or she has an actual Termination of
Employment) if (1) in a Plan Year prior to his or her attainment of age
fifty-five (55), the Employee receives Statutory Compensation in an amount less
than fifty percent (50%) of his or her average annual Statutory Compensation for
the three (3) consecutive calendar years preceding such Plan Year during which
his or her Statutory Compensation was the greatest (or the total period of the
Employee’s service with the Employer and Related Companies, if less), and (2)
after such Plan Year in which the Employee is deemed to have had a Termination
of Employment and before the Plan Year in which the Employee has an actual
Termination of Employment, the Employee’s services for and Compensation from the
Employer and Related Companies do not increase significantly.


2.28    “Hour of Service” means each hour for which an Employee is paid, or
entitled to payment, by an Employer or a Related Company:


(a)    for the performance of duties;


(b)    on account of a period of time during which no duties were performed;
provided, however, that (i) no more than five hundred one (501) Hours of Service
shall be credited for any single continuous period during which an Employee
performs no duties, and (ii) no Hours of Service shall be credited for payments
made or due under a plan maintained solely for the purpose of complying with
applicable workers’ compensation, unemployment compensation or disability
insurance laws, or for reimbursement of medical expenses; and



11





--------------------------------------------------------------------------------




(c)    for which back pay, irrespective of mitigation of damages, is awarded or
agreed to by the Employer or Related Company; provided, however, that (i) no
more than five hundred one (501) Hours of Service shall be credited for any
single continuous period of time during which the Employee did not or would not
have performed duties, and (ii) Hours of Service credited under (a) or (b) shall
not also be credited under (c).


The determination of Hours of Service for reasons other than the performance of
duties shall be determined in accordance with the provisions of Labor Department
Regulations Section 2530.200b-2(b), and Hours of Service shall be credited to
computation periods in accordance with the provisions of Labor Department
Regulations Section 2530.200b-2(c).


2.29    “Hourly Plan” means the CBI Hourly Employees’ Savings Plan as in effect
immediately prior to merging into the Plan.


2.30    “Inactive Account” means an separate Account maintained under this Plan
(including any account transferred from a Transferor Plan) to which no further
Elective Deferrals, Matching Contributions, Company Contributions, Travelers
Contributions or Rollover Contributions are currently allocated, but which the
Plan Administrator in its discretion maintains as a separate Account to reflect
any special vesting schedule applicable to the Account, any special distribution
options required or permitted for such Account, and any other special benefits,
rights or features pertaining to such Account. Schedule 1 sets forth the
Accounts, including Inactive Accounts (and their vesting schedules, special
distribution options, and other salient benefits, rights and features)
maintained under this Plan from time to time.


2.31    “Investment Committee” means the committee appointed by the Company
pursuant to Section 6.06 to act on behalf of the Company with respect to the
investment of Plan assets.


2.32    “Investment Fund” means each pooled or commingled investment fund or
investment arrangement designated or authorized by the Investment Committee
pursuant to Section 6.07 from among (i) regulated investment companies
registered under the Investment Company Act of 1940; (ii) common trust funds or
collective investment funds qualified under Sections 401 and 501 of the Code;
(iii) a discount brokerage account provided by a brokerage firm that is a member
of NASD/SIPC designated or authorized by the Investment Committee to provide
individually directed accounts for purposes of this Plan; (iv) any other funding
vehicle (including, but not limited to, a limited partnership); (v) the Company
Stock Fund; (vi) any other fund for the holding of other Employer Stock
maintained in connection with an Inactive Account transferred from a Transferor
Plan, and (vii) for former participants in the Hourly Plan, guaranteed
investment contracts issued by Principal Mutual Life Insurance Company. Solely
for the purpose of segregating notes representing loans to a Participant under
Section 7.02, the Trustee and Plan Administrator shall hold such notes as a
separate Investment Fund pursuant to Section 7.02(f).


2.33    “Investment Manager” means a person who has acknowledged in writing that
he, she or it is a fiduciary with respect to this Plan and who (i) is registered
as an investment adviser under the Investment Advisers Act of 1940 (the “Act”),
or (ii) is not registered as an investment

12





--------------------------------------------------------------------------------




adviser under such Act by reason of paragraph (1) of Section 203(A) of such Act
but is registered as an investment adviser under the laws of the state in which
such person maintains his, her or its principal office and place of business,
and who, at the time such person last filed with such state the most recent the
registration form required to maintain such person’s registration under the laws
of such state also filed a copy of such form with the Secretary of Labor, or
(iii) is a bank as defined in the Act, or (iv) is an insurance company qualified
to perform investment management or investment advisory services under the laws
of more than one state.


2.34    “Matching Contributions” means the contributions made from time to time
by an Employer to the Trustee in accordance with Section 4.02.


2.35    “Maternity or Paternity Leave” means an absence from work (i) by reason
of pregnancy of the individual; (ii) by reason of a birth of a child of the
individual; (iii) by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual; or (iv) for
purposes of caring for such child for a period beginning immediately following
such birth or placement. The Participant shall give the Plan Administrator such
timely information as the Plan Administrator may reasonably require to establish
that the absence from work is for one of the foregoing reasons and to establish
the number of days for which there was such an absence.


2.36    “Normal Retirement Date” means the date on which the Participant attains
age 65.


2.37    “Participant” means a current or former Eligible Employee participating
in the Plan as provided in Article III.


2.38    “Period of Severance” means the period of time from the earliest of (i)
an Employee’s Termination of Employment, or (ii) the first anniversary of an
Employee’s first absence from work for any reason other than a Termination of
Employment, until the date the Employee is credited with an Hour of Service upon
reemployment by or return to service with an Employer or a Related Company.
However if one of the reasons for an Employee’s Termination of Employment or
other absence was Maternity or Paternity Leave, the Period of Severance shall
not include the first year that would otherwise be included in that Period of
Severance.


2.39    “Plan” means this Chicago Bridge & Iron Savings Plan as set forth in
this document and as from time to time amended; including, for periods prior to
the Effective Date, the Former Plan.


2.40    “Plan Administrator” means the person appointed by the Company in
accordance with Section 9.01 to serve as the plan administrator within the
meaning of Section 414(g) of the Code and as the administrator within the
meaning of Section 3(16)(A) of ERISA.


2.41    “Plan Year” means the calendar year.



13





--------------------------------------------------------------------------------




2.42    “QMAC” means the qualified matching contribution made from time to time
by an Employer to the Trustee in accordance with Section 4.05.


2.43    “Qualified Military Leave” means an absence due to service in the
uniformed services (as defined in chapter 43 of the United States Code) by any
Employee provided the Employee returns to employment with the Company or
Employer with re-employment rights provided by law.


2.44    “QNEC” means the qualified non-elective contribution made from time to
time by an Employer to the Trustee in accordance with Section 4.05.


2.45    “Reduction-in-Force Termination” means any permanent Termination of
Employment of an Employee initiated by the Company or any Related Company,
including any Termination of Employment caused by the sale by the Company or a
Related Company of an ownership interest in a Related Company or the assets of a
business or business segment, causing the sold Related Company, business or
business segment to cease being (or being part of) a Related Company, but
excluding:


(a)
any Termination of Employment by Retirement, or by early retirement under any
retirement arrangement of an Employer applying to that Employee, elected by the
Employee before being given notice of any impending Termination of Employment,
or pursuant to an election under any special program of retirement incentive
offered by the Company or Employer prior to any notice of impending Termination
of Employment;



(b)    any Termination of Employment by reason of Disability or death;


(c)    any Authorized Leave of Absence;


(d)
any Termination of Employment for or after “Cause,” as “Cause” is defined in the
Chicago Bridge & Iron Salaried Employee Severance Pay Plan as from time to time
in effect (the “Severance Plan”), whether or not the Severance Plan applies to
the Employee;



(e)    any voluntary resignation by the Employee; or


(f)    any event that is not a Termination of Employment as defined in Section
2.57


2.46    “Related Company” means a corporation, trade, or business however
organized (including any limited liability company) during the time that it and
an Employer are (i) members of a controlled group of corporations as defined in
Section 414(b) of the Code; (ii) under common control as defined in Section
414(c) of the Code, (iii) members of an affiliated service group as defined in
Section 414(m) of the Code, or (iv) members of a group the members of which are
required to be aggregated pursuant to regulations under Section 414(o) of the
Code; provided, however, that for purposes of determining applying Section 5.06,
the standard of control under

14





--------------------------------------------------------------------------------




Sections 414(b) and 414(c) of the Code (and thus also Company and Related Plans)
shall be determined as provided in Section 5.06(d).


2.47    “Related Plan” means any other defined contribution plan or any defined
benefit plan (as defined in Sections 414(i), (j) and (k) of the Code) maintained
by an Employer or a Related Company and intended to qualify under Section 401(a)
of the Code, respectively called a “Related Defined Contribution Plan” and
“Related Defined Benefit Plan.”


2.48    “Required Distribution Date” means April 1 of the calendar year
following the later of (i) the calendar year in which the Participant attains
age seventy and one-half (70-1/2), or (ii) the calendar year in which the
Participant has a Termination of Employment; provided, however, that this clause
(ii) shall not apply (A) if the Participant is a five percent (5%) owner (as
determined under Code Section 416(i)) of the Employer or a Related Company at
any time during the Plan Year ending with or within the calendar year in which
he or she attains age seventy and one-half (70-1/2), or (B) to a Participant who
attained age seventy and one-half (70-1/2) before January 1, 1999.


2.49    “Restricted Account” means an Inactive Account that is subject to the
survivor annuity requirements of Section 417 of the Code.


2.50    “Retirement” means a Termination of Employment on or after the date a
Participant (i) has attained age fifty-five (55) and has completed ten (10)
years of Service, (ii) has completed thirty (30) years of Service, or (iii) has
attained his or her Normal Retirement Date.


2.51     “Rollover Contribution” means a contribution made from time to time by
an Eligible Employee to the Trustee in accordance with Section 4.04 of the Plan
(i) from a qualified trust as described in Section 402(c) of the Code, an
annuity contract described in Section 403(b) of the Code or an eligible plan
under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state; or (ii) from an individual retirement account or
individual retirement annuity (“IRA”) as described in Section 408(d)(3) of the
Code if the sole source of contributions to such IRA was one or more rollover
contributions from a qualified trust described in Section 402(c) of the Code. A
Rollover Contribution shall include any direct transfer of an eligible rollover
distribution described in Section 401(a)(31) of the Code from a qualified trust,
annuity contract, eligible governmental plan or IRA described in the preceding
sentence. A Rollover Contribution shall include any direct transfer to the
Participant's Roth Rollover Account from another Roth elective deferral account
under an applicable plan described in Section 402A(e)(I) of the Code, but only
to the extent the Rollover Contribution is permitted under the rules of Section
402A(c) of the Code.


2.52    “Roth Contribution” means that portion of a Participant’s Elective
Deferrals that the Participant designates as a Roth Contribution in the
Participant’s Salary Reduction Agreement and that is contributed to the Plan on
an after-tax basis in accordance with Section 4.01(b).



15





--------------------------------------------------------------------------------




2.53    “Safe Harbor Matching Contribution” means the fixed Matching
Contribution that is contributed to the Plan in accordance with Section 4.02(b).


2.54    "Safe Harbor Notice" means the comprehensive notice that the Company
provides to each Participant eligible to participate in Company contributions
that describes the Participant's rights and obligations under the Plan, written
in a manner calculated to be understood by the average Participant. The Safe
Harbor Notice shall be given at least 30 days, but not more than 90 days, before
the beginning of the Plan Year. If a Participant becomes eligible after the 90th
day before the beginning of the Plan Year and does not receive the notice for
that reason, the notice must be provided no more than 90 days before the
Eligible Employee becomes a Participant, but not later than the date the
Employee becomes a Participant.


2.55     “Salary Reduction Agreement” means the properly completed and executed
form provided by the Plan Administrator which has been filed by the Participant
with the Plan Administrator as provided in Section 4.01.


2.56     “Service” means the aggregate of all periods of employment of an
Employee by an Employer or Related Company (including periods of Authorized
Leave of Absence) measured from the date an Employee first performs an Hour of
Service upon employment or reemployment to the date of the Employee's
Termination of Employment, but excluding any Period of Severance other than an
Authorized Leave of Absence; provided, however, that (i) an Employee shall not
be credited with more than twelve (12) months of Service with respect to any
single period of Authorized Leave of Absence; and (ii) if an Employee who has a
Termination of Employment is reemployed by an Employer or a Related Company and
performs an Hour of Service before he or she incurs a one (1)-year Period of
Severance, such Termination of Employment shall be disregarded and his or her
Service shall be treated as continuous through the date he or she resumes
employment as an Employee. An Employee shall receive credit for one-twelfth
(1/12) of a year of Service for each full or partial calendar month of Service.
Service once credited under this Section shall not be disregarded by reason of
any subsequent Period of Severance; except that if a Participant has five (5)
consecutive one-year Periods of Severance, Service after such five (5)-year
period shall not be taken into account for purposes of Section 4.10 in
determining the nonforfeitable percentage of his or her Account Balance derived
from Employer contributions which accrued before such five (5)-year period. For
purposes of determining whether or to what extent a Participant's Accounts
transferred from a Transferor Plan are vested and nonforfeitable under Section
4.10, Service of a Participant who was a participant in a Transferor Plan shall
include service with the predecessor employer credited for vesting purposes
under the Transferor Plan.     


For purposes of determining whether or to what extent Accounts of a Participant
who was employed by CRI/Criterion, Inc., a Delaware corporation ("CRI"), or an
employer that is a Related Company to CRI, immediately before the acquisition by
an Employer of the capital stock of Chemical Research and Licensing Company, a
Texas corporation, are vested and nonforfeitable under Section 4.10, Service
shall include service with CRI or such Related Company prior to such
acquisition.

16





--------------------------------------------------------------------------------




With respect to a Participant who, as of February 13, 2013, was an employee of
The Shaw Group, Inc. or any entity related to Shaw Group, Inc. as a Related
Company, service with Shaw Group, Inc. or any entity related to Shaw Group, Inc.
as a Related Company shall be treated as service with an Employer.


2.57    “Termination of Employment” occurs when for any reason (other than a
layoff for lack of work with recall rights) an individual is no longer an
Employee of an Employer or any Related Company, except that:


(a)    If an individual incurs a layoff for lack of work with recall rights, a
Termination of Employment shall occur on the first anniversary of the date of
layoff, unless the individual has in the interim been recalled to employment
with the Employer or a Related Company.


(b)    A Participant’s Elective Deferrals, QNECs, QMACs, and earnings
attributable to these contributions shall be distributed on account of the
Participant’s severance from employment satisfying the requirements of Section
401(k)(10) of the Code and Treasury Regulations and rulings thereunder, all as
in effect at the time of such severance from employment, as determined in the
sole discretion of the Plan Administrator. However, such a distribution shall be
subject to the other provisions of the Plan regarding distributions, other than
provisions that require a separation from service before such amounts may be
distributed.


2.58    “Transferor Plan” means an employee benefit plan that is qualified under
Section 401(a) of the Code and that transfers part or all of its assets and
liabilities to, or merges or consolidates into, this Plan in a trust-to-trust
transfer described in Section 414(l) of the Code.


2.59    “True-Up Contributions” has the meaning defined for such term in Section
4.02(d).


2.60    “Trust” means the trust established under the Trust Agreement by which
contributions shall be received, held, invested and distributed to or for the
benefit of Participants and Beneficiaries.


2.61    “Trust Agreement” means the trust agreement dated December 31, 1996, by
and between the Company and T. Rowe Price Trust Company, a Maryland limited
trust company, as Trustee, and any amendments thereto or successor or
supplemental agreements.


2.62    “Trust Fund” means any property, real or personal, received by the
Trustee, plus all income and gains and less losses, expenses and distributions
chargeable thereto.


2.63    “Trustee” means the corporation, bank, trust company, individual or
individuals who accept appointment as trustee to execute the duties of the
Trustee set forth in the Trust Agreement.



17





--------------------------------------------------------------------------------




2.64    “Valuation Date” means the last business day of each calendar year and
such additional dates as the Plan Administrator shall deem appropriate. The Plan
Administrator may designate different additional Valuation Dates for different
Investment Funds and for different purposes under the Plan.
 

18





--------------------------------------------------------------------------------




ARTICLE III
Participation


3.01    Participation.


(a)    Each Eligible Employee who was a Participant in the Former Plan
immediately before the Effective Date shall continue as a Participant in the
Plan from and after the Effective Date.


(b)    Except as provided in subsections (c) and (d), each other Eligible
Employee:


(i)    hired prior to January 1, 2014, shall become a Participant on the first
day on which he or she is an Eligible Employee.


(ii)
hired on or after January 1, 2014, shall become a Participant:



(A)
with respect to Elective Deferrals and Rollover Contributions, on the first day
of the pay period coincident with or immediately following the date on which he
or she becomes an Eligible Employee;

 
(B)
with respect to Matching Contributions, Company Contributions and corrective
contributions described in Section 4.05, on the first day of the pay period
coincident with or immediately following the date on which he or she completes
one (1) year of Service.



(c)    Except as otherwise provided in a currently effective collective
bargaining agreement, an Eligible Employee who is a shop employee at the Clive
Shop (“Clive Shop Employee”), and whose participation in this Plan is governed
by such collective bargaining agreement, shall become a Participant on the date
he or she first becomes an Eligible Employee.


(d)    An Eligible Employee who was an employee of ABB Lummus Global Inc. when
such company was acquired shall become a Participant (i) for purposes of making
Elective Deferrals (and receiving an allocation of Matching Contributions) on
January 1, 2008; and (ii) for all other purposes of this Plan on the first day
on which he or she is an Eligible Employee. An Eligible Employee who was an
employee of ABB Lummus Global Inc. shall be deemed to be an Active Employee for
purposes of receiving a Company Contributions under Section 4.03 for the Plan
Year ending December 31, 2007.


3.02    Duration of Participation. An Eligible Employee who becomes a
Participant shall continue to be a Participant until the later of (i) his or her
Termination of Employment, or (ii) the distribution of his or her entire vested
Account Balance from the Plan.



19





--------------------------------------------------------------------------------




3.03    Participation Upon Re-Employment. A Participant who has a Termination of
Employment, and thereafter resumes employment with an Employer as an Eligible
Employee shall again become a Participant immediately upon becoming an Eligible
Employee. An Eligible Employee described in Section 3.01(c) who has a
Termination of Employment before becoming a Participant and thereafter resumes
employment with an Employer as an Eligible Employee shall again become a
Participant in accordance with Section 3.01.


3.04    Participation Forms. A Participant shall not be eligible to make
Elective Deferrals (or to receive an allocation of Matching Contributions) until
the effective date of his or her Salary Reduction Agreement as determined under
Section 4.01(d). A Participant shall execute and deliver to the Plan
Administrator a Beneficiary designation and an investment election, on such form
or forms provided or permitted by the Plan Administrator, and in such manner, as
the Plan Administrator may prescribe.


 

20





--------------------------------------------------------------------------------




ARTICLE IV
Contributions and Vesting


4.01    Elective Deferrals.


(a)    General. Each Active Participant may elect to make Elective Deferrals
from his or her Compensation, and may designate the portion, if any, of the
Elective Deferrals to be contributed as Roth Contributions, at least annually
during any Plan Year and at such other times as the Plan Administrator may
prescribe by executing and filing an appropriately completed Salary Reduction
Agreement with the Plan Administrator on such form or forms provided or
permitted by the Plan Administrator and in such manner as the Plan Administrator
may prescribe. The Salary Reduction Agreement shall specify the percentage of
Compensation to be contributed to the Plan as Elective Deferrals and the
portion, if any, of the Elective Deferrals to be contributed as Roth
Contributions. A Participant’s percentage for Elective Deferrals shall not be
more than the seventy-five percent (75%) of Compensation. The maximum percentage
for Elective Deferrals may be changed by the Plan Administrator from time to
time and shall be uniformly applicable to all Participants and effective from
and after the date prescribed. Except for that portion, if any, of the Elective
Deferrals that the Participant has designated as Roth Contributions in
accordance with subsection (b) below, such contribution shall be on a pre-tax
basis, and the Employer shall reduce each Participant’s Compensation by, and
contribute to the Trust as Elective Deferrals on behalf of such Participant, the
amount (if any) by which the Compensation available to the Participant (after
applicable deductions) has been reduced under such Participant’s Salary
Reduction Agreement. A Participant’s Salary Reduction Agreement shall continue
in effect, subject to subsection (f) below, notwithstanding any change in his or
her Compensation, until he or she changes or revokes his or her Salary Reduction
Agreement.


Notwithstanding the above, a Participant who is a Clive Shop Employee and whose
participation in this Plan is governed by a collective bargaining agreement may
elect to make Elective Deferrals from his or her Compensation in accordance with
the provisions of the currently effective collective bargaining agreement.


(b)    Roth Contributions. If the Participant affirmatively designates a portion
of his or her Elective Deferrals as Roth Contributions, such amount will be
deducted from his or her Compensation on an after-tax basis, subject to
withholding of applicable federal, state and local income taxes on such Roth
Contributions from the Participant's Compensation other than such Roth
Contributions. Except as provided in the preceding sentence or otherwise
expressly specified in this Plan, Roth Contributions shall be treated as
Elective Deferrals (or Catch-Up Deferrals, as applicable), for all purposes of
this Plan. In the absence of an affirmative designation, none of the
Participant's Elective Deferrals under this Plan shall be contributed as Roth
Contributions.


(c)    Changes of Salary Reduction Agreements. A Participant may change his or
her rate of Elective Deferrals, or the designation of any portion of Elective
Deferrals as Roth

21





--------------------------------------------------------------------------------




Contributions, by executing and filing a new Salary Reduction Agreement with the
Plan Administrator on such form provided or permitted by the Plan Administrator
and in such manner as the Plan Administrator may prescribe.


(d)    Effective Date of Salary Reduction Agreement. A Salary Reduction
Agreement or a change thereof shall apply solely to Compensation not yet paid or
payable as of the date such new or changed Salary Reduction Agreement is filed
with the Plan Administrator. Subject to the foregoing requirement, a Salary
Reduction Agreement or change thereof shall take effect on the first day of the
payroll period as of which the start or change of the Participant’s Elective
Deferrals, or the designation of any portion of Elective Deferrals as Roth
Contributions, is administratively practicable (determined under procedures
established by the Plan Administrator) after the Participant has executed and
filed an initial or changed Salary Reduction Agreement with the Plan
Administrator as provided in subsection (a) or (c) of this Section 4.01.


(e)    Revocations of Salary Reduction Agreements. A Participant may revoke a
Salary Reduction Agreement with respect to Compensation not paid or payable as
of the date of such revocation by executing and filing a revocation of such
Salary Reduction Agreement on such form provided or permitted by the Plan
Administrator and in such manner as the Plan Administrator may prescribe.
Revocation of a Salary Reduction Agreement shall take effect on the first day of
the payroll period as of which implementing the revocation is administratively
practicable (determined under procedures established by the Plan Administrator)
after the Participant has executed and filed such revocation with the Plan
Administrator. A Participant’s Salary Reduction Agreement shall become
ineffective upon his or her ceasing to be an Active Participant. But the
Participant may make a new Salary Reduction Agreement in accordance with
subsection (a) upon again becoming an Active Participant.


(f)    Other Reductions and Limitations. Elective Deferrals shall not exceed the
lowest maximum amount permitted by Article V. Notwithstanding anything in a
Salary Reduction Agreement, the Plan Administrator may reduce the Elective
Deferrals and amend the Salary Reduction Agreement of any Participant to prevent
a reasonably anticipated violation of the limitations of Section 5.06, and may
reduce the Elective Deferrals and Salary Reduction Agreement of any Participant
who is a Highly Compensated Employee to prevent a reasonably anticipated
violation of the limitations of Sections 5.01 or 5.02. Any reduction of Elective
Deferrals under this subsection (f) shall be applied pro rata to Elective
Deferrals that are not Roth Contributions and to Elective Deferrals that are
Roth Contributions. If a Participant receives a Hardship distribution pursuant
to Section 7.01, his or her Salary Reduction Agreement shall be suspended in
accordance with Section 7.01(c)(5). The Plan Administrator may, in its
discretion, impose such additional rules, regulations and limitations on the
amount of Elective Deferrals that may be elected, including limitations on the
amount of Elective Deferrals that an Active Participant may elect for each
payroll period to a pro-rata portion of the Dollar Limit, and limitations on the
amount of Elective Deferrals that a Highly Compensated Employee may elect, to
ensure that the limitations of Article V are not exceeded.

22





--------------------------------------------------------------------------------




(g)    Time for Contributing Elective Deferrals. For each payroll period during
a Plan Year, each Employer shall pay the Elective Deferrals of Participants who
are its Employees over to the Trustee as of, or as soon as reasonably possible
after, the date such amount would otherwise have been paid to the Participant in
cash; but not earlier (except as required by bona fide administrative
considerations) than the date that the Participant performs the services with
respect to which the contribution is made (or the date such amount would
otherwise have been paid to the Participant in cash, if earlier), and not later
than the fifteenth (15th) business day of the month following the month in which
such amount would otherwise have been paid to the Participant in cash.


(h)    Allocation of Elective Deferrals. Elective Deferrals that are not Roth
Contributions shall be allocated to the Employee 401(k) Account of each
Participant on whose behalf such Elective Deferrals were made. Elective
Deferrals that are Roth Contributions shall be allocated to the Roth
Contribution Account of each Participant on whose behalf such Roth Contributions
were made.


(i)    Automatic Increase. A Participant may elect to automatically increase his
pre-tax Elective Deferrals each year. Following such an election, each year such
Participant's Elective Deferrals shall be increased by an amount equal to 2% of
such Participant’s Compensation, subject to a maximum deemed Elective Deferral
Contribution of 20% of Compensation, unless prior to such anniversary such
Participant has made an affirmative election to the contrary.


4.02    Matching Contributions.


(a)    For Plan Years beginning on and after January 1, 2014, and subject to the
limitations described in Article 5, the Company shall contribute to the Plan on
behalf of each Participant who made Elective Deferrals (whether or not
designated as Roth Contributions or Catch-up Contributions) a Safe Harbor
Matching Contribution equal to: (i) 100% of the Elective Deferrals that are not
in excess of 3% of the Participant's Compensation, plus (ii) 50% of the amount
of the Elective Deferrals that exceed 3% of the Participant's Compensation but
that do not exceed 5% of the Participant's Compensation.


The Board may provide for Matching Contributions to be made in addition to the
foregoing. In any Plan Year that the Plan is deemed to meet the tests under
Article 5 because the Plan is meeting the requirements of Code section
401(k)(12) by virtue of a Matching Contribution or if the Plan is intended to
satisfy the ACP safe harbor of Code section 401(m)(11), no Highly Compensated
Employee can receive a greater rate of Matching Contributions than a Nonhighly
Compensated Employee at the same rate of Elective Deferral Contributions. In any
Plan Year the Plan is intended to satisfy the ACP safe harbor of Code section
401(m)(11): (i) the rate of Elective Deferral Contributions cannot increase as a
Participant's Elective Deferral Contributions increase, (ii) Matching
Contributions cannot be made on Elective Deferrals in excess of six percent (6%)
of Compensation, and (iii) the amount of Matching Contributions subject to the
Company's discretion shall not exceed four percent (4%) of Compensation.

23





--------------------------------------------------------------------------------






(b)    Time for Contributing Matching Contributions. Matching contributions
shall be determined and made, on the basis of Elective Deferrals, for each
payroll period, subject to the subsection (d), below. However the Employer may
pay its Matching Contributions over to the Trustee at any time not later than
the due date for the filing of the federal income tax return (including any
extensions) of the Employer for the tax year during which occurs the last day of
the Plan Year containing the last day of such payroll period.


If Safe Harbor Matching Contributions are made separately with respect to each
payroll period (or with respect to all payroll periods ending with or within
each month or quarter of a Plan Year), such Safe Harbor Matching Contributions
must be contributed to the Plan by the last day of the immediately following
Plan Year quarter.


(c)    Allocation of Matching Contributions. Matching Contributions shall be
allocated to the Company Matching Account of each Participant on whose behalf
such Matching Contributions were made; provided, however, that effective January
1, 2001, a Participant’s Company Matching Account as of December 31, 2000 shall
become an Inactive Account for pre-2001 Matching Contributions (including
accumulated and future earnings thereon), as indicated in Schedule 1, and a new
Company Matching Account shall be established for each such Participant as of
January 1, 2001. Effective January 1, 2014, a new Safe Harbor Matching Account
shall be established for fixed Matching Contributions described in subsection
4.02(b).


(d)    True-Up Contributions. As of the last day of each Plan Year, the
applicable Matching Contributions formula under subsection (a) shall be applied
to the total of the Participant’s Elective Deferrals for the Plan Year then
ending, and each Employer shall contribute (within the time specified by
subsection (b)), on behalf of each Participant on whose behalf Elective
Deferrals are made, the amount, if any (the “True-Up Contribution”), by which
the total Matching Contributions so required exceed the actual Matching
Contributions previously determined on the basis of payroll periods for such
Active Participant during the course of the Plan Year. If an Employer has
changed its determination of percentages for its Matching Contribution formula
during the Plan Year, the amount of the True-Up Contribution shall be determined
separately for each portion of a Plan Year during which a given Matching
Contribution formula was in effect.


Notwithstanding the above, a Participant who is a Clive Shop Employee and whose
participation in this Plan is governed by a collective bargaining agreement may
receive Matching Contributions in accordance with the provisions of the
currently effective collective bargaining agreement.



24





--------------------------------------------------------------------------------




4.03    Company Contributions.


(a)    General. Subject to Sections 11.01, 11.02 and 11.04, for each Plan Year
for which the Company elects in its sole discretion for Employers to make a
Company Contribution, each Employer that has adopted or is deemed to have
adopted this Plan pursuant to Section 13.01 for purposes of Company
Contributions shall make a Company Contribution for each Active Participant. The
Amount of the Company Contribution shall be a percentage, determined by the
Company in its discretion and uniformly applicable to all such Active
Participants equal to a percentage of the Compensation of each Active
Participant for the portion of the Plan Year during which the Participant is an
Active Participant. If an Employer changes its determination of the percentage
of its Company Contribution during the Plan Year, the amount of the Company
Contribution shall be determined separately for each portion of a Plan Year
during which a given percentage was in effect.


Notwithstanding the above, a Participant who is a Clive Shop Employee and whose
participation in this Plan is governed by a collective bargaining agreement may
receive Company Contributions in accordance with the provisions of the currently
effective collective bargaining agreement.


(b)    Time for Company Contributions. For each Plan Year, each Employer shall
pay its Company Contributions over to the Trustee not later than the due date
for the filing of the federal income tax return (including any extensions) of
the Employer for the tax year during which the last day of such Plan Year
occurs.


(c)    Allocation of Company Contributions. Company Contributions shall be
allocated to the Company Contribution Account of each Active Participant
eligible for such allocation under subsection (a) in the same ratio that the
eligible Compensation of such Active Participant bears to the total eligible
Compensation of all Active Participants.


4.04    Rollover Contributions into the Plan. At the request of any Eligible
Employee, the Plan Administrator shall direct the Trustee to accept a Rollover
Contribution on behalf of the Eligible Employee. Unless the Rollover
Contribution is a direct transfer from another Roth elective deferral account
under an applicable retirement plan described in Section 402A(c)(l) of the Code,
the Rollover Contribution shall be held in the Prior Plan and Rollovers Account
for the Eligible Employee. A Rollover Contribution that is a direct transfer
from another Roth elective deferral account under an applicable retirement plan
described in Section 402A(e)(l) of the Code shall be held in the Participant's
Roth Rollover Account. If the Rollover Contribution includes amounts that would
not be includible in gross income (except as provided by Sections 402(c),
403(a)(4), 403(b)(8) and 457(e)(16) of the Code and except by reason of being a
direct transfer from another Roth elective deferral account) if not transferred
as an Rollover Contribution, the Plan Administrator shall separately account for
the portion of the Rollover Contribution which is so includible in gross income
and the portion of such Rollover Contribution which is not so includible. Each
Rollover Contribution shall be made in cash, in notes representing a loan to the
Participant from a qualified trust under provisions of such qualified trust
similar to Section 7.02, or in property (which may be stock or securities issued
by the former employer) acceptable to the Trustee in its sole discretion

25





--------------------------------------------------------------------------------




for purposes of this Plan. Prior to accepting a Rollover Contribution, the Plan
Administrator may require that the Eligible Employee who wants to make the
Rollover Contribution shall provide evidence reasonably satisfactory to the Plan
Administrator that such contribution qualifies as a Rollover Contribution.
Acceptance of a Rollover Contribution shall not in any manner guarantee the
result of such contribution under any tax laws; and neither the Company, the
Investment Committee, any Employer, the Plan Administrator, the Trustee nor any
Investment Manager, shall be responsible for such tax results. If the Plan
Administrator determines after any Rollover Contribution that such contribution
did not in fact qualify as a Rollover Contribution, the amount of the Rollover
Contribution, increased by income and gains and reduced (but not below zero) by
losses and expenses, shall be returned to the Eligible Employee.


4.05    Special Contributions; QNECs and QMACs.


(a)    QNECs and QMACs. For each Plan Year, the Company may elect to have the
Company and the other Employers make a special contribution in such amount (if
any) as the Company may determine as QNECs and/or QMACs. In any Plan Year in
which the Company elects to have such a QNEC or QMAC made, each Employer shall
contribute a fractional portion of the QNEC or QMAC in such amount as the
Company shall determine to be appropriate in the circumstances.


(b)    Time for QNECs or QMACs. Each Employer shall pay its QNECs or QMACs for a
Plan Year over to the Trustee not later than the last day of the following Plan
Year; provided, however, that if the Employer intends to deduct such QNEC or
QMAC in the tax year in which the last day of the Plan Year for which such QNEC
or QMAC was made occurs, the Employer shall pay its QNEC or QMAC over to the
Trustee on or before the due date for the filing of the federal income tax
return (including any extensions) of the Employer for such tax year.


(c)    Allocation of QNECs or QMACs. As of the last day of each Plan Year, any
QNECs or QMACs made to the Plan for the Plan Year shall be allocated to the
Employee 401(k) Account of each Designated Participant (as defined below) who is
an Active Participant, as determined by the Company in its discretion, in
whichever one or more of the following methods as the Company shall determine:


(i)    Compensation-Based QNEC.


(A)    Compensation-based QNECs may be allocated to the Employee 401(k) Account
of each Designated Participant who has Compensation not in excess of an amount
specified by the Company in the ratio that such Participant's Compensation for
the Plan Year bears to the total Compensation of all such Participants for the
Plan Year.


(B)    A Section 415-based QNEC may be allocated to the Employee 401(k) Account
of each Designated Participant in an amount that maximizes

26





--------------------------------------------------------------------------------




each such Participant’s annual additions under Code Section 415(c) of the code.


(ii)    Per Capita-Based QNEC. A per capita-based QNEC may be allocated to the
Employee 401(k) Account of each Designated Participant in an amount equal to the
total per capita-based QNEC divided by the total number of such Participants for
the Plan Year.


(iii)    Section 401(k)-Based QMAC. A Section 401(k)-based QMAC may be allocated
to the Employee 401(k) Account of each Designated Participant in the ratio that
the amount of Elective Deferrals made to the Plan for such Plan Year on behalf
of such Participant bears to the total amount of Elective Deferrals made to the
Plan for such Plan Year on behalf of all such Participants, based on Elective
Deferrals up to a specified percentage or dollar amount of Compensation, as
determined by the Plan Administration.


(d)    Limitation on Allocation of QNECs and QMACs. Notwithstanding subsection
(c) above, QNECs and QMACs shall not be allocated to the Employee 401(k) Account
of any Designated Participant in an amount in excess of (i) the Participant’s
Statutory Compensation, multiplied by (ii) the greater of (A) five percent (5%),
or (B) the Plan’s Representative Contribution Rate. For this purpose the Plan’s
Representative Contribution Rate is the lowest Applicable Contribution Rate of
any eligible Participant who is not a Highly Compensated Employee (“NHCE”)
within a group of NHCEs that that consists of half of all eligible NHCEs for the
Plan Year (or, if greater, the lowest Applicable Contribution Rate of any
eligible employee who is employed on the last day of the Plan Year. For this
purpose the Applicable Contribution Rate for an eligible NHCE is the sum of the
QMACs and QNECs for the eligible NHCE for the Plan Year, divided by the eligible
NHCE’s Statutory Compensation for the same period. Notwithstanding the foregoing
provisions of this subsection (d), QNECs and QMACs that are made in connection
with an Employer’s obligations under the Davis-Beacon Act, the Public Service
Contract Act of 1965, or similar legislation may be allocated to the Employee
401(k) Account of a NHCE to the extent that such contributions do not exceed ten
percent (10%) of such NHCE’s Statutory Compensation.


The limitations of this subsection (d) shall be applied separately to QNECs and
QMACs; but QNECs taken into account in applying the limitations of Section 5.03
(including the related determination of the Representative Contribution Rate)
shall not be taken into account in applying the limitations of Section 5.02
(including the related determination of the Representative Contribution Rate);
and similarly QMACs taken into account in applying the limitations of Section
5.02 (including the related determination of the Representative Contribution
Rate) shall not be taken in to account in applying the limitations of Section
5.03 (including the related determination of the Representative Contribution
Rate).


(e)    Definition of Designated Participant. With respect to any QNEC or QMAC, a
Designated Participant is a Participant who is not a Highly Compensated Employee
for

27





--------------------------------------------------------------------------------




the Plan Year and who is designated by the Plan Administrator on the basis of
any one or more of the following:


(i)    such Participant’s level of Compensation;


(ii)    such Participant’s employment on the last day of the Plan Year;


(iii)    such Participant’s completion of a year of vesting Service;


(iv)    such Participant’s making of a Salary Reduction Agreement Election; or


(v)    such Participant’s job classification that satisfies the
nondiscriminatory classification test.


4.06    Crediting of Contributions. Contributions to be allocated to a
Participant’s Account shall be credited to such Account (and available for
Participant direction of investment pursuant to Section 6.08(a) and loans,
withdrawals and benefits pursuant to Articles VII and VIII) on or as soon as
reasonably practicable (under procedures established or approved by the Plan
Administrator) after the contributions (and a reconciliation of the
contributions to Participants’ Accounts) are actually received by the Trustee
from time to time during or after the Plan Year. However, for purposes of
determining the Account Balance to which a Participant is entitled,
contributions made or to be made for a particular Plan Year but credited under
this Section after the last day of such Plan Year shall nevertheless be deemed
made and allocated on such last day of such Plan Year.


4.07    Determination and Amount of Employer Contributions. Subject to the
Company’s determination of the rate (if any) of Company Contributions pursuant
to Section 4.03, the Plan Administrator shall determine the amount of any
contribution to be made by the Company and each Employer hereunder. In making
such determination, the Plan Administrator shall be entitled to rely upon the
estimates of Compensation made by the accounting officers of each respective
Employer with respect to the Employees of that Employer. Such determination
shall be binding on all Participants, all Employers, and the Trustee. Under no
circumstances shall any Participant or Beneficiary have any right to examine the
books and records of any Employer.


4.08    Condition on Company Contributions. All contributions of Elective
Deferrals, Matching Contributions, Company Contributions, QNECs or QMACs by the
Company or any other Employer under this Plan are hereby expressly conditioned
upon their being deductible for federal income tax purposes under Section 404 of
the Code; and notwithstanding anything else in the Plan shall not exceed the
amount so deductible.


4.09    Form of Company Contributions. Contributions of the Company or any other
Employer under this Plan shall be in the form of cash if they are Elective
Deferrals. All other contributions of the Company or any other Employer under
this Plan may, in the discretion of the

28





--------------------------------------------------------------------------------




Company, be made in cash, in Company Stock that is a qualifying employer
security (as defined in Section 407(d)(5) of ERISA), or in other property
acceptable to the Trustee in its sole discretion.


4.10    Vesting.


(a)    Vesting Upon Normal Retirement Date, Death or Disability. A Participant’s
Account Balance shall be fully vested and nonforfeitable if and when the
Participant attains his or her Normal Retirement Date, dies or becomes Disabled
on or before the date he or she has a Termination of Employment, or incurs a
Termination of Employment by reason of a Reduction-In-Force Termination.


(b)    Fully Vested Accounts. A Participant’s Account Balance shall be fully
vested and nonforfeitable at all times to the extent represented by the balance
of his or her Employee 401(k) Account, Roth Contribution Account, Rollover
Account, Roth Rollover Account and Safe Harbor Matching Account.


In addition, the portion of a Participant’s Company Matching Account which is
attributable to discretionary Matching Contributions made for Plan Years
beginning on and after January 1, 2014 shall be fully vested and nonforfeitable.


(c)    Other Termination. Except as provided in subsection (a):


(1)    The vested and nonforfeitable portion of a Participant’s Account Balance
attributable to the subaccount in his or her Company Contribution Account for
Company Contributions for Plan Years beginning before January 1, 2007, shall be
the percentage of such Account determined in accordance with the vesting
schedule specified below:


Years of              Vested
Vesting Service        Percentage


Less than five years         0%
Five years or more         100%


(2)    The vested and nonforfeitable portion of a Participant’s Account Balance
attributable to the subaccount in his or her Company Contribution Account for
Company Contributions for Plan Years beginning after December 31, 2006 shall be
the percentage of such Account determined in accordance with the vesting
schedule specified below:


Years of              Vested
Vesting Service        Percentage


Less than three years         0%
Three years or more         100%

29





--------------------------------------------------------------------------------




(3)    Except as otherwise provided in subsection 4.10(b), the vested and
nonforfeitable portion of a Participant’s Account Balance attributable to his or
her Company Matching Account (excluding his or her Inactive Account for pre-2001
Matching Contributions and excluding Matching Contributions for Plan Years
beginning on and after January 1, 2014) shall be the percentage of such Account
determined in accordance with the vesting schedule specified below:


Years of              Vested
Vesting Service        Percentage


Less than three years         0%
Three years or more         100%


The Company Matching Account of Clive Shop Employees shall vest in accordance
with the foregoing schedule.


(d)    Inactive Accounts. A Participant’s Account Balance shall be fully vested
and nonforfeitable at all times to the extent represented by an Inactive Account
(including the Participant’s Inactive Account for pre-2001 Matching
Contributions, if any), other than an Inactive Account that comprises
contributions (including matching contributions) made by an employer under a
Transferor Plan. The nonforfeitable percentage of an Inactive Account that
comprises contributions (including matching contributions) made by an employer
under a Transferor Plan shall be determined under the vesting schedule specified
in the applicable Transferor Plan for accounts containing such contributions, as
shown on Schedule 1, taking into account (without duplication) all of the
Participant’s years of service including service with the predecessor employer
credited for vesting purposes under the Transferor Plan.


(e)    Forfeitures. If a Participant has a Termination of Employment, then that
portion of the Participant’s Account Balance which is not vested as of his or
her Termination of Employment shall become a Forfeiture as soon as
administratively practicable after the earliest of (i) the date on which the
balance of the Participant’s Accounts is distributed, (ii) the last day of the
Plan Year in which the Participant incurs a one year Period of Severance, or
(iii) the date of Termination of Employment; provided, however, if the
Participant has no vested interest in any Accounts, such portion shall become a
Forfeiture on the date of Termination of Employment.


(f)    Return to Employment. If a Participant or a former Participant resumes
service with an Employer as an Employee before incurring a Period of Severance
lasting five (5) or more years, the amount forfeited under subsection (e)
(without adjustment for interest, gains or losses) shall be reinstated to the
Participant’s or former Participant’s Account(s) from which the Forfeiture
arose, as soon as administratively practicable after the Participant resumes
service with an Employer as an Employee, first out of Forfeitures for the Plan
Year in which reemployment occurs, and to the extent that Forfeitures for such
Plan Year are not sufficient, out of the Trust Fund as an administrative expense
of the Trust. If a former Participant does not resume employment with an
Employer before the end of a

30





--------------------------------------------------------------------------------




Period of Severance lasting at least five (5) years, the amounts forfeited under
subsection (e) shall not be reinstated.


(g)    Application of Forfeitures. Forfeitures arising pursuant to Sections
4.11(e), 5.01, 5.02(c), or 13.04 during a Plan Year shall be applied first to
restore any Forfeitures that are reinstated during the Plan Year pursuant to
Sections 4.11(f) or 13.04; second, to correct in such Plan Year any errors in
the adjustment of Participants’ Accounts pursuant to Section 6.11, third, to the
payment of expenses of administering the Plan and the Trust pursuant to Section
6.03, and fourth, toward the payment of Company Contributions. Forfeitures that
are applied toward payment of Company Contributions shall be considered to be
Company Contributions, shall reduce the amount of Company Contributions
otherwise required to be made to the Trust, and shall be allocated in accordance
with Section 4.03(c).


4.11    Catch-Up Deferrals. Effective for Plan Years beginning on or after
January 1, 2002, each Participant who is an "Eligible Active Participant" (as
defined in subsection (a)) may elect to make Catch-Up Deferrals from his or her
Compensation, and may elect to designate all or any portion of such Catch-Up
Deferrals as Roth Contributions, by written election on a Salary Reduction Form
filed with the Plan Administrator in such manner as the Plan Administrator may
prescribe. The Employer shall reduce each Eligible Active Participant’s
Compensation by, and contribute to the Trust as Catch-Up Deferrals on behalf of
such Participant, the amount (if any) of the Participant’s Catch-Up Deferrals.
For purposes of this Section 4.11:


(a)    An "Eligible Active Participant" is a Participant who:


(i)    will have attained age fifty (50) on or before the last day of the Plan
Year; and


(ii)    has made Elective Deferrals for the Plan Year that are in excess of the
maximum Elective Deferrals allowed under the Plan, taking into account the
provisions of Article V.


(b)    For each Plan Year, the amount of the Catch-Up Deferrals made on behalf
of a Participant who is an Eligible Active Participant shall be equal to the
dollar amount or percentage (in increments of one percent (1%)) of the
Participant's Compensation specified by the Participant for Catch-Up Deferrals
on his or her Salary Reduction Form, provided that such Catch-Up Deferrals may
not exceed the lesser of the following for a Plan Year:


(i)    five thousand five hundred dollars ($5,500) for 2014, as adjusted for
cost-of-living increases by the Secretary of the Treasury or his delegate
pursuant to the provisions of Section 414(v)(2)(C) of the Code; or


(ii)    The excess of (i) the Participant's Statutory Compensation for the Plan
Year as determined under Section 2.13(b) (as applied for purposes of Sections
5.02 and 5.03), over (ii) the Participant's Elective Deferrals for the Plan
Year.



31





--------------------------------------------------------------------------------




(c)    A Participant's initial Catch-Up Deferral election shall be effective for
Compensation payable on or after the date on which such election is made and
shall remain in effect until changed or revoked. Thereafter, changes in the
percentage (solely in increments or decrements of one percent (1%)) or dollar
amount of Compensation to be deferred or revocation of any such election, or
changes in the designation of any portion of Catch-Up Deferrals as Roth
Contributions, may be made by written election on a Salary Reduction Form filed
with the Plan Administrator in such manner as the Plan Administrator may
prescribe.


(d)    The Catch-Up Deferrals for the Plan Year (other than Catch-Up Deferrals
designated as Roth Contributions) shall be credited to the Participants'
Employee 401(k) Accounts, and Catch-Up Deferrals for the Plan Year designated as
Roth Contributions shall be credited to the Participants' Roth Contribution
Accounts, in the amounts of their respective Catch-Up Deferral elections for
such Plan Year and the designation, if any, of any portion of such Catch-Up
Deferrals as Roth Contributions. Catch-Up Deferrals shall be fully vested and
nonforfeitable.


(e)    Catch-Up Deferrals shall not be subject to any of the limitations under
Article V.


(f)    The Plan Administrator may specify rules from time to time governing
Catch-Up Deferrals, including, but not limited to, rules regarding (i) the
timing, method, and implementation dates of Catch-Up Deferral elections, (ii)
the return or recharacterization of Catch-Up Deferrals as Elective Deferrals,
and (iii) the recharacterization of Elective Deferrals of an Eligible Active
Participant as Catch-Up Deferrals, to the extent the Elective Deferrals of the
Eligible Active Participant would otherwise exceed the limitations of Article V
and the total Catch-Up Deferrals of the Participant (after recharacterization)
do not exceed the limits of subsection (b) above. Such rules shall be in
compliance with any applicable guidance issued by the Secretary of the Treasury,
and, to the extent deemed advisable by the Plan Administrator in order to comply
with such guidance, such rules may override any of the preceding provisions of
this Section 4.11.


(g)    Catch-Up Deferrals will be treated as Elective Deferrals for all purposes
of this Plan other than Article V (relating to Limitations on Contributions);
provided, however, that Catch-Up Deferrals recharacterized under subsection (f)
as Elective Deferrals will be eligible for Matching Contributions to the extent
provided for Elective Deferrals in Section 4.02. In addition, for Plan Years
beginning prior to January 1, 2014, Catch-up Deferrals will not be treated as
Elective Deferrals for purposes of Section 4.02 (relating to Matching
Contributions).



32





--------------------------------------------------------------------------------




4.12    Military Service. Notwithstanding any provision of this Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service shall be provided in accordance with Code section 414(u).


(a)    Death Benefits Under USERRA. Effective January 1, 2007, if a Participant
dies while performing Qualified Military Service, the survivors of the
Participant are entitled to any additional benefits provided under the Plan as
if the Participant had resumed and then terminated employment on account of
death pursuant to Code section 401(a)(37), Notice 2010-5 and any superseding
guidance.


(b)    Differential Military Pay. Effective for Plan Years beginning after
December 31, 2008, pursuant to Code section 414(u)(12), Notice 2010-5 and any
superseding guidance, a Participant receiving differential wage payments (as
defined in Code section 3401(h)(2)) shall be treated as an Employee of the
Employer making the payment and the differential wage payments shall be treated
as Compensation under the Plan.


(c)    Qualified Reservist Distributions. Notwithstanding any provision of the
Plan to the contrary, a Participant who, by reason of being a member of a
"reserve component" (as defined in Section 101 of Title 37 of the United States
Code), is ordered or called to active duty after September 11, 2001 for a period
in excess of one hundred seventy-nine (179) days or for an indefinite period may
take a "qualified reservist distribution" (as defined in Code Section
72(t)(2)(G)(iii)), from amounts attributable to Employer contributions made
pursuant to the Participant’s Elective Deferrals described in Section Code
402(g)(3)(A), during the period beginning on the date the Participant is ordered
or called to duty and ending at the close of the Participant's active duty
period.


(d)    Withdrawal of Elective Deferrals for Participants in Uniformed Services.
For purposes of Code Section 40l(k)(2)(B)(i)(I), any Participant shall be
treated as having been severed from employment during the period he or she is
performing service in the uniformed services described in Code Section
340l(h)(2)(A) while on active duty for a period of more than thirty (30) days.
If such a Participant elects to receive a distribution of Elective Deferrals,
the Participant may not contribute any Elective Deferrals to the Plan during the
six (6)-month period beginning on the date of distribution.

33





--------------------------------------------------------------------------------




ARTICLE V
Limitations on Contributions


5.01    Excess Deferrals. Notwithstanding Section 4.01 or anything in a
Participant’s Salary Reduction Agreement, the sum for any calendar year of (i)
Elective Deferrals of any Participant under this Plan, (ii) any elective
deferrals excluded from the Participant’s gross income made under a Related
Plan, and (iii) the amount of elective deferrals under any other plan if the
Participant notifies the Plan Administrator in writing by March 1 of the
following calendar year that such other plan exists under which elective
deferrals were excluded from the Participant’s gross income and the amount of
such elective deferrals (excluding in every case Catch-Up Deferrals made under
Section 4.11 of this Plan or corresponding provisions authorized by Section
414(v) of the Code of any Related Plan or other plan), shall not exceed the
applicable Dollar Limit. The “Dollar Limit” is seventeen thousand five hundred
dollars ($17,500) for 2014, as adjusted for Plan Years thereafter for
cost-of-living increases by the Secretary of the Treasury or his or her delegate
pursuant to Sections 402(g)(4) and 415(d) of the Code. If the sum of such
amounts exceeds the Dollar Limit for a calendar year, the Plan Administrator
shall, not later than the April 15 following the close of such calendar year,
distribute to the Participant all or such portion of the Participant’s Elective
Deferrals in excess of the Dollar Limit (by first distributing unmatched
Elective Deferrals that are not Roth Contributions, then by distributing
unmatched Elective Deferrals that are Roth Contributions, then by distributing
matched Elective Deferrals that are not Roth Contributions, and finally by
distributing matched Elective Deferrals that are Roth Contributions) for such
calendar year in an amount equal to the greater of (i) the amount the Plan
Administrator determines is necessary to eliminate the excess of the sum of the
amount described in clauses (i) and (ii) above over the, including net income
and minus any loss allocable to such amount determined in accordance with
Section 5.05, or (ii) the amount requested in writing by the Participant on or
before the March 1 following the close of such calendar year. Any Matching
Contributions (including any net income and minus any loss allocable thereto
determined in accordance with Section 5.05) made with respect to such
distributed Elective Deferrals matched Plan Administrator shall be forfeited and
allocated in accordance with Section 4.10(f).


5.02    Excess Contributions: The ADP Test. Effective January 1, 2014 and
because the Plan is intended to be a safe harbor plan, the Plan shall comply
with the Safe Harbor Notice requirements as described in Section 2.54, and the
Plan shall be deemed to meet the requirements of this Section 5.02 with respect
to Elective Deferrals. However, for any year the Plan is not deemed to meet the
requirements of this Section 5.02, the Plan must meet one of the two tests (as
described in subsection (a), below), with respect to Elective Deferrals for any
Plan Year.


Notwithstanding Section 4.01 or anything in a Participant’s Salary Reduction
Agreement, a Participant’s Elective Deferrals shall not exceed the amounts
permitted under the non-discrimination rules of Section 401(k) of the Code as
set forth in this Section.


(a)    Imposition of Limit. Elective Deferrals made with respect to a Highly
Compensated Employee for a Plan Year shall not exceed such amount as the Plan
Administrator determines is necessary to cause the Average ADP (as defined in
subsection

34





--------------------------------------------------------------------------------




(d) below) of Active Participants who are Highly Compensated Employees to not
exceed the greater of the following limits (the “Required ADP Test”):


(1)    General Limit. The Average ADP of the Highly Compensated Employees for
such Plan Year shall not be more than the Average ADP of all other Active
Participants for such Plan Year multiplied by 1.25; or


(2)    Alternative Limit. The excess of the Average ADP of Highly Compensated
Employees for such Plan Year over the Average ADP of all other Active
Participants for such Plan Year shall not be more than two (2) percentage
points, and the Average ADP of the Highly Compensated Employees for such Plan
Year shall be not more than the Average ADP of all other Active Participants for
such Plan Year multiplied by two (2).


If the Plan Administrator so elects by amendment to this Plan, it may apply the
limits set forth in paragraphs (1) and (2) of this subsection (a) by using the
Average ADP of Active Participants (other than Highly Compensated Employees) for
the Plan Year preceding the Plan Year for which the determination is made rather
than for the current Plan Year; provided that such election may not be changed
except as provided by the Secretary of the Treasury.


(b)    Manner of Reduction to Satisfy Limit. To the extent the Plan
Administrator determines is necessary to pass the Required ADP Test, Elective
Deferrals (and Matching Contributions allocated with respect to Elective
Deferrals that are reduced) shall be reduced for Highly Compensated Employees in
the following steps:


Step 1: The Plan Administrator shall first determine the dollar amount of the
reductions which would have to be made to the Elective Deferrals of each Highly
Compensated Employee who is an Active Participant for the Plan Year in order for
the Average ADP of the Highly Compensated Employees for the Plan Year to satisfy
the Required ADP Test. Such amount shall be calculated by first determining the
dollar amount by which the Elective Deferrals of Highly Compensated Employees
who have the highest Actual Deferral Percentage (as defined in subsection (d))
would have to be reduced until the first to occur of: (i) such Employees’ Actual
Deferral Percentage would equal the Actual Deferral Percentage of the Highly
Compensated Employee or group of Highly Compensated Employees with the next
highest Actual Deferral Percentage; or (ii) the Average ADP of all of the Highly
Compensated Employees, as recalculated after the reductions made under this Step
1, satisfies the Required ADP Test. Then, unless the recalculated Average ADP of
the Highly Compensated Employees satisfies the Required ADP Test, the reduction
process shall be repeated by determining the dollar amount of reductions which
would have to be made to the Elective Deferrals of the Highly Compensated
Employees who, after the prior reductions made in this step 1, would have the
highest Actual Deferral Percentage until the first to occur of: (iii) such
Employees’ Actual Deferral Percentage, after the current and all prior
reductions under this Step 1, would equal the Actual Deferral Percentage of the
Highly Compensated Employee or group of Highly Compensated Employees with the
next highest Actual Deferral Percentage; or (iv) the Average ADP of all of the
Highly Compensated

35





--------------------------------------------------------------------------------




Employees, as recalculated after the current and all prior reductions made under
this Step 1, satisfies the Required ADP Test. This process is repeated until the
Average ADP of all of the Highly Compensated Employees, after all reductions,
satisfies the Required ADP Test.


Step 2. Next, the Plan Administrator shall determine the total dollar amount of
reductions to the Elective Deferrals calculated under Step 1 (“Total Excess
Contributions”).


Step 3. Finally, the Plan Administrator shall reduce the Elective Deferrals of
the Highly Compensated Employees with the highest dollar amount of Elective
Deferrals by the lesser of the dollar amount which: (i) causes each such Highly
Compensated Employee’s Elective Deferrals to equal the dollar amount of the
Elective Deferrals of the Highly Compensated Employee or group of Highly
Compensated Employees with the next highest dollar amount of Elective Deferrals;
or (ii) reduces the Highly Compensated Employees’ Elective Deferrals by the
Total Excess Contributions. Then, unless the total amount of reductions made to
Highly Compensated Employees’ Elective Deferrals under this Step 3 equals the
amount of the Total Excess Contributions, the reduction process shall be
repeated by reducing the Elective Deferrals of the group of Highly Compensated
Employees with the highest dollar amount of Elective Deferrals, after the prior
reductions made in this Step 3, by the lesser of the dollar amount which: (iii)
causes each such Highly Compensated Employees’ Elective Deferrals, after the
current and all prior reductions under this Step 3 to equal the dollar amount of
the Elective Deferrals of the Highly Compensated Employees with the next highest
dollar amount of Elective Deferrals; or (iv) causes total reductions to equal
the Total Excess Contributions. This process is repeated with each successive
group of Highly Compensated Employees with the highest dollar amount, after all
reductions, of the Elective Deferrals until the total reductions made under this
Step 3 is equal to the Total Excess Contributions.


(c)    Distribution of Excess Contributions. The Plan Administrator shall, not
later than the last day of the Plan Year next following the Plan Year in which
such amounts are contributed, distribute the Total Excess Contributions
(including any income earned and minus any loss allocable to such amounts
determined in accordance with Section 5.6) to the Highly Compensated Employees
on whose behalf such Elective Deferrals were made. Any required distribution
will be made first from Elective Deferrals that are not Roth Contributions and
then if necessary form Elective Deferrals that are Roth Contributions. Matching
Contributions (including any income earned and minus any loss allocable thereto
determined in accordance with Section 5.6) made with respect to such distributed
Elective Deferrals shall be forfeited and allocated in accordance with Section
4.10(f).


(d)    Average ADP; Actual Deferral Percentage. The “Average ADP” for a
specified group of Active Participants for a Plan Year shall be the average of
the Actual Deferral Percentages (as defined below) of the members of such group.
The “Actual Deferral Percentage” of an Active Participant is the ratio of the
amount of Elective Deferrals actually paid over to the Plan on behalf of such
Active Participant for such Plan Year divided by the Active Participant’s
Statutory Compensation for the Plan Year, or, at the discretion of the

36





--------------------------------------------------------------------------------




Plan Administrator to the extent not prohibited by regulations prescribed by the
Secretary of the Treasury or his or her delegate, the sum of (i) Elective
Deferrals (to the extent not included in the Actual Contribution Percentage
under Section 5.03(d)), and (ii) any portion on all of the QNECS and QMACS
actually paid over to the Plan on behalf of such Active Participant for the Plan
Year, divided by the Active Participant’s Compensation for the Plan Year.


(e)    Aggregation Rules. The Actual Deferral Percentage for any Active
Participant who is a Highly Compensated Employee for the Plan Year and who is
eligible to have Elective Deferrals allocated under this Plan and is also
eligible to have elective deferrals (within the meaning of Section 401(m)(4)(B)
of the Code), qualified matching contributions (within the meaning of Treas.
Reg. § 1.401(k)-6) or qualified nonelective contributions (within the meaning of
Treas. Reg. § 1.401(k)-6), allocated pursuant to a cash or deferred arrangement
under one or more Related Plans shall be determined as if such elective
deferrals, qualified matching contributions and qualified nonelective
contributions were made under a single arrangement. If a Highly Compensated
Employee participates in two or more cash or deferred arrangements that have
different plan years, all cash or deferred arrangements ending with or within
the same calendar year shall be treated as a single arrangement.


In the event that this Plan satisfies the requirements of Section 401(k),
401(a)(4) or 410(b) of the Code only if aggregated with one or more Related
Plans, or if one or more Related Plans satisfy the requirements of such sections
of the Code only if aggregated with this Plan, then this Section shall be
applied by determining the Actual Contribution Percentages of Participants as if
this Plan and all such Related Plans were a single plan; provided, however, that
the Plan and one or more Related Plans may be aggregated in order to satisfy the
non-discrimination requirements of Section 401(k) of the Code only if such plans
have the same plan year and employ consistent testing methods.


5.03    Excess Aggregate Contributions: The ACP Test. Effective January 1, 2014
and because the Plan is intended to be a safe harbor plan, the Plan shall comply
with the Safe Harbor Notice requirements as described in Section 2.54, the Plan
shall be deemed to meet the requirements of this Section 5.03 with respect to
Matching Contributions. However, for any year the Plan is not deemed to meet the
requirements of this Section 5.03, the Plan must meet one of the two tests (as
described in subsection (a), below) with respect to Matching Contributions for
any Plan Year.


Notwithstanding Section 4.02, Matching Contributions shall not exceed the
amounts permitted under the non-discrimination rules of Section 401(m) of the
Code as set forth in this Section.


(a)    Imposition of Limit. Matching Contributions made on behalf of Highly
Compensated Employees for a Plan Year shall not exceed such amount as the Plan
Administrator determines is necessary to cause the Average ACP (as defined in
subsection (d) below) of Active Participants who are Highly Compensated
Employees not to exceed the greater of the following limits (the “Required ACP
Test”):

37





--------------------------------------------------------------------------------






(1)    General Limit. The Average ACP of the Highly Compensated Employees for
such Plan Year shall not be more than the Average ACP of all other Active
Participants for such Plan Year Multiplied by 1.25; or


(2)    Alternative Limit. The excess of the Average ACP for Highly Compensated
Employees for such Plan Year over the Average ACP of all other Active
Participants for such Plan Year shall not be more than two (2) percentage
points, and the Average ACP of the Highly Compensated Employees for such Plan
Year shall not be more than the Average ACP of all other Active Participants for
such Plan Year multiplied by two (2).


If the Plan Administrator so elects, it may apply the limits set forth in
paragraphs (1) and (2) of this subsection (a) by using the Average ACP of all
other Active Participants (other than Highly Compensated Employees) for the Plan
Year preceding the Plan Year for which the determination is made rather than for
the current Plan Year; provided that such election may not be changed except as
provided by the Secretary of the Treasury.


(b)    Manner of Reduction to Satisfy Limit. To the extent that the Plan
Administrator, after giving effect to any reduction in the amount of Matching
Contributions pursuant to Section 5.02(c), determines is necessary to pass the
Required ACP Test, Matching Employer Contributions shall be reduced for Highly
Compensated Employees in the following steps:


Step 1: The Plan Administrator shall first determine the dollar amount of the
reductions which would have to be made to the Matching Contributions of each
Highly Compensated Employee who is an Active Participant for the Plan Year in
order for the Average ACP of the Highly Compensated Employees to satisfy the
Required ACP Test. Such amount shall be calculated by first determining the
dollar amount by which the Matching Contributions of the Highly Compensated
Employees who have the highest Actual Contribution Percentage (as defined in
subsection (d)) would have to be reduced until the first to occur of: (i) such
Employees’ Actual Contribution Percentage would equal the Actual Contribution
Percentage of the Highly Compensated Employee or group of Highly Compensated
Employees with the next highest Actual Contribution Percentage; or (ii) the
Average ACP of all of the Highly Compensated Employees, as recalculated after
the reductions made under this Step 1, satisfies the Required ACP Test. Then,
unless the recalculated Average ACP of the Highly Compensated Employees
satisfies the Required ACP Test, the reduction process shall be repeated by
determining the dollar amount of reductions which would have to be made to the
Matching Contributions of the Highly Compensated Employees who, after the prior
reductions made in this Step 1 would have the highest Actual Contribution
Percentage until the first to occur of: (iii) such Employees Actual Contribution
Percentage, after all the current and prior reductions under this Step 1 would
equal the Actual Contribution Percentage of the Highly Compensated Employee or
group of Highly Compensated Employees with the next highest Actual Contribution

38





--------------------------------------------------------------------------------




Percentage; or (iv) the Average ACP of all of the Highly Compensated Employees,
as recalculated after the current and all prior reductions under this Step 1,
satisfies the Required ACP Test. This process is repeated until the Average ACP
of all of the Highly Compensated Employees, as recalculated after all reductions
made under this Step 1, satisfies the Required ACP Test.


Step 2. Next, the Plan Administrator shall determine the total dollar amount of
reductions to the Matching Employer Contributions calculated under Step 1
(“Total Excess Aggregate Contributions”).


Step 3. Finally, the Plan Administrator shall reduce the Matching Employer
Contributions of the Highly Compensated Employees with the highest dollar amount
of Matching Employer Contributions by the lesser of the dollar amount which: (i)
causes each such Highly Compensated Employee’s Matching Contributions to equal
the dollar amount of the Matching Employer Contributions of the Highly
Compensated Employee or group of Highly Compensated Employees with the next
highest dollar amount of Matching Contributions; or (ii) reduces the Highly
Compensated Employees’ Matching Contributions by the Total Excess Aggregate
Contributions. Then, unless the total amount of reductions made to Highly
Compensated Employees’ Matching Employer Contributions under this Step 3 equals
the amount of Total Excess Aggregate Contributions, the reduction process shall
be repeated by reducing the Matching Contributions of the group of Highly
Compensated Employees with the highest dollar amount of Matching Employer
Contributions, after the prior reductions made in this Step 3, by the lesser of
the dollar amount which: (iii) causes each such Highly Compensated Employee’s
Matching Contributions, after the current and cell prior reductions under this
Step 3, to equal the dollar amount of the Matching Contributions of Highly
Compensated Employees with the next highest dollar amount of Matching
Contributions; or (iv) causes total reductions to equal the Total Excess
Aggregate Contributions. This process is repeated with each successive group of
Highly Compensated Employees with the highest dollar amount, after all
reductions, of the Matching Contributions until the total reductions made under
this Step 3 is equal to the Total Excess Aggregate Contributions.


(c)    Distribution of Excess Contributions. The Plan Administrator shall, not
later than the last day of the Plan Year next following the Plan Year in which
such amounts are contributed, distribute the Total Excess Aggregate
Contributions (including any income earned and minus any loss allocable to such
amounts determined in accordance with Section 5.05), to the Highly Compensated
Employees on whose behalf such Matching Contributions were made.


(d)    Average ACP; Actual Contribution Percentage. The “Average ACP” for a
specified group of Active Participants for a Plan Year shall be the average of
the Actual Contribution Percentages (as defined below) of the members of such
group. The “Actual Contribution Percentage” of an Active Participant is the
ratio of the amount of Matching Employer Contributions actually paid over to the
Plan on behalf of such Active Participant for such Plan Year divided by the
Active Participant’s Statutory Compensation for the Plan

39





--------------------------------------------------------------------------------




Year, or at the discretion of the Plan Administrator to the extent not
prohibited by regulations prescribed by the Secretary of Treasury or his or her
delegate, the sum of (i) Matching Contributions (and QMACs to the extent not
included in the Actual Deferral Percentage under Section 5.02(d)), and (ii) any
portion or all of the Elective Deferrals or QNECs (to the extent not included in
the Actual Deferral Percentage under Section 5.02(d)) actually paid over to the
Plan on behalf of such Active Participant for the Plan Year, divided by the
Active Participant’s Statutory Compensation during the Plan Year.


(e)    Aggregation Rules. The Actual Contribution Percentage for any Active
Participant who is a Highly Compensated Employee for the Plan Year and who is
eligible to have Matching Contributions allocated under this Plan and is also
eligible to make employee nondeductible contributions or to have matching
contributions (within the meaning of Section 401(m)(4)(A) of the Code) allocated
under one or more Related Plans shall be determined as if the total of such
Matching Employer Contributions, employee nondeductible contributions, and
matching contributions were made under a single arrangement.


In the event that this Plan satisfies the requirements of Section 401(m),
401(a)(4) or 410(b) of the Code only if aggregated with one or more Related
Plans, or if one or more Related Plans satisfy the requirements of such sections
of the Code only if aggregated with this Plan, then this Section shall be
applied by determining the Actual Contribution Percentages of Participants as if
this Plan and all such Related Plans were a single plan; provided, however, that
the Plan and one or more Related Plans may be aggregated in order to satisfy the
non-discrimination requirements of Section 401(m) of the Code only if such plans
have the same plan year and employ consistent testing methods.


5.04    Order of Application of Limitations. Section 5.01 shall be first applied
to contributions under the Plan; second, Section 5.02 shall be applied to
contributions under the Plan; and last, Section 5.03 shall be applied to
contributions under the Plan. Section 5.06 shall be applied to contributions
under the Plan without regard to Sections 5.01, 5.02 or 5.03.


5.05    Allocation of Income or Loss. Any income or loss for the applicable Plan
Year attributable to contributions distributed pursuant to Sections 5.01, 5.02
or 5.03 shall be distributed or forfeited, as applicable. The Plan Administrator
shall determine such distributable income or loss by computing income or loss
attributable to distributed contributions for the completed Plan Year using any
reasonable method permitted under Treas. Reg. §§ 1.401(k)-2(b)(2)(iv),
1.401(m)-2(b)(2)(iv), and 1.402(g)-1(e)(5), as applicable; provided that the
method does not violate Section 401(a)(4) of the Code, is used consistently for
all Participants and for all corrective distributions under the Plan for the
Plan Year, and is used by the Plan for allocating income to Participants’
Accounts. No income (or loss) shall be distributed for the period between the
end of the applicable Plan Year and the date of the distribution.



40





--------------------------------------------------------------------------------




5.06    Section 415 Limitation on Contributions.


(a)    Limitations on Contributions. Notwithstanding any provisions of this Plan
to the contrary, a Participant’s Annual Additions (as defined in subsection
(b)(1) below) for any Plan Year shall not exceed his or her Maximum Annual
Additions (as defined in subsection (b)(2) below) for the Plan Year. If a
Participant’s Annual Additions exceed his or her Maximum Annual Additions, the
Participant’s Annual Additions for the Plan Year shall be reduced according to
subsection (c) below by the amount necessary to eliminate such excess (the
“Annual Excess”).


(b)    Definitions.


(1)    “Annual Additions” of a Participant for a Plan Year means the sum of the
following:


(A)    Elective Deferrals, Matching Contributions, Company Contributions, QNECs,
QMACs, and Minimum Top Heavy Employer Contributions (if any, as determined under
Article XII) and any Forfeitures thereof, allocated for the Plan Year.


(B)    All employer contributions, non-deductible employee contributions and
forfeitures for such Plan Year allocated to such Participant’s accounts for such
Plan Year under any Related Defined Contribution Plan,


(C)    contributions allocated to any individual medical account (as defined in
Code Section 401(h)) established for the Participant which is part of a Related
Defined Benefit Plan as provided in Code Section 415(l) and any amount
attributable to post-retirement medical benefits allocated to an account
established under Code Section 419A(d)(1) for the Participant; provided,
however, that the limitation in Section (b)(2)(A) below shall not apply to any
amounts treated as an Annual Addition under this subsection (b)(1)(C).


A Participant’s Annual Additions shall include amounts described in this
subsection (b)(1) that are determined to be excess contributions as defined in
Section 401(k)(8)(B) of the Code, excess aggregate contributions as defined in
Section 401(m)(6)(B) of the Code, and excess deferrals as described in Section
402(g) of the Code, regardless of whether such amounts are distributed or
forfeited. Rollover Contributions and trust-to-trust transfers shall not be
included as part of a Participant’s Annual Additions. The Annual Additions for
any Plan Year beginning before January 1, 1987 shall not be recomputed to treat
all non-deductible employee contributions as Annual Additions.


(2)    “Maximum Annual Additions” of a Participant for a Plan Year means the
lesser of (A) or (B) below:

41





--------------------------------------------------------------------------------






(A)    Percentage Limitation. 100% of the Participant’s Statutory Compensation
during the Plan Year; or


(B)    Dollar Limitation. Fifty-two thousand dollars $52,000 (in 2014, as
adjusted for cost-of-living increases in accordance with regulations prescribed
by the Secretary of the Treasury or his or her delegate pursuant to the
provisions of Section 415(d) of the Code).


(c)    Elimination of Annual Excess. If a Participant has an Annual Excess for a
Plan Year, such excess shall not be allocated to the Participant’s Accounts but
shall be eliminated as follows:


(1)    Unmatched Elective Deferrals Participant Contributions. The Participant’s
unmatched Elective Deferrals (first unmatched Elective Deferrals that are not
Roth Contributions and then unmatched Elective Deferrals that are Roth
Contributions) for the Plan Year shall be reduced to the extent necessary to
eliminate the Annual Excess.


(2)    Matched Elective Deferrals and Related Matching Contributions. If any
Annual Excess remains, the Participant’s matched Elective Deferrals (first
unmatched Elective Deferrals that are not Roth Contributions and then unmatched
Elective Deferrals that are Roth Contributions) and the related Matching
Contributions for the Plan Year shall be reduced in proportionate amounts to the
extent necessary to eliminate the Annual Excess.


(3)    Company Contributions. If any Annual Excess remains, the Company
Contributions for the Plan Year shall be reduced to the extent necessary to
eliminate the Annual Excess.


(4)    QNECs or QMACs. If any Annual Excess remains, the Participant’s QNECs or
QMACs for the Plan Year shall be reduced to the extent necessary to eliminate
the Annual Excess.


(d)    Standard of Control. For purposes of this Section 5.06, the standard of
control for determining a Related Company under Sections 414(b) and 414(c) of
the Code (and thus also Related Plans) shall be deemed to be “more than 50%”
rather than “at least 80%.”

42





--------------------------------------------------------------------------------




ARTICLE VI
Trustee and Trust Fund


6.01    Trust Agreement. The Company and the Trustee have entered into a Trust
Agreement which provides for the investment of the assets of the Plan and
administration of the Trust Fund. The Trust Agreement, as from time to time
amended, shall continue in force and shall be deemed to form a part of the Plan
and any and all rights or benefits which may accrue to any person under the Plan
are subject to all the terms and provisions of the Trust Agreement.


6.02    Selection of Trustee. The Company shall select and may remove the
Trustee and the Trustee may resign in accordance with the Trust Agreement. The
resignation or removal of a Trustee and the appointment of a successor Trustee
and the approval of his, her or its accounts shall be accomplished in the manner
provided in the Trust Agreement.


6.03    Plan and Trust Expenses. All expenses incurred by the Trustee or the
Plan Administrator in the administration of the Plan and the Trust (including
compensation of the Trustee, accountants, attorneys and other persons who render
advice or services to the Plan or Trust, if any) shall be paid by the Trust
except to the extent paid by the Company. Expenses uniquely attributable to the
Accounts of a particular Participant (and not paid by the Company), including
but not limited to expenses of a discount brokerage account, shall, to the
extent permitted by law, be charged to such Account and shall not be treated as
a general Trust expense chargeable to the Accounts of all Participants. Expenses
uniquely attributable to a particular Investment Fund (and not paid by the
Company) shall be charged to such Investment Fund and shall not be treated as a
general expense chargeable to the Accounts of all Participants.


6.04    Trust Fund. The Trust under this Plan shall be a separate entity aside
and apart from Employers or their assets. All Elective Deferrals, Matching
Contributions, Company Contributions and Rollover Contributions to the Plan
shall be paid into the Trust, and all benefits payable under the Plan shall be
paid from the Trust. An Employer shall have no rights or claims of any nature in
or to the assets of the Trust Fund except (1) the right of the Company to
require the Trustee to hold, use, apply and pay such assets held by the Trustee,
in accordance with the directions of the Plan Administrator, for the exclusive
benefit of the Participants and their Beneficiaries, and (2) the Employers’
rights of reversion as provided in Sections 5.06 and 6.11. The Trust, and the
corpus and income thereof, shall in no event and in no manner whatsoever be
subject to the rights or claims of any creditor of any Employer.


6.05    Separate Accounts. The Plan Administrator shall maintain separate
Accounts for each Participant as described in Section 2.01 hereof. Contributions
shall be credited to Participant’s Accounts in accordance with Section 4.07.
Withdrawals and distributions shall be charged to a Participant’s Accounts on
the Valuation Date coinciding with or next preceding the date such withdrawal or
distribution is made from the Participant’s Accounts. Earnings, gains and losses
shall be credited or charged to a Participant’s Accounts on the Valuation Date
coinciding with or next following the date such amounts are actually credited or
charged by the Investment Fund in which such Participant’s Accounts are
invested. Expenses shall be charged to a Participant’s Accounts on

43





--------------------------------------------------------------------------------




the Valuation Date coinciding with or next preceding the date such expenses are
actually paid by the Investment Fund in which such Participant’s Accounts are
invested.


6.06    Investment Committee. The Company shall appoint an Investment Committee
composed of one (1) or more persons who are officers, directors or employees of
the Company or a Related Company to select Investment Funds, to appoint and
remove any Investment Manager, to engage consultants, to formulate an investment
policy, to monitor the performance of Investment Funds and Investment Managers,
and to perform such other functions with respect to the investment of the assets
of the Plan as the Company may direct. Each member of the Committee shall serve
until death, resignation, removal, or until he or she ceases to be an officer,
director or employee of any of the Company and any Related Company. Any member
of the Committee may resign upon fifteen (15) days written notice to the
Company. The Company may remove any member of the Committee upon fifteen (15)
days written notice to such member and all other members of the Committee. If a
vacancy occurs in the membership of the Committee the Company may (and if there
would otherwise be no members of the Committee, shall) appoint a successor
member of the Committee who shall have the same powers and duties as those
conferred upon his or her predecessor(s). The Company shall advise the Trustee,
any Investment Manager and the Plan Administrator of the membership of the
Committee and of any change therein; and the Trustee, any Investment Manager and
the Plan Administrator shall be protected in reliance on any such notice. The
Committee shall act at a meeting, or in writing without a meeting, by the vote
or concurrence of a majority of its members; provided, however, that no member
of the Committee who is a Participant shall take part in any action having
particular reference to his or her own benefits hereunder. All written
directions by the Committee may be made over the signatures of a majority or its
members and all persons shall be protected in relying on such written
directions.


6.07    Investment Funds. The assets of the Trust Fund shall be invested in the
Investment Funds authorized by the Investment Committee for the investment of
Participants’ Accounts. The Investment Committee may, from time to time,
authorize additional Investment Funds with such investment characteristics, as
it deems appropriate. The Investment Committee may also terminate the use of any
Investment Fund by this Plan as it deems appropriate. The Trustee, Investment
Manager, or the manager of any Investment Fund, may modify the investment
characteristics of any Investment Fund as it deems appropriate. The designation,
modification or termination of any Investment Fund shall be reflected in the
records of the Plan and shall be communicated promptly to the Plan
Administrator. Subject to the provisions of Section 6.08, up to one hundred
percent (100%) of a Participant’s Accounts may be invested in the Company Stock
Fund.


In order to maintain appropriate or adequate liquidity and pending or pursuant
to investment directions, the Trustee, Investment Manager or the manager of any
Investment Fund is authorized to hold such portions of each of the Investment
Funds as it deems necessary in cash or liquid short-term cash equivalent
investments or securities (including, but not limited to, United States
government treasury bills, commercial paper, and savings accounts and
certificates of deposit, and common or commingled trust funds invested in such
securities).

44





--------------------------------------------------------------------------------




6.08    Investment of Participants’ Accounts.


(a)    In General. Except as provided in subsections (b) or (c) below, a
Participant may direct the investment of his or her Accounts among the
Investment Funds in accordance with such rules and procedures as the Plan
Administrator may establish or adopt. A Participant’s investment election made
pursuant to this Section shall continue in effect, notwithstanding any change in
the amount of contributions to the Plan, until such Participant shall change his
or her investment election in accordance with such rules and procedures. If for
any reason contributions are allocated to an Account of a Participant who has
not given such direction, such Account shall be invested in the default
Investment Fund, as determined by the Plan Administrator. Notwithstanding any
provision in this Section to this contrary, the Plan Administrator, the Trustee
or the manager of any Investment Fund may issue rules and regulations imposing
such restrictions and limitations on the investment of contributions in, and
transfers of Account balances among, the Investment Funds as it deems
appropriate from time to time, consistent with the investment objectives of the
respective Investment Funds.


A Participant may elect to invest up to fifty percent (50%) of his Account
Balance in a discount brokerage account provided by a brokerage firm that is a
member of NASD/SIPC designated or authorized by the Investment Committee to
provide individually directed accounts for purposes of this Plan.


(b)    Company Stock. Notwithstanding the foregoing, if the Company in its sole
discretion makes Company Contributions or Matching Contributions in part or in
whole in the form of Company Stock, such Company Stock shall be initially
contributed to the Company Stock Fund. A Participant may, in accordance with
such rules and procedures as the Plan Administrator may establish or adopt,
direct the investment of Elective Deferrals and Rollover Contributions, Matching
Contributions and Company Contributions made in cash, into the Company Stock
Fund. A Participant may elect to transfer into the Company Stock Fund any
portion of his or her Accounts that are invested in another Investment Fund if:


(i)    immediately prior to the transfer, the balance of the Participant’s
Accounts held in Company Stock does not exceed 20% of the balance of his entire
Plan Accounts; and


(ii)    the transfer will not cause the balance of the Participant’s Accounts
held in Company Stock to exceed 20% of the balance of his entire Plan Accounts.


A Participant also may elect to transfer all or a portion of his or her Accounts
that are invested in the Company Stock Fund into another Investment Fund in
accordance with such rules and procedures as the Plan Administrator may
establish or adopt. Cash dividends and other cash distributions received with
respect to the portion of a Participant’s or Beneficiary’s Accounts invested in
the Company Stock Fund shall be retained in the Company Stock Fund and
reinvested in Company Stock.

45





--------------------------------------------------------------------------------






To the extent provided in Code section 401(a)(35), Treas. Reg. section
1.401(a)(35)-1 and any superseding guidance, an applicable individual may elect
to direct the Plan to divest any publicly traded employer securities held in the
applicable portion of his or her Account and to reinvest an equivalent amount in
other investment options offered under the Plan. This diversification right only
applies to publicly traded employer securities that are held in the Account for
which the individual meets the definition of applicable individual.


(c)    Other Employer Stock. If a Participant has an Inactive Account invested
in Employer Stock other than Company Stock, he or she may, in accordance with
such procedures as the Plan Administrator may establish or adopt, elect to
transfer all or a portion of such Account into another Investment Fund. A
Participant may not elect to transfer into Employer Stock any portion of his or
her Accounts that are invested in another Investment Fund, nor to direct the
investment of Elective Deferrals, Matching Contributions, Company Contributions
or Rollover Contributions into Employer Stock, other than Company Stock as
provided by subsection (c).


(d)    GICs. Accounts of former participants in the Hourly Plan invested in
guaranteed investment contracts (“GICs”) issued by the Principal Mutual Life
Insurance Company as of the Effective Date shall remain invested in such GICs
until the GIC matures or the Participant (or Beneficiary) elects to transfer
part or all of his or her Account balance from such GIC to another Investment
Fund. No funds may be transferred into a GIC. Unless otherwise elected by the
Participant (or Beneficiary) in accordance with such rules and procedures as the
Plan Administrator may establish or adopt, amounts becoming available from
maturing GICs will be invested in the default Investment Fund, as determined by
the Plan Administrator.


(e)    Fiduciary Responsibility. Except as expressly limited by subsections (b)
and (c) above, the Participant has sole authority and discretion, fully and
completely, to select the Investment Fund(s) for the investment of his or her
Accounts. The Participant accepts full and sole responsibility for the success
or failure of any selection he or she makes. To the maximum extent permitted by
Section 404(c) of ERISA, neither the Trustee, the Company, the Investment
Committee, any Investment Manager, the Plan Administrator, any Employer, nor any
other person shall be responsible for losses that are the direct and necessary
result of investment instructions given by any Participant.


6.09    Shareholder Rights in Company Stock.


(a)    Participant Directions. Each Participant as a named fiduciary, shall have
the right to direct the Trustee as to the manner of voting and the exercise of
all other rights which a shareholder of record has (including, but not limited
to, the right to sell or retain shares in a public or private tender offer) with
respect to shares (and fractional shares) of Company Stock which have been
allocated to the Participant’s Accounts in the Company Stock Fund and not yet
become a Forfeiture under Section 4.11(d). Subject to subsection (c) below, the
Trustee shall vote or exercise shareholder rights with respect to all shares
(and fractional

46





--------------------------------------------------------------------------------




shares) of Company Stock in the Company Stock Fund for which the Trustee
received timely directions from Participants in accordance with such
Participants’ directions. The Trustee shall vote all shares (and fractional
shares) of Company Stock in the Company Stock Fund for which the Trustee has not
received timely voting instructions in the Trustee’s sole discretion. In the
event of a tender offer for Company Stock, the Trustee shall determine in its
sole discretion whether to tender any shares (or fractional shares) of Company
Stock in the Company Stock Fund for which the Trustee does not receive a timely
direction from the Participant or Beneficiary as to whether to tender such
shares (and fractional shares).


(b)    Confidentiality. The Trustee shall solicit the directions of Participants
in accordance with Section 6.09(a) and shall follow such directions by
delivering aggregate votes to the Company or otherwise implementing such
directions in any convenient manner that preserves the confidentiality of the
votes or other directions of individual Participants, except to the extent
necessary to comply with applicable federal laws or state laws that are not
preempted by ERISA. Any designee of the Trustee who assists in the solicitation
or tabulation of the directions of Participants shall certify in writing that
he, she or it will maintain the confidentiality of all directions given.


(c)    Fiduciary Override. Notwithstanding the foregoing, in the event that the
Trustee determines that the manner of voting and the exercise of other
shareholder rights with respect to shares of Company Stock held in the Company
Stock Fund is not proper or is contrary to the provisions of ERISA (including,
without limitation, the fiduciary responsibility requirements of Section 404 of
ERISA), the Trustee shall disregard such direction and assume responsibility for
the voting or exercise of other shareholder rights with respect to such shares
of Company Stock held in the Company Stock Fund.


6.10    Trust Income. As of each Valuation Date, the fair market value of the
Trust and of each Investment Fund shall be determined (other than the value of
GICs, which shall be as determined by Principal Mutual Life Insurance Company)
and recorded by the Trustee. The Trustee’s (or Principal Mutual Life Insurance
Company’s) determination of fair market value shall be final and conclusive on
all persons. As of each Valuation Date, the Trustee shall determine the net
income, gains or losses of the Trust Fund and of each separate Investment Fund
since the preceding Valuation Date. The net income, gains or losses thus derived
from the Trust shall be accumulated and shall from time to time be invested as a
part of the Trust Fund. The Trustee shall proportionately allocate the net
income, gains or losses of each Investment Fund among (a) the Participants’
Accounts and (b) the suspense account maintained under Section 5.06(c) for
unallocated Employer contributions, all as valued as of the preceding Valuation
Date (reduced by any distributions therefrom since the preceding Valuation Date)
by crediting (or charging) each such Account by an amount equal to the net
income, gains or losses of each Investment Fund multiplied by a fraction, the
numerator of which is the balance of such Account invested in such Investment
Fund as of the preceding Valuation Date (reduced by any distributions therefrom
since the preceding Valuation Date) and the denominator of which is the total
value of all Accounts invested in such Investment Fund as of the preceding
Valuation Date (reduced by any distributions therefrom since the preceding
Valuation Date). Not later than ninety (90) days after the last day of the Plan
Year (or after such additional date or dates as the Plan Administrator in its
discretion may request), the Trustee shall provide the

47





--------------------------------------------------------------------------------




Plan Administrator and the Investment Committee with a written report detailing
the fair market value of the Trust and of each Investment Fund as of the last
day of the Plan Year (or as of such other date or dates as the Plan
Administrator in its discretion may request).


6.11    Correction of Error. In the event of an error in the administration or
the Plan or otherwise in maintaining a Participant’s Accounts that is not
otherwise corrected in accordance with Sections 5.01, 5.02(c), 5.03(c) or
5.06(c), the Company may in its sole discretion elect for one or more Employers
to contribute such amount as it shall determine is necessary and appropriate to
correct the error. Unless the Company so elects, the Plan Administrator, in its
sole discretion, may correct such error by either (i) in the case of an error
resulting in reducing a Participant’s Account balance, allocating Forfeitures
for the Plan Year to such Participant’s Accounts in such amount as he shall
determine to be needed to correct the error, or (ii) crediting or charging the
adjustment required to make such correction to or against income or as an
expense of the Trust for the Plan Year in which the correction is made. Except
as provided in this Section, the Accounts of other Participants shall not be
readjusted on account of such error.


6.12    Right of the Employers to Trust Assets. Except as provided in Section
5.06(c) and subject to (a) and (b) below, the Employers shall have no right or
claims to the Trust Fund except the right to require the Trustee to hold, use,
apply, and pay such assets in its possession in accordance with the Plan for the
exclusive benefit of the Participants or their Beneficiaries and for defraying
the reasonable expenses of administering the Plan and Trust.


(a)    Return of Contributions Where Deduction is Disallowed. If, and to the
extent that, a deduction for Elective Deferrals, Matching Contributions, Company
Contributions, QNECs or QMACs is disallowed under Section 404 of the Code,
Elective Deferrals conditioned on deductibility will be distributed to the
appropriate Participant and Matching Contributions, Company Contributions, QNECs
and QMACs conditioned upon deductibility will be returned to the appropriate
Employer (as determined by the Plan Administrator) within one (1) year after the
disallowance of the deduction.


(b)    Return of Contributions Made Through Mistake of Fact. If, and to the
extent that, a contribution of Elective Deferrals, Matching Contributions,
Company Contributions, QNECs or QMACs is made through mistake of fact, Elective
Deferrals will be distributed to the appropriate Participant and Matching
Contributions, Company Contributions, QNECs and QMACs will be returned to the
appropriate Employer (as determined by the Plan Administrator) within one year
of the payment of the contribution.


6.13    Group Trust. In the event that the Trust is a part of any group trust
(within the meaning of Internal Revenue Service Revenue Rulings 81-100 and
2011-1): (i) participation in the Trust is limited to (1) individual retirement
accounts which are exempt from taxation under Code section 408(e) and Roth
individual retirement accounts described in Code Section 408A pursuant to
Internal Revenue Service Revenue Ruling 2004-67, (2) pension and profit-sharing
trusts which are exempt from taxation under Code section 501(a) by qualifying
under Code section 401(a), (3) eligible governmental plan trusts described in
Code section 457(b) pursuant to Internal Revenue Service Revenue Ruling 2004-67,
and (4) effective as provided in Internal Revenue Service Revenue

48





--------------------------------------------------------------------------------




Ruling 2011-1 (as modified by Internal Revenue Service Notice 2012-6 and any
superseding guidance) the accounts and plans described in Internal Revenue
Service Revenue Ruling 2011-1; (ii) no part of the corpus or income which
equitably belongs to any individual retirement account or a plan's trust may be
used for or diverted to any purposes other than for the exclusive benefit of the
individual or the employees, respectively, or their beneficiaries who are
entitled to benefits under such participating individual retirement account or a
plan's trust,; (iii) no part of the equity or interest in the Trust Fund shall
be subject to assignment by a participating individual retirement account or a
plan's trust; (iv) the Trustee shall maintain separate accounts for each Plan;
(v) the group trust is created or organized in the United States and is
maintained at all times as a domestic trust in the United States; and (vi) for
the plans and accounts described in Internal Revenue Service Revenue Ruling
2011-1, the requirement of such ruling and superseding guidance is met.


ARTICLE VII
Loans and Withdrawals


7.01    Participant Withdrawals. A Participant may, in accordance with this
Section, withdraw all or a portion of his or her Accounts, pursuant to
subsection (a), (b) or (c); provided, however, that the amount withdrawn
pursuant to this Section 7.01 shall not be greater than the amount of the
Participant's vested Account Balance available for withdrawal under this
Section. Withdrawals shall be made pro rata from each Investment Fund (including
the Company Stock Fund) in which the Account or Accounts from which the
withdrawal is paid are invested. Subject to the restrictions imposed by Appendix
A, withdrawals from a Transferor Plan are permitted as set forth on subject
Schedule 1.


(a)    In-Service Withdrawals from Rollover Account and Certain Prior Plan
Accounts. A Participant may withdraw, in accordance with Section 7.03, for any
reason, all or any portion of his or her Rollover Account or Roth Rollover
Account and, subject to the restrictions imposed by Appendix A and Schedule 1,
any other Inactive Account comprising Rollover Contributions or after-tax
employee contributions made under this Plan or a Transferor Plan.


(b)    Age 59-1/2 Withdrawals. A Participant who has attained age 59-1/2 may
withdraw, in accordance with Section 7.03, for any reason, all or any part of
all of his or her vested Account Balances in any or all of his or her Accounts,
other than an Account arising under a Transferor Plan that was subject to
Section 412 of the Code.


(c)    Hardship Withdrawal. A Participant may withdraw, in accordance with
Section 7.03, for reasons of Hardship, that portion of his or her Employee
401(k) Account, his Prior Employee Contribution Account (as described on
Schedule 1) and, to the extent vested, his Prior Employer Contribution Account
(as described on Schedule 1) excluding any income or gain credited to his or her
Elective Deferrals for any period after December 31, 1988; subject to the
following requirements:



49





--------------------------------------------------------------------------------




(i)    Maximum Amount. The maximum amount available for a Hardship withdrawal is
one hundred percent (100%) of the sum of (i) the vested portion of the
Participant’s Prior Employer Contribution Account, (ii) the Participant’s
Elective Deferrals as of December 31, 1988, plus (iii) the dollar amount of
Elective Deferrals made after December 31, 1988, minus (iv) previous Hardship
withdrawals of Elective Deferrals or of income or gain thereon.


(ii)    Necessary to Satisfy Immediate and Heavy Financial Need. The amount of
the withdrawal on account of Hardship shall not exceed the amount necessary to
satisfy the Participant’s immediate and heavy financial need arising by reason
of a Hardship, including the amount needed to pay any federal, state and local
income taxes and penalties reasonably expected to be incurred by reason of the
withdrawal.


(iii)    Exhaustion of Other Sources of Funds. The Participant must have
obtained all distributions and withdrawals other than Hardship distributions or
withdrawals, and all non-taxable loans currently available under the Plan and
all Related Plans and the Participant must have exercised all options to acquire
Company Stock granted under an equity incentive or any similar plan maintained
by an Employer or any Related Company if such options are currently exercisable
and if the fair market value of Company Stock exceeds the exercise price of the
option.


(iv)    Certification by Participant. The Plan Administrator may rely on a
certification by the Participant in writing (or in such other form as may be
prescribed by the Commissioner of Internal Revenue) that the immediate and heavy
financial need cannot be relieved from other resources that are reasonably
available to the Participant, including (i) by reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant’s assets, (iii)
by cessation of elective contributions or employee contributions under the Plan,
(iv) by other currently available distributions under plans described in clause
(iii) above, or (v) by borrowing from commercial sources on reasonable
commercial terms in an amount sufficient to satisfy the need. For purposes of
this clause (iv) a need cannot reasonably be relieved by one of the foregoing
actions if the effect would be to increase the amount of the need.


(v)    Six Month Suspension of Elective Deferrals. The Participant’s Elective
Deferrals under the Plan, and voluntary participant contribution and elective
deferrals under all other qualified and nonqualified plans of deferred
compensation (including equity incentive or any similar plans, and cash or
deferred arrangements which are part of a cafeteria plan within the meaning of
Section 125 of the Code but excluding health or welfare benefits and flexible
spending arrangements that are part of a cafeteria plan) maintained by an
Employer or a Related Company, shall be suspended for a period of six (6) months
following the receipt of the Hardship withdrawal.



50





--------------------------------------------------------------------------------




(vi)    Minimum Amount. The minimum amount that may be distributed under this
subsection (c) is $500.


7.02    Participant Loans. Upon proper application of a Participant who is an
Eligible Employee for any reason, the Plan Administrator shall grant a loan to
such Participant on such terms and conditions, consistent with this Section, as
the Plan Administrator shall determine.


(a)    Loan Amount. The maximum loan amount, when added to all outstanding
amounts loaned to the Participant from the Plan and all Related Plans shall not
exceed the least of:


(1)    fifty thousand dollars ($50,000), reduced by the excess (if any) of:


(A)    the Participant’s highest outstanding balance of loans from the Plan and
all Related Plans during the one (1)-year period ending on the day before the
date on which such loan is made, over


(B)    the Participant’s outstanding balance of loans from the Plan and all
Related Plans on the date on which such loan is made;


(2)    fifty percent (50%) of the Participant’s vested Account Balance valued as
of the most recent Valuation Date for which a valuation has been completed
preceding the date of disbursement of the loan.


The minimum loan amount shall be one thousand dollars ($1,000). No loan shall be
available to a Participant unless the maximum loan available under this
subsection (a) exceeds one thousand dollars ($1,000). A Participant may not have
more than one loan from the Plan outstanding at any time.


(b)    Loan Terms. Any loan made under this Section 7.02 shall, by its terms, be
required to be repaid within five (5) years, unless the loan is used to acquire
a dwelling unit which within a reasonable time is to be used (determined at the
time the loan is made) as a principal residence of the Participant, in which
case the loan shall, by its terms, be required to be repaid within ten (10)
years. A Participant who, prior to January 1, 2014, had an outstanding home loan
with a term exceeding ten (10) years shall be permitted to continue repayment on
that loan under its original terms.


(c)    Level Amortization. All loans, except as provided in the regulations
prescribed by the Secretary of the Treasury, shall be amortized over the term of
the loan in substantially level payments not less frequently than quarterly. A
Participant’s loan shall be repaid by means of payroll deduction.


(1)    Authorized Leave of Absence. Notwithstanding the foregoing provisions of
this Section, a Participant’s loan payments shall be suspended for a period of
up to one year while the Participant is on an unpaid Authorized Leave of

51





--------------------------------------------------------------------------------




Absence (other than a military leave described in clause (2) below); provided
that the loan must be repaid within the term specified in subsection (b) and the
installments due after the earlier of the Participant’s resumption of active
service or the first anniversary of the commencement of the Authorized Leave of
Absence may not be less than the installments payable immediately prior to the
commencement of the Authorized Leave of Absence.


(2)    Military Leave. Notwithstanding the provisions of subsection (b) and (a),
a Participant’s loan repayments shall be suspended as permitted under Section
414(u)(4) of the Code during periods of absence from employment due to Qualified
Military Leave effective as of December 12, 1994.


(d)    Loans Granted on a Reasonably Equivalent Basis. The Plan Administrator
may grant such loans and may direct the Trustee to lend Trust Fund assets to
such Participant, provided that such loans are available to all Participants on
a reasonably equivalent basis, are not made available to Highly Compensated
Employees in amounts greater than the amounts made available to other Employees,
bear a reasonable rate of interest, and are adequately secured.


(e)    Pledge of Accounts. Any loan made pursuant to this Section 7.02 shall be
made pro rata from the Participant’s Accounts other than his or her Roth
Contribution Account. If a Participant’s Account is invested in more than one
Investment Fund at the time of the loan, the loan shall be made pro rata from
each Investment Fund in which the Accounts from which the loan is disbursed are
invested, except to the extent an Inactive Account is not available for loans as
set forth in Schedule 1. Such loan and any accrued but unpaid interest with
respect thereto, shall constitute a first lien upon the interest of such
Participant in the Accounts from and to the extent to which the loan is made
and, to the extent that the loan may be unpaid at the time the Participant’s
Accounts become payable, shall be deducted from the amount payable to such
Participant or his Beneficiary at the time of distribution of any portion of his
or her Accounts. In the event that a Participant fails to repay a loan according
to its terms and foreclosure occurs, the Plan may foreclose on the portion of
the Participant’s Accounts which secure the loan and which would be
distributable to the Participant as of the earliest date on which the
Participant could elect a distribution or withdrawal pursuant to this Article or
Article VII. Such foreclosed amount shall be deemed to be a distribution.


(f)    Loan Earmarked as a Separate Investment for Participant’s Accounts. The
note representing the loan shall be segregated as a separate Investment Fund
held by the Trustee as a separate earmarked investment solely for the account of
the Participant. Interest and principal payments on a Participant’s loan shall
be credited to each of the Participant’s Accounts in the ratio that the amount
of the loan borrowed from the Account bears to the total amount of the loan
borrowed from all of the Participant’s Accounts. Interest and principal payments
shall be invested in accordance with the Participant’s investment election under
Section 6.08 in effect at the time such interest and principal payment is made.



52





--------------------------------------------------------------------------------




(g)    Spousal Consent. If any part of the loan will be disbursed from a
Restricted Account, the Participant must obtain the consent of his or her
spouse, if any, to use of his or her Accounts as security for the loan. Spousal
consent shall be obtained no earlier than the beginning of the ninety (90)-day
period that ends on the date on which the loan is to be so secured. The consent
must be in writing, must acknowledged the effect of the loan and must be
witnessed by a notary public. Such consent shall thereafter be binding with
respect to the consenting spouse or any subsequent spouse with respect to that
loan. A new consent shall be required if the Accounts are used as security for
the renegotiation, extension, renewal or other revision of the loan.


(h)    Loans Subject to Terms and Conditions Imposed by Plan Administration. Any
loan made pursuant to this Section, subject to the foregoing requirements, shall
be subject to such origination fee and other terms and conditions as the Plan
Administrator may in its discretion impose. The Plan Administrator may adopt
such non-discriminatory rules and regulations relating to loans to Participants
as it may deem appropriate.


7.03    Request for Distribution. A withdrawal or loan shall be paid only if the
Participant or Beneficiary files a written request for a withdrawal with the
Plan Administrator on such form as the Plan Administrator shall provide or
permit and in accordance with such rules and regulations as the Plan
Administrator may prescribe. A withdrawal or loan disbursed to a married
participant from a Restricted Account shall require the consent of the
participant’s spouse in accordance with Appendix A. A withdrawal or loan shall
be paid as soon as administratively feasible after the first Valuation Date that
after the Plan Administrator receives a valid written request for a withdrawal
or loan.
 

53





--------------------------------------------------------------------------------




ARTICLE VIII
Benefits


8.01    Payment of Benefits in General. Subject to the special rules applicable
to Restricted Accounts set forth in Appendix A, a Participant’s benefits under
this Plan shall be payable in accordance with the provisions of this Article.
Except as otherwise specifically provided, the provisions of this Article shall
apply to all distributions occurring on or after the Effective Date including
distributions to Participants (or to the Beneficiaries of deceased Participants)
who had a Termination of Employment prior to the Effective Date.


8.02    Payment on Termination of Employment. If a Participant has a Termination
of Employment, the Participant (or if the Participant has died, his or her
Beneficiary) shall be entitled to a distribution of the vested portion of the
Participant’s Account Balance in such one of the following methods as the
Participant (or if the Participant has died and has not elected a form of
distribution which precludes his or her Beneficiary from making a subsequent
election, the Participant’s Beneficiary), may elect by written notice to the
Plan Administrator in a form acceptable to the Plan Administrator:


(a)    a single lump sum;


(b)    installments at monthly, quarterly or annual intervals over a period
certain not exceeding the period determined under Section 8.06(b) and in
compliance with the requirements of Section 8.06.


Notwithstanding the foregoing, if for any reason no election of a form of
benefit is on file with the Plan Administrator when payment of the Participant’s
Account Balance is required under Section 8.03, or if the Participant’s vested
Account Balance does not exceed five thousand dollars ($5,000) at the time of
the Participant’s Termination of Employment, the Trustee will pay the
Participant’s vested Account Balance in a single lump sum.


8.03    Time of Payment.


(a)    General. Distribution of a Participant’s benefits upon Termination of
Employment will normally be available as soon as reasonably practicable after
the Valuation Date coinciding or with or next following the Participant’s
Termination of Employment, but not more than sixty (60) days following the end
of the Plan Year in which his or her Termination of Employment occurred.
However, except as otherwise provided in this Section, a distribution shall be
paid only if and after the Participant or Beneficiary files a written request
for a distribution with the Plan Administrator on such form as the Plan
Administrator shall provide or permit and in accordance with such rules and
regulations as the Plan Administrator may prescribe. The time of any
distribution is subject to subsection (b), (c) and (d).


(b)    Consent Requirement. If the Participant’s distributable Account balance
is more than five thousand dollars ($5,000), and if the Participant is living
but has not attained

54





--------------------------------------------------------------------------------




age sixty-five (65), distribution will not be made without the Participant’s
prior written consent before the Participant attains age sixty-five (65) or
dies. The Plan Administrator will notify each such terminated Participant of his
or her right to give or withhold such consent at least thirty (30) days, but no
more than ninety (90) days, before the date distribution is made (if in a lump
sum) or begins (if in installments). Such distribution may be made less than
thirty (30) days after such notice is given if the Plan Administrator clearly
informs the Participant that the Participant has a right to a period of at least
thirty (30) days after receiving the notice to consider the decision whether to
elect a distribution, and the Participant, after receiving the notice,
affirmatively elects a distribution.


(c)    Limitation on Mandatory Deferral. The making (if in a lump sum) or
commencement (if in installments) of any distribution shall not be delayed
without the consent of the Participant (or Beneficiary) beyond sixty (60) days
after the close of the Plan Year in which occurs the latest of (i) the
Participant’s Termination of Employment, or (ii) the Participant’s Normal
Retirement Date. The failure of a Participant or Beneficiary to otherwise elect
payment in accordance with the provisions of the Plan shall be deemed to be an
election to defer the making or commencement of payment of benefits until such
Participant files a request in accordance with subsection (a) and (if
applicable) a consent in accordance with subsection (b), or until the Required
Distribution Date as provided in subsection (d) below.


(d)    Required Distribution Date. Notwithstanding any other provision of this
Plan or any Participant election, payment of benefits shall be made (if in a
lump sum) or shall commence (if in installments) not later than the
Participant’s Required Distribution Date, or such later date as the Secretary of
the Treasury or his or her delegate shall by applicable regulation, ruling or
notice permit. If the payment is made in installments, the installment schedule
shall comply with Section 8.06. If the payment is made by reason of the death of
the Participant, the schedule shall comply with Section 8.05(d).


8.04    Lump Sum Payment Without Election. Notwithstanding any other provision
of this Article VIII, if a Participant (or the Beneficiary of a deceased
Participant) is entitled to a distribution (including distributions with respect
to Participants who had a Termination of Employment prior to January 1, 1997)
and if the value of a Participant’s vested Account Balance does not exceed five
thousand dollars ($5,000), the Plan Administrator shall direct the immediate
distribution of such benefit in a single lump sum regardless of any election or
consent of the Participant, his or her spouse or other Beneficiary; provided,
however, that no cash-out payment under this subsection shall be made after
distribution of benefits has begun without the consent of the Participant or (if
the Participant has died and his or her surviving spouse is his or her
Beneficiary) his or her surviving spouse.


8.05    Payment Upon Death.


(a)    Designated Beneficiary. Each Participant shall designate a Beneficiary to
receive payment of that portion, which may be all, of his or her Account Balance
that is payable after the Participant’s death, on such form as the Plan
Administrator shall provide

55





--------------------------------------------------------------------------------




or permit and in accordance with such rules and regulations as the Plan
Administrator may prescribe. The Participant may change his or her Beneficiary
from time to time by filing a Beneficiary designation in writing with the Plan
Administrator. No designation of Beneficiary or change of Beneficiary shall be
effective unless and until it is received by the Plan Administrator during the
Participant’s lifetime and, if applicable, unless and until the consent of the
Participant’s spouse (in accordance with subsection) is received by the Plan
Administrator.


(b)    Default Beneficiary. If a Participant shall fail to file a valid
Beneficiary designation, or if all persons designated as the Beneficiary shall
have died, (or, in the case of a Beneficiary other than an individual, ceased to
exist), or if, after a reasonable search, the Plan Administrator is unable to
locate the Participant’s Beneficiary within a period of two years following the
Participant’s death, the Participant’s Beneficiary shall be the first of the
following in order of precedence:


(1)    the Participant’s surviving spouse;


(2)    the Participants then-living descendants, if any, per stirpes;


(3)    the Participant’s then-living parent or parents, equally;


(4)    the estate of the last to die of the Participant and any designated
Beneficiary.


(c)    Spousal Consent. If the Participant is married, his or her designation of
a Beneficiary other than his or her surviving spouse will not be valid unless
the spouse has consented to such designation of Beneficiary. Such consent shall
be:


(1)    in a writing acknowledging the effect of the consent;


(2)    signed by the Participant’s spouse and witnessed by a notary public or
(if the Plan Administrator is an individual employed by the Company or an
Employer) the Plan Administrator or an Employee of the Company or an Employer
working under the organizational supervision of the Plan Administrator;


(3)    effective only for the spouse who gives the consent;


(4)    effective only with respect to the specific beneficiary named in the
consent unless the spouse voluntarily in such consent expressly permits
subsequent elections of Beneficiaries without further spousal consent and
acknowledges the spouse’s right to limit the consent to a specific Beneficiary;
and


(5)    irrevocable unless and until the Participant revokes his or her
designation of Beneficiary.



56





--------------------------------------------------------------------------------




However, the consent of a Participant’s spouse shall not be required if (i) it
is established to the satisfaction of a Plan representative that such consent
may not be obtained because there is no spouse, or because the spouse cannot be
located, (ii) the Participant is legally separated or the Participant has been
abandoned (within the meaning of local law) and the Participant has a court
order to such effect, or (iii) because of such other circumstances as the
Secretary of the Treasury may by regulations prescribe. If the spouse is legally
incompetent to give consent, the spouse’s legal guardian, even if the guardian
is the Participant, may give consent. To the extent provided in any Qualified
Domestic Relations Order (as defined in Section 13.03), the former spouse of a
Participant shall be treated as the surviving spouse of such Participant for
purposes of providing consent in accordance with this Section 8.05.


(d)    Time and Period of Distribution. Notwithstanding the foregoing provisions
of this Section 8.05, if a Participant dies before distributions begin, the
Participant's entire interest will be distributed, or begin to be distributed,
no later than as follows:


(i)    If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, then distributions to the surviving spouse will begin no
later than December 31 of the calendar year immediately following the calendar
year containing the fifth anniversary of the Participant's death, or by December
31 of the calendar year in which the Participant would have attained age seventy
and one-half (70-1/2), if later,


(ii)    If the Participant's surviving spouse is not the Participant's sole
designated Beneficiary, or if there is no designated Beneficiary, then the
Participant's entire interest will be distributed to the Beneficiary no later
than December 31 of the calendar year containing the fifth anniversary of the
Participant's death. If the Participant's surviving spouse is the Participant's
sole designated Beneficiary and the surviving spouse dies after the Participant
but before distributions to either the Participant or the surviving spouse
begin, then this clause (ii) shall apply as if the surviving spouse were the
Participant.


(iii) Notwithstanding the foregoing provisions of this Article VIII or Section
8.06, if for any reason any portion of a Participant's vested Account Balance is
to be paid after his or her death to a trust or to an estate, distribution shall
be made in the form of an immediate lump sum payment.


For purposes of this Section 8.05(d) and Section 8.06, distributions are
considered to begin on the Participant's Required Distribution Date. If
distributions under an annuity purchased from an insurance company irrevocably
commence to the Participant before the Participant's Required Distribution Date
(or to the Participant's surviving spouse before the date distributions are
required to begin to the surviving spouse under clause (i)), the date
distributions are considered to begin is the date distributions actually
commence. The minimum amount of distributions beginning pursuant to this Section
8.05(d) shall be determined under Section 8.06(e)

57





--------------------------------------------------------------------------------




(e)    Rights of Beneficiary. The Beneficiary of a Participant who has died
shall have the same rights and obligations as the Participant with respect to
the portion of the interest of the Participant as to which he or she is the
Beneficiary, to direct the investment of Accounts pursuant to Section 6.08 and
to direct the Trustee with respect to exercise of rights in Company Stock
pursuant to Section 6.09.


8.06    Minimum Distribution Requirements.


(a)    A Participant's entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant's Required
Distribution Date. Unless a Participant's interest is distributed in a single
sum on or before his or her Required Distribution Date, the amount required to
be distributed for each calendar year, beginning with distributions for the
first distribution calendar year (as defined in subsection (f)), will be made in
accordance with this Section 8.06. If the Participant's interest is distributed
in the form of an annuity purchased from an insurance company, distributions
thereunder will be made in accordance with the requirements of Section 401(a)(9)
of the Code and Treasury regulations.


(b)    During the Participant's lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of: (i) the
quotient obtained by dividing the Participant's account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant's age as of the
Participant's birthday in the distribution calendar year; or (ii) if the
Participant's sole designated Beneficiary for the distribution calendar year is
the Participant's spouse, the quotient obtained by dividing the Participant's
account balance by the number in the Joint and Last Survivor Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant's and
spouse's attained ages as of the Participant's and spouse's birthdays in the
distribution calendar year. Required minimum distributions will be determined
under this Section 8.06 beginning with the first distribution calendar year and
up to and including the distribution calendar year that includes the
Participant's date of death.


(c)    If a Participant dies on or after the date distributions begin and there
is a designated Beneficiary, the minimum amount that will be distributed for
each distribution calendar year after the year of the Participant's death is the
quotient obtained by dividing the Participant's account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant's designated Beneficiary, determined as follows:


(i)     The Participant's remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.


(ii)     If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant's death using the surviving spouse's age as of the spouse's birthday
in that year. For

58





--------------------------------------------------------------------------------




distribution calendar years after the year of the surviving spouse's death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse's birthday in the calendar year of the
spouse's death, reduced by one for each subsequent calendar year.


(iii)     If the Participant's surviving spouse is not the Participant's sole
designated Beneficiary, the designated Beneficiary's remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.


(d)    If the Participant dies on or after the date distributions begin and
there is no designated Beneficiary, the minimum amount that will be distributed
for each distribution calendar year after the year of the Participant's death is
the quotient obtained by dividing the Participant's account balance by the
Participant's remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.


(e)    If the Participant dies before the date distributions begin then, subject
to Section 8.05(d):


(i)    If there is a designated Beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
account balance by the remaining life expectancy of the Participant's designated
Beneficiary, determined as provided in subsection (d).


(ii)     If there is no designated Beneficiary, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.


(iii)    If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, and the surviving spouse dies before distributions are
required to begin to the surviving spouse under Section 8.05(d), this Section
8.06(e) will apply as if the surviving spouse were the Participant.


(f)    For purposes of this Section 8.05(d) and this Section 8.06:


(i)    "Designated Beneficiary" means the individual who is designated as the
Beneficiary under Section 8.05(a) of the Plan and is the designated Beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-4,
of the Treasury regulations.


(ii)    "Distribution calendar year" means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding

59





--------------------------------------------------------------------------------




the calendar year which contains the Participant's Required Distribution Date.
For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 8.05(d). The required minimum distribution for
the Participant's first distribution calendar year will be made on or before the
Participant's Required Distribution Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant's Required
Distribution Date occurs, will be made on or before December 31 of that
distribution calendar year.


(iii)     "Life expectancy" means life expectancy as computed by use of the
Single Life Table in Section 1.401(a)(9)-9 of the Treasury regulations.


(iv)     "Participant's account balance" means the account balance as of the
last valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.


(g)    The requirements of Section 8.05(d) and this Section 8.06 will take
precedence over any inconsistent provisions of the Plan. Distributions required
under Section 8.05(d) and this Section 8.06 will be determined and made in
accordance with the Treasury Regulations under Section 401(a)(9) of the Internal
Revenue Code.


(h)    2009 Waiver of Requirements. Notwithstanding other provisions of the Plan
to the contrary; to the extent provided by Code section 401(a)(9), IRS Notice
2009,-82 and any superseding guidance:


(i)    a Participant or Beneficiary who would have been required to receive a
2009 RMD will not receive that distribution for 2009 unless the Participant or
Beneficiary chooses to receive such distribution. Participants and Beneficiaries
described in the preceding sentence will be given the opportunity to elect to
receive the distribution described in the preceding sentence.


(ii)    a Participant or Beneficiary who would have been required to receive an
Extended 2009 RMD will receive that distribution for 2009 unless the Participant
or Beneficiary chooses not to receive such distribution. Participants and
Beneficiaries described in the preceding sentence will be given the opportunity
to elect to receive the distribution described in the preceding sentence.



60





--------------------------------------------------------------------------------




In addition, notwithstanding other provisions of the Plan to the contrary, and
solely for purposes of applying the direct rollover provisions of the Plan, 2009
RMDs and Extended 2009 RMDs will be treated as Eligible Rollover Distributions.


(iii)    Definitions:


1.    "2009 RMDs" are Required Minimum Distributions for 2009 but for the
enactment of section 401(a)(9)(H) of the Code;


2.    "Extended 2009 RMDs" are one or more payments in a series of substantially
equal distributions (that include the 2009 RMDs) made at least annually and
expected to last for the life (or life expectancy) of the Participant, the joint
lives (or joint life expectancy) of the Participant and the Participant’s
designated Beneficiary, or for a period of at least 10 years.


8.07    Facility of Payment. If a Participant or Beneficiary is (i) declared an
incompetent or is a minor, (ii) a conservator, guardian, or other person legally
charged with his or her care has been appointed, and (iii) written notice of
such incompetency and appointment is filed with the Plan Administrator before
distribution of benefits, then any benefits to which such Participant or
Beneficiary is entitled shall be payable to such conservator, guardian, or other
person legally charged with his or her care. Neither the Company, any Employer,
the Trustee, the Investment Committee, any Investment Manager, nor the Plan
Administrator, shall be under any duty to see to the proper application of such
payments made to a Participant, conservator, guardian, or relatives of a
Participant.


8.08    Form of Payment. Each distribution shall be paid in cash (including
negotiable check or other cash equivalent), except that a Participant or
Beneficiary may elect in accordance with such procedures as the Plan
Administrator may establish or adopt to receive that portion of his or her
distributable Accounts invested in the Company Stock Fund or in other Employer
Stock in the form of whole shares (with cash in lieu of fractional shares) of
such Company Stock or other Employer Stock.


8.09    Direct Rollover to Another Plan. Notwithstanding any provision of this
Plan to the contrary, a Participant or other Distributee (as defined below), may
elect, at such time and in such manner as prescribed by the Plan Administrator,
to have all or any portion of the benefits payable to such Distributee which
constitutes an Eligible Rollover Distribution (as defined below) as paid by the
Trustee directly to the Eligible Retirement Plan specified by such Distributee.
Such election shall be subject to such reasonable administrative requirements as
the Plan Administrator may from time to time establish which may include, but
shall not be limited to, requirements consistent with Treasury Regulations and
other guidance issued by the Internal Revenue Service permitting de minimis
requirements for amounts eligible to be rolled over or paid partly to the
Participant and partly rolled over. An election may be made pursuant to this
Section only after the Distributee has met otherwise applicable requirements for
receipt of a distribution under the Plan, including any applicable requirements
of Appendix A. As used in this Section, the following terms shall have the
following meanings:

61





--------------------------------------------------------------------------------






(1)    “Eligible Rollover Distribution” means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
Beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 8.06(b); any distribution
by reason of Hardship pursuant to Section 7.01(b); and except as provided in the
following sentence the portion of any distribution that is not includable in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities). A portion of a distribution
shall not fail to be an Eligible Rollover Distribution merely because the
portion consists of after-tax employee contributions which are not includable in
gross income. However, such portion may be transferred only to an individual
retirement account or annuity described in Section 408(a) or (b) of the Code, or
to a qualified defined contribution plan described in Section 401(a) or 403(a)
of the Code that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includable in gross income and the portion of such distribution which is not so
includable.


A portion of a distribution will not fail to be an eligible rollover
distribution merely because the portion consists of all or a portion of the
Participant's Roth Contribution Account or Roth Rollover Account. However, such
portion may be transferred only to another Roth elective deferral account under
an applicable retirement plan described in Section 402A(e)(l) of the Code or to
a Roth IRA described in Section 408A of the Code, and only to the extent the
direct rollover is permitted under the rules of Section 402(c) of the Code.


(2)    “Eligible Retirement Plan” means an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in Section
403(a) of the Code, or a qualified trust described in Section 401(a) of the
Code, that accepts the Distributee’s Eligible Rollover Distributions. However,
in the case of an Eligible Rollover Distribution to a Participant’s surviving
spouse or surviving former spouse who is a Distributee pursuant to a Qualified
Domestic Relations Order (as defined in Section 13.03), an Eligible Retirement
Plan is an individual retirement account or individual retirement annuity. For
purposes of this Section an Eligible Retirement Plan shall also mean an annuity
contract described in section 403(b) of the Code and an eligible plan under
section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this plan. The definition of Eligible Retirement Plan shall also
apply in the case of a distribution to a surviving spouse, or to a spouse or
former spouse who is the alternate payee under a qualified domestic relation
order, as defined in section 414(p) of the Code.



62





--------------------------------------------------------------------------------




Notwithstanding the foregoing, effective for distributions made after December
31, 2007, a Participant may roll over a distribution from the Plan to a Roth IRA
provided that the amount rolled over is an eligible rollover distribution (as
defined in Code section 402(c)(4)) and, pursuant to Code section 408A(d)(3)(A),
there is included in gross income any amount that would be includible if the
distribution were not rolled over.


Notwithstanding any provisions of this Plan to the contrary, a nonspouse
Beneficiary may elect to have all or any portion of the benefits payable to such
Distributee which constitutes an eligible rollover distribution as defined in
Section 402(c)(4) of the Code transferred directly to (A) an individual
retirement account described in Section 408(a) of the Code or (B) an individual
retirement annuity described in Section 408(b) of the Code (other than an
endowment contract) that was established for the purpose of receiving the
benefits on behalf of the nonspouse Beneficiary.


(3)    “Distributee” means a Participant. In addition, a Participant’s surviving
spouse, former spouse who is an alternative payee under a Qualified Domestic
Relations Order, and a nonspouse Beneficiary are Distributees with regard to the
interest of the spouse, former spouse, or nonspouse Beneficiary.


(4)    “Direct Rollover” means a payment by the Plan to the Eligible Retirement
Plan specified by the Distributee.


(5)    Automatic Rollovers. In the event of a mandatory distribution greater
than one thousand dollars ($1,000), if the Participant does not elect to have
such distribution paid directly to an eligible retirement plan specified by the
Participant in a direct rollover or to receive the distribution directly in
accordance with Section 8.03(b), then the Plan Administrator will pay the
distribution in a direct rollover to an individual retirement plan designated by
the Plan Administrator. For purposes of determining whether a mandatory
distribution is greater than one thousand dollars ($1,000), the portion of the
Participant's distribution attributable to any rollover contribution is
included.


8.10    Deduction of Taxes from Amounts Payable. The Trustee may deduct from any
amounts to be distributed under this Plan such amounts as the Trustee, in his,
her or its sole discretion, deems proper to protect the Trustee and the Trust
against liability for the payment of death, succession, inheritance, income, or
other federal, state or local taxes, and out of the money so deducted, the
Trustee may discharge any such liability and pay the amount remaining to the
Participant or his or her Beneficiary, as the case may be.
 

63





--------------------------------------------------------------------------------




ARTICLE IX
Administration


9.01    Sponsor Rights and Duties. The Company shall have overall responsibility
for the administration and operation of the Plan, which the Company shall
discharge by the appointment and removal (with or without cause) of the Trustee,
the Investment Committee and the Plan Administrator.


9.02    Plan Administrator Rights and Duties. The Plan Administrator shall
administer and enforce the Plan and the Trust in accordance with the terms of
the Plan and the Trust Agreement and shall have all powers necessary to
accomplish that purpose, including but not by way of limitation, the following,
all to be exercised in the sole and absolute discretion of the Plan
Administrator:


(a)    To issue rules, regulations and procedures and prescribe forms necessary
for the proper conduct and administration of the Plan and to change, alter, or
amend such rules, regulations and procedures and forms;


(b)    To construe the Plan and Trust Agreement;


(c)    To determine all questions arising in the administration of the Plan,
including those relating to the eligibility of persons to become Participants;
the rights of Participants, former Participants and their Beneficiaries; and
Employer contributions;


(d)    To determine and advise the Trustee of the amount and kind of benefits
payable to Participants or their Beneficiaries;


(e)    To authorize the Trustee to disburse funds from the Trust Fund in
accordance with the provisions of the Plan;


(f)    To employ and compensate such accountants and attorneys (who may but need
not be the accountants or attorneys of the Company) and other persons to render
advice, and such clerical employees as the Plan Administrator may deem necessary
to the performance of his, her or its duties;


(g)    To invest all or a portion of the Trust Fund in loans to Participants and
to segregate the notes representing such loan in a separate fund in accordance
with Section 7.2;


(h)    To have prepared and furnished to Participants and Beneficiaries all
information required under federal law or provisions of this Plan to be
furnished to them;


(i)    To have prepared and filed or published with the Department of Labor and
the Department of Treasury or other governmental agency all reports and other
information required under federal law;

64





--------------------------------------------------------------------------------






(j)    To make available to Participants upon request, for examination during
business hours, such records as pertain exclusively to the examining
Participant;


(k)    To hear, review and determine claims for benefits;


(l)    To delegate his, her or its responsibilities under the Plan to such
person or persons as he, she or it may deem advisable; and


(m)    To do all other acts and things necessary he, she or it deems in his, her
or its sole discretion to be necessary or appropriate for the administration of
the Plan.


9.03    Plan Administrator Bonding and Expenses. The Plan Administrator shall
serve without bond (except as otherwise required by federal law) and without
compensation for his, her or its service as such; but all expenses incurred in
the administration of the Plan and the Trust shall be paid by the Trust pursuant
to Section 6.03 except to the extent paid by the Company.


9.04    Information To Be Supplied by Participants. Participants and
Beneficiaries shall provide the Plan Administrator and the Trustee or their
delegates with such information, as they shall from time to time determine to be
necessary in the discharge of their duties for the administration of the Plan
and the Trust. The Plan Administrator and the Trustee may rely conclusively on
the information certified to them by a Participant or Beneficiary.


9.05    Information To Be Supplied by Employers. Employers shall provide the
Plan Administrator and the Trustee or their delegates with such information, as
they shall from time to time determine to be necessary in the discharge of their
duties for the administration of the Plan and the Trust. The Plan Administrator
and the Trustee may rely conclusively on the information certified to them by an
Employer.


9.06    Records. The regularly kept records of the Plan Administrator, the
Company and the other Employers shall be conclusive evidence of the Service of a
Participant, his or her Compensation, his or her age, marital status, status as
an Eligible Employee, and all other matters contained in such records applicable
to this Plan.


9.07    Electronic Media. Under procedures authorized or approved by the Plan
Administrator, any form for any notice, election, designation, or similar
communication required or permitted to be given to or received from a
Participant or Beneficiary under this Plan may be made available to such
Participant or Beneficiary in an electronic medium (including computer network,
e-mail or voice response system) and any such communication to or from a
Participant or Beneficiary through such electronic media shall be fully
effective under this Plan for such purposes as such procedures shall prescribe;
provided, however, that the consent of a spouse under Section 7.02(g), 8.05(c),
or Appendix A, shall be effective only if made in a written document. Any record
of such communication retrieved from such electronic medium under its normal
storage and retrieval parameters shall be effective as a fully authentic
executed writing for all purposes of this Plan absent manifest error in the
storage or retrieval process.

65





--------------------------------------------------------------------------------






9.08    Plan Administrator Decisions Final. The Plan Administrator shall have
discretion to determine all matters within his, her or its jurisdictions. The
decisions of the Plan Administrator shall be final, binding and conclusive upon
the Employers, and the Trustee and upon each Employee, Participant, former
Participant, Beneficiary and every other person or party interested or
concerned.
 

66





--------------------------------------------------------------------------------




ARTICLE X
Claims Procedure


10.01    Initial Claim for Benefits. Except as provided in Section 8.03 for
requests for and consents to distribution in certain circumstances, and in
Appendix A, no claim shall be required for benefits routinely due to be made or
begin under this Plan. Any Participant or Beneficiary (a “Claimant”) may submit
to the Plan Administrator (or to such other person or persons as may be
designated by the Plan Administrator) a claim for benefits not received or
received in an improper amount. A claim shall be in writing in such form as is
provided or approved by the Plan Administrator. A Claimant shall have no right
to seek review of a denial of benefits, or to bring any action in any court to
enforce a claim for benefits, prior to his or her filing a claim for benefits
under this Section 10.01 and exhausting his or her rights to review under
Section 10.02.


When a claim for benefits has been filed properly, the Plan Administrator shall
evaluate such claim for benefits and notify the Claimant of its approval or the
denial within ninety (90) days after the receipt of such claim unless special
circumstances require an extension of time for processing the claim. If such an
extension of time for processing is required, the Plan administrator shall
furnish written notice of the extension to the Claimant prior to the termination
of the initial ninety (90) day period. The notice shall specify the special
circumstances requiring an extension and the date by which a final decision will
be reached (which date shall not be later than one hundred and eighty (180) days
after the date on which the claim was filed). The Plan Administrator shall give
the Claimant written notice whether the claim is granted or denied, in whole or
in part. If a claim is denied, in whole or in part, the Plan Administrator shall
give the Claimant written notice which shall contain (1) the specific reasons
for the denial, (2) references to pertinent plan provisions upon which the
denial is based, (3) a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary, and (4) the Claimant’s rights to seek review of the
denial.


10.02    Review of Claim Denial. If a claim is denied, in whole or in part (or
if within the time periods presented in Section 10.01 the Claimant has not
received an approval or a denial and the claim is therefore deemed denied), the
Claimant shall have the right to request that the Plan Administrator (or such
other person or persons as may be designated by the Plan Administrator) review
the denial. The Plan Administrator may in the sole and absolute discretion of
the Plan Administrator appoint a third person other than the Plan Administrator,
with such person’s consent but without the consent of any Claimant, to make any
decision on review of a claim under this Section 10.02, provided such person
acknowledges in writing that he, she or it is a fiduciary with respect to this
Plan for such purpose. A request for review shall be in writing and must be
filed with the Plan Administrator within sixty (60) days after the date on which
the Claimant received written notification of the denial. A Claimant (or his or
her duly authorized representative) may request and receive copies of pertinent
documents and submit issues and comments in writing to the Plan Administrator
(or other designated person). Within sixty (60) days after such request for
review is received, the Plan Administrator (or other designated person) shall
reconsider the decision and advise the Claimant in writing of the decision on
review, unless special circumstances require an extension of time for processing
the review, in which case the Plan Administrator (or other designated person)
shall give the Claimant a written notification within such initial sixty (60)
day

67





--------------------------------------------------------------------------------




period specifying the reasons for the extension and advising the Claimant when
such review shall be completed. Such review shall be completed within one
hundred and twenty (120) days after the date on which the request for review was
filed. The Plan Administrator (or other designated person) shall forward the
decision on review to the Claimant in writing and shall include specific reasons
for the decision and references to plan provisions upon which the decision is
based. A decision on review shall be final and binding on all persons for all
purposes. No action may be brought in any court respecting benefits, which were
the subject of a denial of a claim for benefits (other than an action by the
Plan Administrator to enforce such denial) more than one (1) year after the
denial of such claim. If a Claimant shall fail to file a request for review in
accordance with the procedures described in Sections 10.01 and 10.02, such
Claimant shall have no right to review and shall have no right to bring action
in any court and the denial of the claim shall become final and binding on all
persons for all purposes.
 

68





--------------------------------------------------------------------------------




ARTICLE XI
Amendment, Merger and Termination of the Plan


11.01    Amendments. The Company may amend, modify, change, revise, discontinue
or terminate the Plan at any time prospectively or retroactively. Such
amendment, modification, change, revision, discontinuance or termination shall
be done by written resolution of the Board, except that (i) an amendment or
modification required (in the reasonable judgment of the Plan Administrator or
the Company) to comply with changes in applicable law or to permit the issuance
of or conform to the conditions of a favorable determination letter from the
Internal Revenue Service on the qualification of the Plan under Section 401(a)
of the Code may be done by written instrument signed on behalf of the Company by
the Plan Administrator or officer of the Company; and (ii) the Plan
Administrator may revise Schedule 1 from time to time to reflect the Accounts
maintained from time to time under the Plan as long as such revision does not
have an effect prohibited by this Section or Section 11.02. However, except as
authorized or permitted by provisions of the Code, or any other statute relating
to employees’ trusts, or regulations or ruling issued pursuant thereto, no
amendment shall: (i) increase the duties or liabilities of the Trustee or the
Plan Administrator without the consent of the person affected; (ii) have the
effect of vesting in any Employer any interest in any funds, securities or other
property subject to the terms of this Plan and the Trust Agreement; or
authorizing or permitting at any time any part of the corpus or income of the
Trust Fund to be used or diverted to purposes other than for the exclusive
benefit of Participants and their Beneficiaries, except as provided in Sections
5.06 and 6.11 or applicable law as in effect from time to time, or (iii) divest
any Participant of his or her vested Account Balance, decrease the Account
Balance of any Participant, or eliminate or reduce any early retirement benefit
or retirement-type subsidy or eliminate an optional form of benefit except as
permitted by Section 411(d)(6) of the Code and Treasury Regulations and rulings
thereunder or other applicable law as in effect from time to time.


11.02    Plan Merger. The Company may direct the merger or consolidation of this
Plan with, or transfer of assets from this Plan to, another employee benefit
plan qualified under Section 401(a) of the Code (“Other Plan”), or may direct
the Trustee to accept the merger or consolidation of a Transferor Plan into, or
a transfer of assets and liabilities, or portion thereof, from a Transferor Plan
to this Plan, on such terms and conditions as the Company in its sole discretion
deems desirable, in the same manner (and subject to the same conditions) as an
amendment to this Plan under Section 11.01. However, the Plan shall not merge or
consolidate with, or transfer to or receive from any Transferor Plan or Other
Plan any assets or liabilities, (i) unless each Participant would receive a
benefit immediately after the merger, consolidation or transfer (if the Plan
were then terminated) which is equal to or greater than the benefit to which he
would have been entitled immediately before the merger, consolidation, or
transfer (if the Plan were then terminated), and (ii) the merger, consolidation
or transfer of assets does not have an effect prohibited by clause (iii) of the
last sentence of Section 11.01 above. The portion of any assets and liabilities
received from a Transferor Plan that was attributable to elective contributions,
qualified nonelective contributions or qualified matching contributions (as
defined in Treas. Reg. § 1.401(k)-6 (“401(k) Assets and Liabilities”) shall
remain subject to the distribution limitations of Treas. Reg. § 1.401(k)-1(d).
401(k) Assets and Liabilities of this Plan shall not be transferred to an Other
Plan unless the Other Plan provides (as determined by the Plan Administrator)
that such 401(k) Assets and Liabilities may not be

69





--------------------------------------------------------------------------------




distributed before the times specified in Treas. Reg. § 1.401(k)-1(d). The
portion of any assets and liabilities received from a Transferor Plan that was
subject to Section 412 of the Code shall not be distributable before the earlier
of the Participant’s Normal Retirement Date or Termination of Employment except
as otherwise required by Section 401(a)(9) of the Code. No merger,
consolidation, or transfer of assets shall impose on the Company or any Related
Company any liabilities or obligations of the sponsor of a Transferor Plan
respecting the Transferor Plan or accounts transferred from the Transferor Plan
(including but not limited to the obligation to make contributions to such
accounts) unless the Company or Related Company expressly assumes such
liabilities or obligations.


Subject to the conditions and limitations of Revenue Ruling 2008-40, a transfer
of assets from the Plan’s Trust to a nonqualified foreign trust shall be treated
as a distribution.


Sponsorship of the Plan may not be transferred to an unrelated taxpayer if such
transfer would violate Revenue ruling 2008-45.


11.03    Plan Termination. The Company, by resolution of the Board, may reduce,
suspend or discontinue Employer contributions hereunder, and terminate the Plan
at any time in whole or in part, provided, however, that the termination of the
Plan or the reduction, suspension or discontinuance of contributions hereunder
shall not have any retroactive effect as to deprive any Participant or
Beneficiary of any benefit already accrued.


11.04    Payment Upon Termination. Upon termination of the Plan or complete
discontinuance of Employer contributions, the unvested portion of each
Participant’s Account Balance that has not been forfeited pursuant to Section
4.11 prior to the termination of the Plan or complete discontinuance of Employer
contributions shall become fully vested and nonforfeitable. Upon a partial
termination of the Plan, the Account Balance of each former Active Participant
who lost status as an Active Participant because of such partial termination
shall become fully vested and nonforfeitable. In determining whether a partial
plan termination has occurred, the Plan Administrator shall employ the analysis
set forth in IRS Revenue Ruling 2007-43. In the event of termination of the Plan
and after payment of all expenses, the Plan Administrator may direct that either
(1) each Participant and each Beneficiary of a deceased Participant receive his
or her entire Account Balance as soon as reasonably possible and permitted by
regulations under Section 401(k) of the Code where the applicable Employer does
not continue to maintain an alternative defined contribution plan, or (2) the
Trust be continued and Participants’ Account Balances be distributed at such
times and in such manner as provided in Article VIII, in which case continued
allocations of net income, gains, losses and expenses of the Trust Fund as
provided in Article VI shall be made. Any distribution upon Plan termination
shall be deemed to include a distribution of Excess Deferrals, Total Excess
Contributions, and Total Excess Aggregate Contributions, to the extent such
distribution is required by Article V of the Plan.


11.05    Withdrawal from the Plan by an Employer. Any Employer other than the
Company may withdraw from the Plan and Trust Agreement, under such terms and
conditions as the Board may prescribe, by delivery to the Trustee and the
Company of a resolution of its board of directors electing to so withdraw. An
Employer that ceases to be an Employer shall automatically withdraw

70





--------------------------------------------------------------------------------




from the Plan effective as of the date such Employer ceases to be an Employer
unless then or thereafter such Employer affirmatively elects, and the Board
affirmatively consents, to such Employer continuing to be an Employer under this
Plan.
 

71





--------------------------------------------------------------------------------




ARTICLE XII
Top Heavy Provisions


12.01    Application. The definitions in Section 12.02 shall apply under this
Article XII and the special rules in Section 12.03 shall apply, notwithstanding
any other provisions of the Plan, for any Plan Year in which the Plan is a Top
Heavy Plan and for such other Plan Years as may be specified herein. In any year
in which the Plan is a multiple employer plan as described in Code Section
413(c), the provisions of this Article XII shall be applied separately to each
Employer and Related Company taking account of benefits under the Plan provided
to employees of the Employer or Related Company because of service with that
Employer or Related Company.


12.02    Special Top Heavy Definitions. The following special definitions shall
apply under this Article XII.


(a)    “Aggregate Employer Contributions” means the sum of all Employer
contributions under this Plan allocated for a Participant to the Plan and
employer contributions and forfeitures allocated for the Participant to all
Related Defined Contribution Plans in the Aggregation Group. With respect to
Non-Key Employees, Elective Deferrals under the Plan and employer contributions
attributable to salary reduction or similar arrangement under any Related
Defined Contribution Plans shall not be included in Aggregate Employer
Contributions. Matching Contributions under the Plan and employer matching
contributions (within the meaning of Section 401(m)(4)(A) of the Code) under any
Related Defined Contribution Plans shall be included in Aggregate Employer
Contributions. Matching Contributions that are used to satisfy the minimum
contribution requirements of Section 12.03(a) shall be treated as Matching
Contributions for purposes of the actual contribution percentage test of Section
5.03 of the Plan and other applicable requirements of Section 401(m) of the
Code.


(b)    “Aggregation Group” means the group of plans in a Mandatory Aggregation
Group, if any, that includes the Plan, unless the inclusion of Related Plans in
the Permissive Aggregation Group would prevent the Plan from being a Top Heavy
Plan, in which case “Aggregation Group” means the group of plans consisting of
the Plan and each other Related Plan in a Permissive Aggregation Group with the
Plan.


(1)    “Mandatory Aggregation Group” means each plan (considering the Plan and
Related Plans) that, during the Plan Year that contains the Determination Date
or any of the four preceding Plan Years,


(A)    had a participant who was a Key Employee, or


(B)    was necessary to be considered with a plan in which a Key Employee
participated in order to enable the plan in which the Key Employee participated
to meet the requirements of Section 401(a)(4) or 410 of the Code.



72





--------------------------------------------------------------------------------




If the Plan is not described in (A) or (B) above, it shall not be part of a
Mandatory Aggregation Group.


(2)    “Permissive Aggregation Group” means the group of plans consisting of (A)
the plans, if any, in a Mandatory Aggregation Group with the Plan, and (B) any
other Related Plan, that, when considered as a part of the Aggregation Group,
does not cause the Aggregation Group to fail to satisfy the requirements of
Section 401(a)(4) and Section 410 of the Code. A Related Plan in (B) of the
preceding sentence may include a simplified employee pension plan, as defined in
Code Section 408(k), and a collectively bargained plan, if when considered as a
part of the Aggregation Group such plan does not cause the Aggregation Group to
fail to satisfy the requirements of Section 401(a)(4) and Section 410 of the
Code considering, if the plan is a multiemployer plan as described in Code
Section 414(f) or a multiple employer plan as described in Code Section 413(c),
benefits under the plan only to the extent provided to employees of the employer
because service with the employer and, if the plan is a simplified employee
pension plan, only the employer’s contribution to the plan.


(c)    “Determination Date” means, with respect to a Plan Year, the last day of
the preceding Plan Year or, in the case of the first Plan Year, the last day of
such Plan Year. If the Plan is aggregated with other plans in the Aggregation
Group, the Determination Date for each other plan shall be, with respect to any
plan year, the Determination Date for each such other plan which falls in the
same calendar year as the Determination Date for the Plan.


(d)    “Key Employee” means, for the Plan Year containing the Determination
Date, any Employee or former Employee (including any deceased employee) who at
any time during such Plan Year was:


(1)    an officer (including administrative executives as described in Treasury
Regulations Section 1.416-1(T-13)) of the Employer or a Related Company having
annual Compensation for the Plan Year greater than one hundred sixty-five
thousand dollars ($165,000) (as adjusted under Section 416(i) of the Code for
Plan Years beginning after December 31, 2012);


(2)    a more than five percent (5%) owner (or is considered as owning more than
five percent (5%) within the meaning of Code Section 318) of the Employer or a
Related Company; or


(3)    a more than one percent (1%) owner (or is considered as owning more than
one percent (1%) within the meaning of Code Section 318) of the Employer or a
Related Company and has an annual Compensation for such Plan Year from the
Employer and Related Companies of more than one hundred fifty thousand dollars
($150,000).



73





--------------------------------------------------------------------------------




No more than a total of fifty (50) persons (or, if lesser, the greater of three
(3) persons or ten percent (10%) of all persons or beneficiaries of persons who
are employees or former employees) shall be treated as Key Employees under
paragraph (1) above for any Plan Year. If the number of persons who meet the
requirements to be treated as Key Employees under paragraph (1) exceeds such
limitation those persons with the highest annual Compensation in a Plan Year for
which the requirements are met and who are within the limitation on the number
of Key Employees will be treated as Key Employees. For purposes of determining
the number of officers taken into account hereunder, employees described in
Section 2.27(b)(i) through (vi) shall be excluded. The determination of who is a
Key Employee will be made in accordance with Section 416(i) of the Code and the
applicable regulations


(e)    “Non-Key Employee” means a person with an accrued benefit or account
balance in the Plan or any Related Plan in the Aggregation Group at any time
during the Measurement Period who is not a Key Employee, and any beneficiary of
such a person.


(f)    “Present Value of Accrued Benefits” means, for any Plan Year, an amount
equal to the sum of (1), (2) and (3), subject to (4), for each person who, in
the Plan Year containing the Determination Date, was a Key Employee or a Non-Key
Employee.


(1)    The value of a person’s accrued benefit under the Plan and each Related
Defined Contribution Plan in the Aggregation Group, determined as of the
valuation date coincident with or immediately preceding the Determination Date,
adjusted for contributions due as of the Determination Date, as follows:


(A)    in the case of a plan not subject to the minimum funding requirements of
Section 412 of the Code, by including the amount of any contributions actually
made after the valuation date but on or before the Determination Date, and, in
the first plan year of a plan, by including contributions made after the
Determination Date that are allocated as of a date in that first plan year; and


(B)    in the case of a plan that is subject to the minimum funding
requirements, by including the amount of any contributions that would be
allocated as of a date not later than the Determination Date, plus adjustments
to those amounts as required under applicable rulings, even though those amounts
are not yet required to be contributed or allocated (e.g., because they have
been waived) and by including the amount of any contributions actually made (or
due to be made) after the valuation date but before the expiration of the
extended payment period in Section 412(c)(10) of the Code.


(2)    The sum of the actuarial present values of a person’s accrued benefits
under each Related Defined Benefit Plan in the Aggregation Group, expressed as a
benefit commencing at Normal Retirement Date (or the person’s attained age, if
later) determined based on the following actuarial assumptions:



74





--------------------------------------------------------------------------------




(A)    Interest rate: five percent (5%); and


(B)    Post Retirement Mortality: 1984 Unisex Pension Table;


and determined in accordance with Code Section 416(g), provided, however, that
the accrued benefit of any Non-Key Employee shall be determined under the method
which is used for accrual purposes for all Related Defined Benefit Plans or, if
no single accrual method is used in all such plans, such accrued benefit shall
be determined as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under Code Section 411(b)(1)(C). The present value of an
accrued benefit for any person who is employed by an employer maintaining a plan
on the Determination Date is determined as of the most recent valuation date
which is within a twelve (12)-month period ending on the Determination Date,
provided however that:


(C)    for the first plan year of the plan, the present value for an employee is
determined as if the employee had a Termination of Employment (i) on the
Determination Date or (ii) on such valuation date but taking into account the
estimated accrued benefit as of the Determination Date; and


(D)    for the second and subsequent plan years of the plan, the accrued benefit
taken into account for an employee is not less than the accrued benefit taken
into account for the first plan year unless the difference is attributable to
using an estimate of the accrued benefit as of the Determination Date for the
first plan year and using the actual accrued benefit as of the Determination
Date for the second plan year.


For purposes of this paragraph (2), the valuation date is the valuation date
used by the plan for computing plan costs for minimum funding, regardless of
whether a valuation is performed that year.


If the Plan provides for a nonproportional subsidy as described in Treasury
Regulations Section 1.416-1(T-27), the present value of accrued benefits shall
be determined taking into account the value of nonproportional subsidized early
retirement benefits and nonproportional subsidized benefit options.


(3)    Distributions made with respect to the Employee under the Plan and any
Related Plan within the Aggregation Group during the one (1)-year period ending
on the determination date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been a Related Plan within the Aggregation Group. In the case of a
distribution for a reason other than severance from employment, death or
disability, this provision shall be applied by substituting “five (5)-year
period” for “one (1)-year period.”



75





--------------------------------------------------------------------------------




(4)    The following rules shall apply in determining the Present Value of
Accrued Benefits:


(A)    Amounts attributable to qualified voluntary employee contributions, as
defined in Section 219(e) of the Code, shall be excluded.


(B)    In computing the Present Value of Accrued Benefits with respect to
rollovers or plan-to-plan transfers, the following rules shall be applied to
determine whether amounts which have been distributed during the five (5) year
period ending on the Determination Date from or accepted into this Plan or any
plan in the Aggregation Group shall be included in determining the Present Value
of Accrued Benefits:


(i)    Unrelated Transfers accepted into the Plan or any plan in the Aggregation
Group after December 31, 1983 shall not be included.


(ii)    Unrelated Transfers accepted on or before December 31, 1983 and all
Related Transfers accepted at any time into the Plan or any plan in the
Aggregation Group shall be included.


(iii)    Unrelated Transfers made from the Plan or any plan in the Aggregation
Group shall be included.


(iv)    Related Transfers made from the Plan or any plan in the Aggregation
Group shall not be included by the transferor plan (but shall be counted by the
accepting plan).


(C)    The Accrued Benefit of any individual who has not performed services for
the Employer maintaining the Plan at any time during the one (1) year period
ending on the Determination Date shall be excluded.


(g)    “Related Transfer” means a rollover or a plan-to-plan transfer which is
either not initiated by the Employee or is made between plans each of which is
maintained by a Related Company.


(h)    A “Top Heavy Aggregation Group” exists in any Plan Year for which, as of
the Determination Date, the sum of the Present Value of Accrued Benefits for Key
Employees under all plans in the Aggregation Group exceeds sixty percent (60%)
of the sum of the Present Value of Accrued Benefits for all employees under all
plans in the Aggregation Group; provided that, for purposes of determining the
sum of the Present Value of Accrued Benefits for all employees, there shall be
excluded the Present Value of Accrued Benefits of any Non-Key Employee who was a
Key Employee for any Plan Year preceding the Plan

76





--------------------------------------------------------------------------------




Year that contains the Determination Date. For purposes of applying the special
rules herein with respect to a Super Top Heavy Plan, a Top Heavy Aggregation
Group will also constitute a “Super Top Heavy Aggregation Group” if in any Plan
Year as of the Determination Date, the sum of the Present Value of Accrued
Benefits for Key Employees under all plans in the Aggregation Group exceeds
ninety percent (90%) of the sum of the Present Value of Accrued Benefits for all
employees under all plans in the Aggregation Group.


(i)    “Top Heavy Plan” means the Plan in any Plan Year in which the Plan is a
member of a Top Heavy Aggregation Group, including a Top Heavy Aggregation Group
consisting solely of the Plan. For purposes of applying the rules herein with
respect to a Super Top Heavy Plan, a Top Heavy Plan will also constitute a
“Super Top Heavy Plan” if the Plan in any Plan Year is a member of a Super Top
Heavy Aggregation Group, including a Super Top Heavy Aggregation Group
consisting solely of the Plan.


(j)    “Unrelated Transfer” means a rollover or a plan-to-plan transfer which is
both initiated by the Employee and (a) made from a plan maintained by a Related
Company to a plan maintained by an employer which is not a Related Company or
(b) made to a plan maintained by a Related Company from a plan maintained by an
employer which is not a Related Company.


12.03    Special Top Heavy Provisions. For each Plan Year in which the Plan is a
Top Heavy Plan, the following rules shall apply, except that the special
provisions of this Section 12.03 shall not apply with respect to any employee
included in a unit of employees covered by an agreement which the Secretary of
Labor finds to be a collective-bargaining agreement between employee
representatives and one or more Employers if there is evidence that retirement
benefits were the subject of good faith bargaining between such employee
representative and the Employer or Employers:


(a)    Minimum Employer Contributions. In any Plan Year in which the Plan is a
Top Heavy Plan, the Employers shall make additional Employer Contributions to
the Plan as necessary for each Participant who is employed on the last day of
the Plan Year and who is a Non-Key Employee to bring the amount of his or her
Aggregate Employer Contributions for the Plan Year up to at least three percent
(3%) of his or her Compensation, or if the Plan is not required to be included
in an Aggregation Group in order to permit a Related Defined Benefit Plan in the
Aggregation Group to satisfy the requirements of Section 401(a)(4) or Section
410 of the Code, such lesser amount as is equal to the largest percentage of a
Key Employee’s Compensation allocated to the Key Employee as Aggregate Employer
Contributions, unless such Participant is a Participant in a Related Defined
Benefit Plan and receives a minimum benefit thereunder in accordance with
Section 416(c) of the Code in which case such Participant shall not receive a
minimum contribution under this Section 12.03(a).


For purposes of determining whether a Non-Key Employee is a Participant entitled
to have minimum Employer Contributions made on his or her behalf, a Non-Key
Employee

77





--------------------------------------------------------------------------------




will be treated as a Participant even if he is not otherwise a Participant (or
accrues no benefit) under the Plan because:


(i)    he has failed to complete the requisite number of hours of service (if
any) after becoming a Participant in the Plan,


(ii)    he is excluded from participation in the Plan (or accrues no benefit)
merely because his or her compensation is less than a stated amount, or


(iii)    he is excluded from participation in the Plan (or accrues no benefit)
merely because of a failure to make mandatory employee contributions or, if the
Plan is a 401(k) plan, because of a failure to make elective 401(k)
contributions.


Contributions required by this subsection shall be allocated to the Company
Contribution Account of the affected Non-Key Employee.


(b)    Vesting. For each Plan Year in which the Plan is a Top Heavy Plan and any
Plan Year thereafter, the Employer Contribution Account of a Participant who has
at least one (1) Hour of Service after the Plan becomes a Top Heavy Plan and who
has completed three (3) or more years of Vesting Service shall become fully
vested and nonforfeitable.


(c)    Transition Rule for a Top Heavy Plan. For each Plan Year commencing prior
to January 1, 2000 in which the Plan is a Top Heavy Plan and in which the Plan
does not meet the special requirements of Section 416(h)(2) of the Code in order
to use 1.25 in the denominator of the Defined Contribution Plan Fraction and the
Defined Benefit Plan Fraction, if an Employee was a participant in one or more
defined benefit plans and in one or more defined contribution plans maintained
by the employer before the plans became Top Heavy Plans and if such
Participant’s Combined Fraction exceeds 1.00 because of accruals and additions
that were made before the plans became Top Heavy Plans, a factor equal to the
lesser of 1.25 or such lesser amount (but not less than 1.00) as shall be needed
to make the Employee’s Combined Fraction equal to 1.00 shall be used in the
denominator of the Defined Benefit Plan Fraction and the Defined Contribution
Plan Fraction if there are no further accruals or annual additions under any Top
Heavy Plans until the Participant’s Combined Fraction is not greater than 1.00
when a factor of 1.00 is used in the denominators of the Defined Benefit Plan
Fraction and the Defined Contribution Plan Fraction. Any provisions herein to
the contrary notwithstanding, for Plan Years commencing prior to January 1,
2000, if the Plan is a Top Heavy Plan and the Plan does not meet the special
requirements of Section 416(h)(2) of the Code in order to use 1.25 in the
denominators of the Defined Benefit Plan Fraction and the Defined Contribution
Plan Fraction, there shall be no further Annual Additions for a Participant
whose Combined Fraction is greater than 1.00 when a factor of 1.00 is used in
the denominator of the Defined Benefit Plan Fraction and the Defined
Contribution Plan Fraction, until such time as the Participant’s Combined
Fraction is not greater than 1.00. This Section 12.03(d) shall not apply to any
Plan Year commencing after December 31, 1997.



78





--------------------------------------------------------------------------------




(d)    Terminated Plan. If the Plan becomes a Top Heavy Plan after it has
formally been terminated, has ceased contributions and has been or is
distributing all Plan assets to Participants and their Beneficiaries as soon as
administratively feasible or if a terminated Plan has distributed all benefits
of Participants and their Beneficiaries, the provisions of Section 12.03 shall
not apply to the Plan.


(e)    Frozen Plans. If the Plan becomes a Top Heavy Plan after contributions
have ceased under the Plan but all assets have not been distributed to
Participants or their Beneficiaries, the provisions of Section 12.03 shall apply
to the Plan.
 

79





--------------------------------------------------------------------------------




ARTICLE XIII
Miscellaneous Provisions
13.01    Employer Joinder.     


(a)     Any Employer immediately before the Effective Date that continues to be
a Related Company immediately after the Effective Date shall continue as an
Employer under this Plan. Any entity that is a Related Company as of the
Effective Date or which is created by a transfer of assets from an Employer
after the Effective Date, and that employs Employees within the United States
who would be Eligible Employees if such Related Company were an Employer, shall
be an Employer and shall be deemed to have adopted this Plan and the Trust
unless such Related Company by resolution of its board of directors, or the
Company by resolution of the Board, affirmatively provides that such Related
Company shall not be an Employer or shall be an Employer only as to selected
features pursuant to subsection (b) below. Any other Related Company shall
become an Employer as of the date (if any) as of which such Related Company
adopts the Plan by resolution of its board of directors, or as of which the
Company designates such Related Company as an Employer under the Plan by
resolution of the Board.


(b)    An Employer may adopt this Plan (or the Company may designate a Related
Company as an Employer) separately for each of (i) Elective Deferrals (including
Catch-Up Deferrals) (ii) Matching Contributions (if it has also adopted the Plan
for Elective Deferrals); (iii) Company Contributions; or (iv) combination
thereof; in each case as specified by resolution of the Employer’s board of
directors or of the Company’s Board. Adoption of any of those Plan features will
include for such Employer and its Eligible Employees all Plan provisions
relating thereto and all generally applicable Plan provisions, but will not
include for such Employer or its Eligible Employees Plan provisions to the
extent relating to the features not adopted. If the resolution of the Employer’s
board of directors or of the Company’s Board does not specifically limit Plan
adoption to fewer than all of the above features the Employer will be deemed to
have adopted the Plan in its entirety for itself and its Eligible Employees. An
Employer may withdraw separately from one or more of the above features by
resolution of the Employer’s board of directors in accordance with Section
11.05.


(c)    Each Employer other than the Company so adopting or deemed to have
adopted the Plan thereby irrevocably appoints the Company as its agent to do on
its behalf all acts and things required of an Employer under this Plan and
authorizes the Plan Administrator to determine the Employer contributions
required of such Employer under this Plan, to the end that Participants,
Beneficiaries, the Trustee, the Plan Administrator, and all other persons may
deal with the Company as if it were the only Employer under this Plan.


13.02    Non-Alienation of Benefits. Except as provided in Section 13.03, no
benefit payable at any time under this Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, or other legal
processes, or encumbrance of any kind, other than federal tax

80





--------------------------------------------------------------------------------




levies and judgments which are enforceable under federal law. Any attempt to
alienate, sell, transfer, assign, pledge or otherwise encumber any such
benefits, whether currently or thereafter payable, shall be void. No benefit,
nor any fund which may be established for the payment of such benefits, shall,
in any manner, be liable for or subject to the debts or liabilities of any
person entitled to such benefits.


13.03    Qualified Domestic Relations Order. Notwithstanding Section 13.02, the
Plan will pay all or the designated portion of a Participant’s Accounts to an
Alternate Payee (as defined below) pursuant to a Qualified Domestic Relations
Order (defined below). Payments to an Alternate Payee pursuant to a Qualified
Domestic Relations Order may not be made before the earlier of (i) the date on
which the Participant corresponding to the Qualified Domestic Relations Order is
entitled to a distribution under the Plan; or (ii) the later of (A) the date on
which such Participant attains age 50 or (B) the earliest date on which such
Participant could begin receiving benefits under the Plan if the Participant had
separated from service; provided, however, that clause (ii)(A) shall not apply
(and therefore the Plan will make distributions to an Alternate Payee under a
Qualified Domestic Relations Order regardless of whether the Participant has
attained age 50) if the Order specifies distributions at an earlier date than
otherwise permitted by clause (ii)(A) or permits the Alternate Payee to request
or consent to a distribution prior to the date specified by clause (ii)(A).


The term “Qualified Domestic Relations Order” means any judgment, decree or
order (including approval of a property settlement agreement) which:


(a)     relates to the provision of child support, alimony payments, or marital
property rights to a spouse, child or other dependent of a Participant,


(b)    is made pursuant to a State domestic relations law (including a community
property law),


(c)    creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to, receive all or a portion of the
benefits payable with respect to the Participant,


(d)    clearly specifies the name and last known mailing address, if any, of the
Participant and the name and mailing address of each Alternate Payee covered by
the order, the amount and percentage of the Participant’s benefits to be paid by
the Plan to each Alternate Payee, or the manner in which such amount or
percentage is to be determined, the number of payments or period to which such
order applies and each plan to which such order applies, and
(e)    does not require the Plan to provide (i) any form or type of benefit, or
any option, not otherwise provided under the Plan, (ii) increased benefits
(determined on the basis of actuarial value), (iii) benefits to a beneficiary
inconsistent with the form of distribution available under Article VIII (or, if
applicable, Appendix A), (iv) benefits to an Alternate Payee which are required
to be paid to another payee under another order previously determined by the
Plan Administrator to be a Qualified Domestic Relations Order; or (v) payments
or other benefits to a person other than an Alternate Payee.

81





--------------------------------------------------------------------------------




The Plan Administrator shall establish reasonable procedures to determine the
qualified status of domestic relations order and to administer distributions
under such qualified orders, including the establishment of segregated accounts
for Alternate Payees. All expenses incurred by the Plan Administrator in
determining the qualified status of a domestic relations order shall be paid as
an administrative expense of the Plan as a whole.


The term “Alternate Payee” means any spouse, former spouse, child or other
dependent of a Participant who is recognized by a Qualified Domestic Relations
Order as having a right to receive all, or a portion of, the benefits payable
under the Plan with respect to the Participant. To the extent provided in any
Qualified Domestic Relations Order, the former spouse of a Participant shall be
treated as the surviving spouse of such Participant for purposes of consenting
to the naming of another Beneficiary to the extent provided in Sections 8.05 and
Appendix A. An Alternate Payee shall be considered a Beneficiary under the terms
of this Plan until the Alternate payee’s benefits are distributed.


In the case of any domestic relations order received by the Plan, the Plan
Administrator shall separately account for the amounts payable under the
domestic relations order. If it is determined that the order is not a Qualified
Domestic Relations Order, the amounts separately accounted for during such
determination shall no longer be accounted for separately.


Pursuant to DOL regulation 2530.206, a domestic relations order will not fail to
be a Qualified Domestic Relations Order solely because the domestic relations
order: (i) revises or is issued after another domestic relations order or
Qualified Domestic Relations Order, or (ii) the domestic relations order is
issued after the Participant's death, divorce or annuity starting date.


13.04    Unclaimed Amounts. Unclaimed amounts shall consist of the amounts of
the Accounts of a retired, deceased or terminated Participant which cannot be
distributed because of the Plan Administrator’s inability, after a reasonable
search, to locate a Participant or his or her Beneficiary within a period of two
(2) years after the payment of benefits becomes due in accordance with Section
8.03. Unclaimed amounts for a Plan Year shall become a Forfeiture and shall be
applied in accordance with Section 4.11(f) as of the close of the Plan Year in
which such two (2)-year period shall end. If an unclaimed amount is subsequently
properly claimed by the Participant or the Participant’s Beneficiary, said
amount shall be paid to such Participant or Beneficiary out of Forfeitures for
the Plan Year in which such benefits are properly claimed and to the extent that
Forfeitures for such Plan Year are not sufficient, such payments shall be
charged ratably against income or gain of the Trust Fund unless paid by an
Employer.


13.05    No Contract of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between any Employer and any Employee or
as creating a right of any Employee to be continued in the employment of any
Employer.


13.06    Recoupment of or Reduction for Overpayment. If the Plan Administrator
determines that any payment previously made to a putative Participant or
Beneficiary was not properly payable, the person to whom such payment was made
shall promptly upon notice and demand from the Plan Administrator repay such
amount to the Trust, subject to the right of such payee to request review

82





--------------------------------------------------------------------------------




of such determination in accordance with Section 10.02. If the person to whom
such payment was made does not, within a reasonable time, make the requested
repayment to the Plan, and if such person is entitled to other benefits from the
Plan, the Plan Administrator may in his, her or its discretion treat the
overpayment as an advance payment of benefits, and the Plan Administrator shall
direct the Trustee to reduce all future benefits payable to that person, if any,
by the amount of the overpayment.


13.07    Employees’ Trust. The Plan and Trust are created for the exclusive
purpose of providing benefits to the Participants in the Plan and their
Beneficiaries and defraying reasonable expenses of administering the Plan and
Trust. The Plan and Trust shall be interpreted in a manner consistent with their
being a Plan described in Section 401(a) of the Code and a Trust exempt under
Section 501(a) of the Code.


13.08    Source of Benefits. All benefits payable under the Plan shall be paid
or provided solely from the Trust and the Employers assume no liability or
responsibility therefore.


13.09    Interest of Participants. No Participant or Beneficiary shall have any
interest in any specific assets of the Trust Fund (other than notes representing
a loan to the Participant pursuant to Section 7.02) but shall have only an
undivided interest in the Trust Funds as a whole.


13.10    Indemnification. The Company shall indemnify and hold harmless the Plan
Administrator, the members of the Investment Committee, and, if the Trustees are
one or more individuals, the Trustees, and each officer and employee of an
Employer to whom are delegated duties, responsibilities, and authority with
respect to the Plan, from and against all claims, liabilities, fines and
penalties, and all expenses reasonably incurred by or imposed upon him or her
(including, but not limited to, reasonable attorney fees) which arise as a
result of his or her actions or failure to act in connection with the operation
and administration of the Plan to the extent lawfully allowable and to the
extent that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Company. Notwithstanding the
foregoing, the Company shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Company
consents in writing to such settlement or compromise.


13.11    Company Action. Any action this Plan requires or permits the Company to
do (including any action taken by the Company as agent for any other Employer
pursuant to Section 13.01) shall be properly done if done by resolution of its
Board, or, unless this Plan expressly requires action by such Board, by any
officer or employee of the Company authorized to take actions of such type on
behalf of the Company (i) under the by-laws of the Company, (ii) by resolution
of the Board, or (iii) by delegation from a person authorized under clause (i)
or (ii).


13.12    Company Merger. In the event that any successor corporation to the
Company, by merger, consolidation, purchase or otherwise, shall elect to adopt
the Plan, such successor corporation shall be substituted hereunder for the
Company upon filing in writing with the Trustee its election so to do.



83





--------------------------------------------------------------------------------




13.13    Multiple Capacity. Any person or group of persons may serve in more
than one capacity (including more than one fiduciary or nonfiduciary capacity or
both a fiduciary and non-fiduciary capacity) with respect to the Plan.


13.14    Gender and Number. Except when the context indicates to the contrary,
when used herein, masculine terms shall be deemed to include the feminine or
neuter, and singular the plural.


13.15    Headings. The headings of articles and sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.


13.16    Uniform and Non-Discriminatory Application of Provisions. The
provisions of this Plan shall be interpreted and applied in a uniform and
non-discriminatory manner with respect to all similarly situated Participants,
former Participants, and Beneficiaries.


13.17    Invalidity of Certain Provisions. If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Plan shall be construed and enforced
as if such provisions, to the extent invalid or unenforceable, had not been
included.


13.18    Law Governing. The Plan shall be construed and enforced according to
the laws of Illinois other than its laws with respect to choice of law, to the
extent not preempted by ERISA.


Executed this ______ day of December, 2013.


CHICAGO BRIDGE & IRON COMPANY
                        


By_______________________________________
                            
Title______________________________________
                            
            
 

84





--------------------------------------------------------------------------------




APPENDIX A


A-1.    Distribution of Restricted Accounts. Notwithstanding any provisions in
the Plan to the contrary, the balance of a Participant’s Restricted Accounts may
be distributed, in addition to the options specified in Section 8.02(a) and (b),
by purchase with the vested balance of his or her Restricted Accounts and
distribution to the Participant of a nontransferable annuity contract, providing
for payment in the form of a Qualified Joint and Survivor Annuity (as defined
below), and in any other form of distribution to which the participant would
have been entitled under Section 6.02(b) of the Hourly Plan as in effect on
December 31, 1996. The Participant shall select the method by which his or her
benefits shall be distributed in accordance with Section 8.03, except as
modified by this Appendix A. If no other election has been made under Section
8.03 and this Appendix A, the Participant’s benefits attributable to his or her
Restricted Accounts will be distributed in the form of a Qualified Joint and
Survivor Annuity.


For purposes of this Appendix A, a “Qualified Joint and Survivor Annuity”, for a
Participant who is legally married on his or her Annuity Starting Date, is an
immediate installment refund annuity for the life of the Participant with a
survivor annuity for the life of such spouse (if such spouse survives the
Participant) that is fifty percent (50%) or seventy-five percent (75%), as
selected by the Participant prior to the Annuity Starting Date, of the amount of
the annuity which is payable during the joint lives of the Participant and the
spouse, and which is the amount of such benefit that can be purchased with the
vested balance of the Participant’s Restricted Accounts. If the Participant does
not select a Qualifying Joint and Survivor Annuity of fifty percent (50%) or
seventy-five percent (75%), then the default distribution shall be a fifty
percent (50%) survivor annuity. If the Participant is not married on his or her
Annuity Starting Date, a “Qualified Joint and Survivor Annuity” is an immediate
installment refund annuity for the life of such Participant, which is the amount
of such benefit that can be purchased with the vested balance of the
Participant’s Restricted Accounts. The “Annuity Starting Date” is the first day
of the first period for which an amount is paid as an annuity or any other form.


A-2.    Election and Revocation of Joint and Survivor Annuity Form. If a
Participant is married on his or her Annuity Starting Date, his or her
Restricted Account balances shall be paid in the form of a Qualified Joint and
Survivor Annuity, subject to the following provisions of this subsection. Within
one hundred eighty (180) days, but not less than thirty (30) days, preceding the
Participant’s Annuity Starting Date, the Plan Administrator will provide, by a
means reasonably calculated to reach the Participant and his or her spouse,
election information consisting of:


(a)    a written description of the Qualified Joint and Survivor Annuity and the
relative financial effect of payment of his or her Restricted Account balances
in that form;


(b)    a notification of the right to waive payment in that form, the rights of
his or her spouse with respect to such waiver and the right to revoke such
waiver, and the effect of such revocation; and



85





--------------------------------------------------------------------------------




(c)    the relative values of the various optional forms of benefit under the
plan as provided in Treasury Regulation Section 1.417(a)-3.


During an election period commencing on the date the Participant receives such
election information and ending on the later of the one hundred eightieth
(180th) day thereafter or the Annuity Starting Date, a Participant may waive
payment in the Qualified Joint and Survivor Annuity form and elect payment in
such another form permitted by Section A-1; provided that, the Participant’s
surviving spouse, if any, has consented in writing to such waiver and the
spouse’s consent acknowledges the effect of such revocation and is witnessed by
a notary public. A Participant may, at any time during his or her election
period, revoke any prior waiver of the Qualified Joint and Survivor Annuity
form. However, the consent of his or her spouse once given shall be irrevocable
unless and until the Participant revokes his or her prior waiver of the Joint
and Survivor Annuity form. A Participant may request, by writing filed with the
Plan Administrator during his or her election period, an explanation, written in
nontechnical language, of the terms, conditions and financial effect (in terms
of dollars per monthly benefit payment) of payment in the Qualified Joint and
Survivor Annuity form. If not previously provided to the Participant, the Plan
Administrator shall provide him or her with such explanation within thirty (30)
days of his or her request by a method reasonably calculated to reach the
Participant and his or her spouse, and the Participant’s election period will be
extended, if necessary, to include the one hundred eightieth (180th) day next
following the date on which he or she receives such explanation. No distribution
shall be made from a Participant’s Restricted Accounts until his or her election
period has terminated. Notwithstanding the foregoing, if the Participant’s total
distributable Account balances (not just Restricted Account balances) are less
than one thousand dollars ($1,000) as of his or her date of Termination, the
Trustee shall immediately distribute such benefits in a lump sum without such
Participant’s consent pursuant to Section 8.03 of the Plan.


A-3.     Pre-Retirement Survivor Annuity. The term “Pre-Retirement Survivor
Annuity” means an installment refund annuity for the life of the Participant’s
surviving spouse, the payments under which are equal to the amount of benefit
which can be purchased with the Participant’s Restricted Accounts as of the date
of his or her death. Payment of such benefits will commence as soon as
practicable after the date of the Participant’s death, unless the surviving
spouse elects a later date. Any election to waive the Pre-Retirement Survivor
Annuity must be made by the Participant in writing during the election period
described herein and shall require the spouse’s consent in the same manner
provided for in Section A-2. The election period to waive the Pre-Retirement
Survivor Annuity shall begin on the first day of the Plan Year in which the
Participant attains age thirty-five (35) and end on the date of the
Participant’s death. In the event a Participant separates from service prior to
the beginning of the election period, the election period shall begin on the
data of such separation from service. In connection with the election, the Plan
Administrator shall provide each Participant within the period beginning with
the first day of the Plan Year in which the Participant attains age thirty-two
(32) and ending with the close of the Plan Year preceding the Plan Year in which
the Participant attains age thirty-five (35), a written explanation of the
Pre-Retirement Survivor Annuity containing comparable information to that
required pursuant to the provisions of subsections A-2(a), (b), and (c). If the
Participant enters the Plan after the first day of the Plan Year in which the
Participant attained age thirty-two (32), the Plan Administrator shall provide
notice no later than the close of the second Plan Year following the entry of
the Participant into the Plan.

86





--------------------------------------------------------------------------------




In the case of a Participant who has a Termination of Employment before the Plan
Year in which age thirty-five (35) is attained, the written explanation shall be
provided within the two (2) year period beginning one (1) year prior to
Termination of Employment and ending one year after Termination of Employment.
If such a Participant thereafter returns to employment with the Employer, the
applicable period for providing the written explanation shall be redetermined.
If the total distributable balance of the Participant’s Accounts (not just
Restricted Accounts) is less than one thousand dollars ($1,000) as of his or her
date of Termination, the Trustees shall provide for the immediate distribution
of such Accounts to the Participant’s spouse. If the value exceeds one thousand
dollars ($1,000), an immediate distribution of the entire amount may be made to
the surviving spouse, provided such surviving spouse consents in writing to such
distribution.
 



87





--------------------------------------------------------------------------------




Schedule 1
Chicago Bridge & Iron Company
Employee Savings Plan
Participant Accounts
CB&I PLAN
SOURCE NAME
EXCHANGES
CONTRIBUTION MIX CHANGES
WITHDRAWALS
VESTING SCHEDULE
ANNUITY RESTRICTIONS
COMMENTS
Employee 401(k)
permitted
Permitted
Age 59 ½
Hardship
Termination
Loans
N/A
N/A
Converted 12/31/96 from Towers Perrin for 401(k) Plan
Prior Employee
permitted
N/A
Age 59 ½
Hardship
Termination
Loans
N/A
Annuity provisions
Spousal consent
Contains pretax deferred money from Callidus, Howe-Baker, A&B, and Matrix Plans
Prior Employer
permitted (exchanges into stock are not permitted)
N/A
Age 59 ½
Hardship
Termination
Loans
3 yr. cliff
Annuity provisions
Spousal consent
Contains match and stock sources from Callidus Plan
Prior Hourly Employee 401(k)
permitted
N/A
Age 59 ½
Hardship
Termination
N/A
Annuity provisions
Spousal consent
Converted 12/31/96 from Principal Financial for Hourly Employees Plan
Annual Company Contribution
permitted
Permitted
Age 59 ½
Termination
Loans
5 yr. cliff
N/A
 
MPPP Employee Contribution
permitted
N/A
Age 59 ½
Termination
In-service
Loans
N/A
Annuity provisions
Spousal consent
Converted 12/31/96 from Principal Financial for Hourly Employees Plan
Post 86 After-Tax
permitted
N/A
In-service
Loans
100%
N/A
Contains Howe-Baker, Matrix, A&B after-tax sources
USERRA
Employee 401(k)
permitted
Permitted
Age 59 ½
Hardship
Termination
Loans
N/A
N/A
Contains pre-tax deferrals made by participants on military leave
Travelers Benefit
permitted
N/A
Age 59 ½
Termination
100%
N/A
 





--------------------------------------------------------------------------------






SOURCE NAME
EXCHANGES
CONTRIBUTION MIX CHANGES
WITHDRAWALS
VESTING SCHEDULE
ANNUITY RESTRICTIONS
COMMENTS
Prior Plan
permitted
N/A
Age 59 ½
Termination
In-service
Loans
N/A
Annuity provisions
Spousal consent
Converted 12/31/96 from Principal Financial for Hourly Employees Plans
Contains rollover money from CB&I, Callidus, Howe-Baker, A&B, and Matrix Plans
MPPP Company Contribution
permitted
N/A
Termination
Loans
100%
Annuity provisions
Spousal consent
Converted 12/31/96 from Principal Financial for Hourly Employees Plans
Pre-2001 Company Match
permitted
N/A
Age 59 ½
Termination
Loans
100% immediate
N/A
 
Prior QNEC
permitted
N/A
Termination
Loans
100%
Annuity provisions
Spousal consent
Contains Howe-Baker QNEC
Prior Profit Sharing
none
N/A
Age 59 ½
Termination
In-service (20% available after 5 yrs. of service)
Loans
100%
Annuity provisions
Spousal consent
Contains Howe-Baker, Matrix, A&B PS sources
Company Contribution CB&I Stock
no exchange out
no exchange out
Age 59 ½
Termination
Loans
100%
N/A
 
Prior Employer Match
permitted
N/A
Age 59 ½
Termination
Loans
5 yr. graded
Annuity provisions
Spousal consent
Contains match sources from Howe-Baker, Matrix, and A&B Plans
Company Match
permitted
permitted
Age 59 ½
Termination
Loans
5 yr. cliff
N/A
Contain new company match for 2001 and forward
USERRA
Company Match
permitted
Permitted
Age 59 ½
Termination
Loans
3 yr. cliff
N/A
Contains Company Matching Contributions for participants on military leave
Prior Plan & Rollovers
permitted
permitted
Age 59 ½
Termination
In-service
Loans
N/A
N/A
Converted 12/31/96 from Towers Perrin for 401(k) Plan
Lummus Rollover
permitted
N/A
Age 59 ½
Termination
In-service
Loans
N/A
N/A
Contains pre-tax rollover contributions from Lummus
Lummus After Tax Rollover
permitted
N/A
In-service
N/A
N/A
Contains after-tax rollover contributions from Lummus









--------------------------------------------------------------------------------




SOURCE NAME
EXCHANGES
CONTRIBUTION MIX CHANGES
WITHDRAWALS
VESTING SCHEDULE
ANNUITY RESTRICTIONS
COMMENTS
Post-2006 Company Contribution
permitted
permitted
Age 59 ½
Termination
Loans
3 yr. cliff
N/A
 
Force Reduction Rehire Company Contribution
permitted
permitted
Age 59 ½
Termination
Loans
100%
N/A
 
Force Reduction Rehire Matching Contribution
permitted
Permitted
Age 59 ½
Termination
Loans
100%
N/A
 











